Exhibit 10.1

 

AMENDMENT NO. 1

to

CREDIT AGREEMENT

 

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of
August 12, 2014, is entered into by and among RIGHTSIDE GROUP, LTD., a Delaware
corporation (“Borrower Parent”), RIGHTSIDE OPERATING CO., a Delaware corporation
(“Opco”), ENOM, INCORPORATED, a Nevada corporation (“eNom,” and together with
Borrower Parent and Opco, the “U.S. Borrowers”), DMIH LIMITED, a limited
liability company organized under the laws of Ireland (“DMIH”), UNITED TLD
HOLDCO LTD., an exempted company limited by shares incorporated under the laws
of the Cayman Islands (“United”), RIGHTSIDE DOMAINS EUROPE LIMITED, a limited
liability company organized under the laws of Ireland (“Domains,” and together
with DMIH and United, the “Non-U.S. Borrowers”), and SILICON VALLEY BANK
(“SVB”), as Lender (in such capacity, the “Lender”). Each of the U.S. Borrowers
and the Non-U.S. Borrowers is a “Borrower,” and collectively, they are the
“Borrowers.”

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Borrowers and the Lender are parties to that certain Credit
Agreement, dated as of August 1, 2014 (as amended, restated, or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Credit Agreement.

WHEREAS, Borrower Parent, United, the lenders party thereto, and Obsidian Agency
Services, Inc. are parties to that certain Credit Agreement, dated as of
August 6, 2014 (as amended, restated, or otherwise modified from time to time,
the “Tennenbaum Credit Agreement”).

WHEREAS, the Lender has requested certain modifications to the Credit Agreement
related to the Tennenbaum Credit Agreement.

WHEREAS, the Borrowers and the Lender have agreed to amend the Credit Agreement
on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.        Amendments to the Credit Agreement. Upon the satisfaction of
the conditions precedent set forth in Section 2 of this Amendment, the Credit
Agreement is hereby amended as set forth in the redlined document attached as
Exhibit A.

 

Section 2.        Conditions.  This Amendment shall become effective as of the
date first above written (the “Effective Date”), upon receipt by the Lender of
each of the following:

 

(a)        a duly executed counterpart of this Amendment executed by each of the
parties hereto; and

 

(b)        reimbursement by Borrowers of all of Lender’s reasonable expenses
related to the preparation and execution of this Amendment.

 

--------------------------------------------------------------------------------


 

Section 3.        Covenants, Representations, and Warranties of the Borrowers.

 

(a)        Each of the Borrowers represents and warrants as to itself that,
after giving effect to this Amendment, its representations and warranties set
forth in the Credit Agreement (as amended hereby) and the other Loan Documents
are true and correct as of the date hereof, as though made on and as of such
date (except to the extent such representations and warranties relate solely to
an earlier date and then as of such earlier date).

 

(b)        Each of the Borrowers represents and warrants as to itself that
(i) this Amendment constitutes the legal, valid, and binding obligation of such
party, enforceable against such party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and general principles of equity; and (ii) upon the effectiveness of
this Amendment, no event shall have occurred and be continuing which constitutes
a Default or an Event of Default.

 

Section 4.        Reference to and Effect on the Credit Agreement.

 

(a)        Upon the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” “hereby,”
or words of like import shall mean and be a reference to the Credit Agreement as
amended by this Amendment, and each reference to the Credit Agreement in any
other document, instrument, or agreement executed or delivered in connection
with the Credit Agreement shall mean and be a reference to the Credit Agreement
as amended by this Amendment.

 

(b)        Except as specifically amended hereby, the Credit Agreement and each
other Loan Document shall remain in full force and effect and are hereby
ratified and confirmed.

 

(c)        The execution, delivery, and effectiveness of this Amendment shall
not operate as a waiver of any right, power, or remedy of the Lender under the
Credit Agreement or any of the other Loan Documents, nor constitute a waiver of
any provision contained therein, except as specifically set forth herein.

 

Section 5.        Expenses. The Borrowers agree to pay all reasonable expenses,
including without limitation attorney fees, incurred by the Lender in connection
with the preparation, execution, and enforcement of this Amendment.

 

Section 6.        GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA, WITHOUT
GIVING EFFECT TO CONFLICTS OF LAW PRINCIPLES.

 

Section 7.        Counterparts. This Amendment may be executed in any number of
separate counterparts, each of which shall be deemed an original. All of such
counterparts taken together shall constitute one and the same instrument.
Delivery of an executed signature page to this Amendment by electronic mail or
facsimile shall be effective as physical delivery.

 

2

--------------------------------------------------------------------------------


 

Section 8.        Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

Section 9.        Integration. This Amendment contains the entire understanding
of the parties hereto with regard to the subject matter contained herein. This
Amendment supersedes all prior or contemporaneous negotiations, promises,
covenants, agreements, and representations with respect to the matters referred
to in this Amendment, all of which have become merged and finally integrated
into this Amendment. Each of the parties hereto understands that in the event of
any subsequent litigation, controversy or dispute concerning any of the terms,
conditions, or provisions of this Amendment, no party shall be entitled to offer
or introduce into evidence any oral promises or oral agreements between the
parties relating to the subject matter of this Amendment not included or
referred to herein and not reflected by a writing included or referred to
herein.

 

[Remainder of page intentionally blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized signatories, as of the date
first above written.

 

 

U.S. BORROWERS:

 

 

 

RIGHTSIDE GROUP, LTD.

 

 

 

 

 

By:

/s/ Taryn Naidu

 

 

Name:

Taryn Naidu

 

 

Title:

CEO and President

 

 

 

 

 

 

RIGHTSIDE OPERATING CO.

 

 

 

 

 

By:

/s/ Taryn Naidu

 

 

Name:

Taryn Naidu

 

 

Title:

CEO and President

 

 

 

 

 

 

ENOM, INCORPORATED

 

 

 

 

 

By:

/s/ Taryn Naidu

 

 

Name:

Taryn Naidu

 

 

Title:

CEO and President

 

 

 

Signature Page to

Amendment No. 1 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

NON-U.S. BORROWERS:

 

 

 

UNITED TLD HOLDCO LTD.

 

 

 

 

 

By:

/s/ Taryn Naidu

 

 

Name:

Taryn Naidu

 

 

Title:

Director

 

 

 

 

 

 

DMIH LIMITED

 

 

 

 

 

By:

/s/ Richard Danis

 

 

Name:

Richard Danis

 

 

Title:

Director

 

 

 

 

 

 

RIGHTSIDE DOMAINS EUROPE LIMITED

 

 

 

 

 

 

By:

/s/ Richard Danis

 

 

Name:

Richard Danis

 

 

Title:

Director

 

 

Signature Page to

Amendment No. 1 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

By:

/s/ Ted Bell

 

 

Name:

Ted Bell

 

 

Title:

Vice President

 

 

 

Signature Page to

Amendment No. 1 to Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Redline of Credit Agreement Conformed Through Amendment No. 1

 

[See attached]

 

--------------------------------------------------------------------------------


 

EXECUTION VERSIONCONFORMED COPY

Conformed through Amendment No. 1, dated as of August 12, 2014

 

 

 

 

$30,000,000 SENIOR SECURED CREDIT FACILITIES

 

 

CREDIT AGREEMENT

 

 

dated as of August 1, 2014,

 

among

 

 

RIGHTSIDE GROUP, LTD.,

 

RIGHTSIDE OPERATING CO.,

 

ENOM, INCORPORATED

 

as the U.S. Borrowers,

 

 

DMIH LIMITED,

 

UNITED TLD HOLDCO LTD.,

 

RIGHTSIDE DOMAINS EUROPE LIMITED,

 

As the Non-U.S. Borrowers,

 

 

and

 

 

SILICON VALLEY BANK,

 

As Lender

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

SECTION 1 DEFINITIONS

1

 

 

1.1

Defined Terms

1

1.2

Other Definitional Provisions

33

 

 

 

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS

34

 

 

 

2.1

Promise to Pay

34

2.2

Reserved

34

2.3

Reserved

34

2.4

Revolving Commitments

34

2.5

Procedure for Revolving Loan Borrowing

34

2.6

Reserved

35

2.7

U.S. Overadvances

35

2.8

Fees

35

2.9

Termination or Reduction of Revolving Commitments

35

2.10

Loan Prepayments

36

2.11

Conversion and Continuation Options

37

2.12

Limitations on Eurodollar Tranches

37

2.13

Interest Rates and Payment Dates

37

2.14

Computation of Interest and Fees

38

2.15

Inability to Determine Interest Rate

38

2.16

Payments

39

2.17

Illegality; Requirements of Law

39

2.18

Taxes

41

2.19

Indemnity

44

2.20

Borrower Parent as Agent

44

 

 

SECTION 3 LETTERS OF CREDIT

44

 

 

3.1

L/C Commitment

44

3.2

Procedure for Issuance of Letters of Credit

45

3.3

Fees and Other Charges

46

3.4

Existing Letters of Credit

46

3.5

Reimbursement

46

3.6

Obligations Absolute

47

3.7

Letter of Credit Payments

48

3.8

Applications

48

3.9

Interim Interest

48

3.10

Cash Collateral

48

3.11

Applicability of ISP

49

 

-i-

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

 

 

 

Page

 

 

SECTION 4 REPRESENTATIONS AND WARRANTIES

49

 

 

4.1

Financial Condition

49

4.2

No Change

49

4.3

Existence; Compliance with Law

49

4.4

Power, Authorization; Enforceable Obligations

50

4.5

No Legal Bar

50

4.6

Litigation

50

4.7

No Default

50

4.8

Ownership of Property; Liens; Investments

51

4.9

Intellectual Property

51

4.10

Taxes

51

4.11

Federal Regulations

51

4.12

Labor Matters

51

4.13

ERISA

52

4.14

Investment Company Act; Other Regulations

52

4.15

Subsidiaries

52

4.16

Use of Proceeds

53

4.17

Environmental Matters

53

4.18

Accuracy of Information, etc.

54

4.19

Security Documents

54

4.20

Solvency

55

4.21

Regulation H

55

4.22

Designated Senior Indebtedness

55

4.23

Insurance

55

 

 

SECTION 5 CONDITIONS PRECEDENT

55

 

 

5.1

Conditions to Initial Extension of Credit

55

5.2

Conditions to Each Extension of Credit

59

 

 

SECTION 6 AFFIRMATIVE COVENANTS

59

 

 

6.1

Financial Statements

60

6.2

Certificates; Reports; Other Information

61

6.3

Payment of Obligations

62

6.4

Maintenance of Existence; Compliance

62

6.5

Maintenance of Property; Insurance

6263

6.6

Inspection of Property; Books and Records; Discussions

6263

6.7

Notices

63

6.8

Environmental Laws

6364

6.9

Additional Collateral, etc.

64

6.10

Insider Subordinated Indebtedness

6566

 

-ii-

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

 

 

 

Page

 

 

6.11

Use of Proceeds

66

6.12

Designated Senior Indebtedness

66

6.13

Operating Accounts

66

6.14

Further Assurances

6667

 

 

SECTION 7 NEGATIVE COVENANTS

6667

 

 

7.1

Financial Condition Covenants

6667

7.2

Indebtedness

6768

7.3

Liens

6869

7.4

Fundamental Changes

7071

7.5

Disposition of Property

7172

7.6

Restricted Payments

7273

7.7

Investments

7374

7.8

Reserved

7475

7.9

Transactions with Affiliates

7475

7.10

Sale Leaseback Transactions

7576

7.11

Swap Agreements

7576

7.12

Accounting Changes

7576

7.13

Negative Pledge Clauses

7576

7.14

Clauses Restricting Subsidiary Distributions

7576

7.15

Lines of Business

7677

7.16

Designation of other Indebtedness

7677

7.17

Amendments to Operating Documents

7677

7.18

Use of Proceeds

7677

7.19

Subordinated Debt

7677

 

 

SECTION 8 EVENTS OF DEFAULT

7778

 

 

8.1

Events of Default

7778

8.2

Remedies Upon Event of Default

7980

8.3

Application of Funds

8081

 

 

SECTION 9 RESERVED

8182

 

 

SECTION 10 MISCELLANEOUS

8182

 

 

10.1

Amendments and Waivers

8182

10.2

Notices

8182

10.3

No Waiver; Cumulative Remedies

8284

10.4

Survival of Representations and Warranties

8384

10.5

Expenses; Indemnity; Damage Waiver

8384

10.6

Successors and Assigns; Participations and Assignments

8486

10.7

Set-off

8688

 

-iii-

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

 

 

 

Page

 

 

10.8

Payments Set Aside

8688

10.9

Interest Rate Limitation

8688

10.10

Counterparts

8788

10.11

Severability

8789

10.12

Integration

8789

10.13

GOVERNING LAW

8789

10.14

Submission to Jurisdiction; Waivers

8889

10.15

Acknowledgements

8990

10.16

Release of Collateral

8991

10.17

Treatment of Certain Information; Confidentiality

8991

10.18

Automatic Debits

9092

10.19

Judgment Currency

9192

10.20

Patriot Act; OFAC

9193

 

-iv-

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

 

EXHIBITS

 

 

 

Exhibit A:

Form of Guarantee and Collateral Agreement

 

Exhibit B:

Form of Compliance Certificate

 

Exhibit C:

Form of Secretary’s Certificate

 

Exhibit D:

Form of Guarantee (Non-U.S. Entities)

 

Exhibit E:

Form of Assignment and Assumption

 

Exhibit F:

Form of Notice of Borrowing

 

Exhibit G:

Form of Notice of Conversion/Continuation

 

Exhibit H:

Form of Collateral Information Certificate

 

Exhibit I:

Form of Release and Assumption Agreement

 

 

 

 

SCHEDULES TO DISCLOSURE LETTER

 

 

 

Schedule 1.1A:

Existing L/C’s

 

Schedule 1.1B:

Immaterial Subsidiaries

 

Schedule 4.4:

Governmental Approvals, Consents, Authorizations, Filings and Notices

 

Schedule 4.5:

Requirements of Law

 

Schedule 4.6:

Litigation

 

Schedule 4.15:

Subsidiaries

 

Schedule 4.17:

Environmental Matters

 

Schedule 4.19(a):

Financing Statements and Other Filings

 

Schedule 7.2(d):

Existing Indebtedness

 

Schedule 7.3(f):

Existing Liens

 

Schedule 7.7:

Existing Investments

 

Schedule 10.20(c)

Patriot Act; OFAC

 

 

-v-

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”), dated as of August 1, 2014, is entered
into by and among RIGHTSIDE GROUP, LTD., a Delaware corporation (“Borrower
Parent”), RIGHTSIDE OPERATING CO., a Delaware corporation (“Opco”),
ENOM, INCORPORATED, a Nevada corporation (“eNom” and with Borrower Parent and
Opco, the “U.S. Borrowers”), DMIH LIMITED, a limited liability company organized
under the laws of Ireland (“DMIH”), UNITED TLD HOLDCO LTD., an exempted company
limited by shares incorporated under the laws of the Cayman Islands (“United”),
RIGHTSIDE DOMAINS EUROPE LIMITED, a limited liability company organized under
the laws of Ireland (“Domains” and with DMIH and United, the “Non-U.S.
Borrowers”) (the U.S. Borrowers and the Non-U.S. Borrowers are collectively
referred to as “Borrowers” and each individually, a “Borrower”), and SILICON
VALLEY BANK (“SVB”), as Lender (in such capacity, the “Lender”).

 

WITNESSETH:

 

WHEREAS, the Borrowers desire to obtain financing for general corporate
purposes;

 

WHEREAS, Lender has agreed to extend certain credit facilities to the Borrowers,
upon the terms and conditions specified in this Agreement, in an aggregate
amount not to exceed $30,000,000, consisting of a revolving loan facility with a
letter of credit sub-facility (in the aggregate available amount of $15,000,000
as a sublimit of the revolving loan facility);

 

WHEREAS, each Loan Party has agreed to grant to Lender a first priority lien on
substantially all of its respective assets and to secure all of its Obligations
and, in the case of the U.S. Borrowers, the Obligations of each other Borrower,
and in the case of the Non-U.S. Borrowers, the Obligations of each other
Non-U.S. Borrower only; and

 

WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of the
Borrowers, subject to the limitations set forth herein, and to secure its
respective Obligations in respect of such guarantee by granting to Lender a
first priority lien on substantially all of its respective assets.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1
DEFINITIONS

 

1.1                            Defined Terms.  As used in this Agreement
(including the recitals hereof), the terms listed in this Section 1.1 shall have
the respective meanings set forth in this Section 1.1.

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1.00%) equal to the highest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect for such day plus 0.50%, and
(c) the Eurodollar Base Rate for a one-month Interest Period beginning on such
day plus 1.00%.  Any change in the ABR due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Eurodollar Base Rate shall be effective as
of

 

--------------------------------------------------------------------------------


 

the opening of business on the effective day of such change in the Prime Rate,
the Federal Funds Effective Rate or the Eurodollar Base Rate.

 

“ABR Loans”:  Loans, the rate of interest applicable to which is based upon the
ABR.

 

“Account Debtor”:  any Person who may become obligated to any Person under, with
respect to, or on account of, an Account (as defined in the UCC), chattel paper
or general intangible (including a payment intangible).  Unless otherwise
stated, the term “Account Debtor”, when used herein, shall mean an Account
Debtor in respect of an Account of a Borrower.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of determining the “Affiliates” of any Person other than a
Loan Party, “control” of a Person means the power, directly or indirectly,
either to (a) vote 10% or more of the securities having ordinary voting power
for the election of directors (or persons performing similar functions) of such
Person or (b) direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

 

“Agreement”:  as defined in the preamble hereto.

 

“Agreement Currency”:  as defined in Section 10.19.

 

“Applicable Margin”:  from time to time, the following percentages per annum,
based upon the Consolidated Senior Leverage Ratio as set forth in the most
recent Compliance Certificate received by Lender pursuant to Section 6.2(b):

 

 

PRICING
LEVEL

CONSOLIDATED
SENIOR
LEVERAGE RATIO

COMMITMENT
FEE

APPLICABLE
MARGIN

LETTER OF
CREDIT FEE



 

 

LIBOR

BASE
RATE



 

I

> 1.5:1.0

0.35%

2.50%

1.50%

2.50%

II

> 1.0:1.0 but
< 1.5:1.0

0.30%

2.25%

1.25%

2.25%

III

< 1.0:1.0

0.25%

2.00%

1.00%

2.00%

 

Notwithstanding the foregoing, (a) until the delivery of the first Compliance
Certificate required to be delivered pursuant to Section 6.2(b), the Applicable
Margin shall be the rates corresponding to Pricing Level III in the foregoing
table, (b) if the Borrower fails to deliver the financial statements required by
Section 6.1 and the related Compliance Certificate required by Section 6.2(b),
by the respective date required thereunder after the end of any related fiscal
quarter, the Applicable Margin shall be the rates corresponding to Pricing Level
I in the foregoing table until such financial statements and Compliance
Certificate are delivered, and (c) no reduction to

 

2

--------------------------------------------------------------------------------


 

the Applicable Margin shall become effective at any time when an Event of
Default has occurred and is continuing.

 

If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, Lender, in consultation
with the Borrower, determines that (x) the Consolidated Senior Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (y) a
proper calculation of the Consolidated Senior Leverage Ratio would have resulted
in different pricing for any period, then (i) if the proper calculation of the
Consolidated Senior Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall automatically and retroactively be obligated to
pay to Lender, promptly on demand by Lender, an amount equal to the excess of
the amount of interest and fees that should have been paid for such period over
the amount of interest and fees actually paid for such period; and (ii) if the
proper calculation of the Consolidated Senior Leverage Ratio would have resulted
in lower pricing for such period, Lender shall not have any obligation to repay
any interest or fees to the Borrower; provided that this provision shall not
survive the earlier of the Revolving Termination Date and the date on which all
Revolving Commitments are terminated pursuant to Section 2.9.

 

“Application”:  an application, in such form as Lender may specify from time to
time, requesting Lender to issue a Letter of Credit.

 

“Approved Fund”:  any Fund that is administered or managed by (a) Lender, (b) an
Affiliate of Lender, or (c) an entity or an Affiliate of an entity that
administers or manages Lender.

 

“Assignment and Assumption”:  an assignment and assumption entered into by
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by Lender, in substantially the form of
Exhibit E or any other form (including electronic documentation generated by an
electronic platform) approved by Lender.

 

“Available Revolving Commitment”:  at any time, an amount equal to (a) the total
Revolving Commitment in effect at such time, minus (b) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, minus (c) the
aggregate amount of all L/C Disbursements that have not yet been reimbursed or
converted into Revolving Loans at such time, minus (d) the aggregate principal
balance of any Revolving Loans outstanding at such time.

 

“Bankruptcy Code”:  Title 11 of the United States Code entitled “Bankruptcy.”

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower” and “Borrowers”:  as defined in the preamble hereto.

 

“Borrower Parent”:  Rightside Group, Ltd., a Delaware corporation.

 

“Borrowing Date”:  any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which a Borrower requests Lender to make Loans hereunder.

 

“Business”:  as defined in Section 4.17(b).

 

3

--------------------------------------------------------------------------------


 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California are authorized or required by law to
close; provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation or in the
share capital of a company, any and all equivalent ownership interests in a
Person (other than a corporation), all securities convertible into or
exchangeable for shares, interests, participations or other equivalents of
capital stock of a corporation or share capital of a company or ownership
interests in a Person (other than a corporation), all of the other ownership or
profit interests in such Person (including partnership, member or trust
interests therein), and any and all warrants, rights or options to purchase or
acquire any of the foregoing, whether voting or nonvoting.

 

“Cash Collateralize”:  to pledge and deposit with or deliver to (a) with respect
to Obligations in respect of Letters of Credit, Lender, as collateral for L/C
Exposure or obligations of Lender to fund participations in respect thereof,
cash or Deposit Account balances having an aggregate value of at least 105% of
the L/C Exposure or, if Lender shall agree in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to Lender; (b) with respect to Obligations in respect of any
Specified Swap Agreements, the applicable Qualified Counterparty, as collateral
for such Obligations, cash or Deposit Account balances or, if such Qualified
Counterparty shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to such
Qualified Counterparty.  “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of nine months or less from the date
of acquisition issued by Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within nine months from the date of acquisition; (d) repurchase obligations of
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition or of a recognized securities dealer having capital and surplus
in excess of $250,000,000, with respect to securities issued or fully guaranteed
or insured by the United

 

4

--------------------------------------------------------------------------------


 

States government; (e) securities with maturities of one year or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; (h) money market funds that (i) comply with the criteria set forth
in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended and
(ii) are rated AAA by S&P and Aaa by Moody’s or (i) equivalents to the foregoing
investment in any foreign jurisdiction in which any Borrower or its Subsidiaries
conduct business.

 

“Cash Management Agreement”: as defined in the definition of “Cash Management
Services.”

 

“Cash Management Bank”:  any Person that, at the time it enters into a Cash
Management Agreement, is Lender or an Affiliate of Lender, in its capacity as a
party to such Cash Management Agreement.

 

“Cash Management Services”:  cash management, foreign exchange and other
services provided to the Loan Parties by a Cash Management Bank which may
include merchant services, direct deposit of payroll, business credit card, and
check cashing services identified in such Cash Management Bank’s various cash
management services, foreign exchange or other similar agreements (each, a “Cash
Management Agreement”).

 

“Casualty Event”: any material damage to or any destruction of, or any
condemnation or other taking by any Governmental Authority of any material
property of the Loan Parties.

 

“Cayman Law Charge”: the fixed and floating charge dated on or about the date of
this Agreement entered into by United in favor of Lender and securing the
obligations of the Non-U.S. Borrowers and their Subsidiaries that are Loan
Parties.

 

“Cayman Law Share Charge”: the charge over shares dated on or about the date of
this Agreement entered into between Lender and DMIH in respect of DMIH’s shares
in United and securing the obligations of the Non-U.S. Borrowers and their
Subsidiaries that are Loan Parties.

 

“Certificated Securities”:  as defined in Section 4.19(a).

 

“Change of Control”:  the occurrence of any of the following events or series of
events:

 

(a)                               any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of such person or its subsidiaries, any person or entity acting in
its capacity as trustee, agent or other fiduciary or administrator of any such
plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether

 

5

--------------------------------------------------------------------------------


 

such right is exercisable immediately or only after the passage of time),
directly or indirectly, of a majority of the equity securities of Borrower
Parent entitled to vote for members of the board of directors or equivalent
governing body of Borrower Parent on a fully-diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right);

 

(b)                              during any period of 18 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of Borrower Parent cease to be composed of individuals (i) who were members
of that board or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body (excluding, in the
case of both clause (ii) and clause (iii), any individual whose initial
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors);

 

(c)                               eNom fails to be a Wholly Owned Subsidiary of
Borrower Parent, or Opco fails to be a direct, wholly owned Subsidiary of
Borrower Parent;

 

(d)                             DMIH fails to be a Wholly Owned Subsidiary of
Borrower Parent, or United or Domains fail to be Wholly Owned Subsidiaries of
DMIH; or

 

(e)                               “change of control” or any comparable term
under, and as defined in any Term Loan Document or other Subordinated Debt
Document shall have occurred.

 

“Closing Date”:  the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by Lender.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
 For the avoidance of doubt, no Excluded Asset (as such term is defined in the
Guarantee and Collateral Agreement) shall constitute “Collateral.”

 

“Collateral Information Certificate”:  the Collateral Information Certificate to
be executed and delivered by each Borrower and each other Loan Party pursuant to
Section 5.1, substantially in the form of Exhibit H.

 

“Collateral-Related Expenses”:  all reasonable and documented costs and expenses
of Lender paid or incurred in connection with any sale, collection or other
realization on the Collateral, including reasonable compensation to Lender and
its agents and counsel, and reimbursement for all other reasonable and
documented costs, expenses and liabilities and

 

6

--------------------------------------------------------------------------------


 

advances made or incurred by Lender in connection therewith (including as
described in Section 6.6 of the Guarantee and Collateral Agreement), and all
amounts for which Lender is entitled to indemnification under the Security
Documents and all advances made by Lender under the Security Documents for the
account of any Loan Party.

 

“Commitment”:  the Revolving Commitment.

 

“Commitment Fee”:  as defined in Section 2.8(b).

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Connection Income Taxes”:  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Capital Expenditures”:  for any period, with respect to the
Borrower Parent and its Subsidiaries on a consolidated basis, all capital
expenditures, as determined in accordance with GAAP; provided, however, that
Consolidated Capital Expenditures shall not include (a) expenditures made with
proceeds of any Involuntary Disposition to the extent such expenditures are used
to purchase property that is the same as or similar to the property subject to
such Involuntary Disposition, or (b) Permitted gTLD  Investments.

 

“Consolidated Domestic EBITDA”: for any period, with respect to the Borrower
Parent and its Domestic Subsidiaries only, on a consolidated basis, the sum,
without duplication, of the amounts for such period of (i) Consolidated Net
Income, plus (ii) the following to the extent deducted in the calculation of
Consolidated Net Income: (a) Consolidated Interest Expense for such period,
(b) the provision for federal, state, local and foreign income taxes payable by
the Borrower Parent and its Domestic Subsidiaries for such period,
(c) depreciation and amortization expense for such period, (d) any non-cash
impairment or loss of goodwill or other intangibles required to be taken
pursuant to GAAP, (e) losses related to the voluntary withdrawal or other loss
of an application for gTLD rights, (f) any losses during such period related to
foreign currency exchanges, conversions and/or contracts, (g) one-time,
non-recurring charges, costs and expenses not in excess of $3,500,000 incurred
during such period in connection with the Spin-Out Transaction, the closing of
the Facility, the closing of the Term Loan and other acquisition or disposition
transactions, and (h) start-up costs and expenses incurred in connection with
Borrowers’ initiative regarding Permitted gTLD Investments not in excess of
$11,000,000 in the aggregate through September 30, 2014, (i) expenses associated
with early extinguishment of Indebtedness, (j) severance costs paid during such
period in connection with any reduction in force, (k) any extraordinary loss in
accordance with GAAP, (l) any other non-cash charges or expenses for such period
that do not represent a cash item in such period or any future period, as agreed
to by Lender and plus (iii) (a) any increase in deferred revenue, and (b) any
decrease in deferred registration costs, but minus (iv) the following to the
extent included in the calculation of Consolidated Net Income: (a) any gains
during such period related to foreign currency exchanges, conversions and/or
contracts, (b) gains related to the voluntary withdrawal of an application for
gTLD rights, and (c) any non-recurring or other unusual item of gain, and minus
(v) (a) any decrease in deferred revenue, and (b) any increase in deferred
registration costs.  Consolidated Domestic EBITDA shall be calculated on a Pro
Forma Basis with respect to any period for which a

 

7

--------------------------------------------------------------------------------


 

Permitted Disposition or an acquisition that is a Permitted gTLD Investment has
occurred. Notwithstanding the foregoing, Consolidated Domestic EBITDA shall be
deemed to be (i) $24,836,000 for the fiscal quarter ended June 30, 2013,
(ii) $22,840,000 for the fiscal quarter ended September 30, 2013,
(iii) $18,912,000 for the fiscal quarter ended December 31, 2013 and
(iv) $14,580,000 for the fiscal quarter ended March 31, 2014.

 

“Consolidated EBITDA”: for any period, with respect to the Borrower Parent and
all of its Subsidiaries on a consolidated basis, the sum, without duplication,
of the amounts for such period of (i) Consolidated Net Income, plus (ii) the
following to the extent deducted in the calculation of Consolidated Net Income:
(a) Consolidated Interest Expense for such period, (b) the provision for
federal, state, local and foreign income taxes payable by the Borrowers and
their Subsidiaries for such period, (c) depreciation and amortization expense
for such period, (d) any (1) non-cash impairment or loss of goodwill or other
intangibles required to be taken pursuant to GAAP, (2) non-cash deferred
compensation expenses, (3) non-cash losses from sales of Property, other than
from sales in the ordinary course of business, (4) non-cash expense recorded
with respect to stock-options or other equity-based compensation, (e) losses
related to the voluntary withdrawal or other loss of an application for gTLD
rights, (f) any losses during such period related to foreign currency exchanges,
conversions and/or contracts, (g) one-time, non-recurring charges, costs and
expenses not in excess of $3,500,000 incurred during such period in connection
with the Spin-Out Transaction, the closing of the Facility, the closing of the
Term Loan and other acquisition or disposition transactions, whether or not
consummated, (h) start-up costs and expenses incurred in connection with
Borrowers’ initiative regarding Permitted gTLD Investments not in excess of
$11,000,000 in the aggregate through September 30, 2014, (i) expenses associated
with early extinguishment of Indebtedness, (j) severance costs paid during such
period in connection with any reduction in force, (k) any extraordinary loss in
accordance with GAAP, (k) any other non-cash charges or expenses for such period
that do not represent a cash item in such period or any future period, as agreed
to by Lender, and plus (iii) (a) any increase in deferred revenue from the
previous period, and (b) any decrease in deferred registration costs from the
previous period, but minus (iv) the following to the extent included in the
calculation of Consolidated Net Income: (a) any gains during such period related
to foreign currency exchanges, conversions and/or contracts, (b) gains related
to the voluntary withdrawal of an application for gTLD rights, and (c) any
non-recurring or other unusual item of gain, and minus (v) (a) any decrease in
deferred revenue from the previous period, and (b) any increase in deferred
registration costs from the previous period.  Consolidated EBITDA shall be
calculated on a Pro Forma Basis with respect to any period for which a Permitted
Disposition or an acquisition that is a Permitted gTLD Investment has occurred.
 Notwithstanding the foregoing, Consolidated EBITDA shall be deemed to be
(i) $24,836,000 for the fiscal quarter ended June 30, 2013, (ii) $22,840,000 for
the fiscal quarter ended September 30, 2013, (iii) $18,912,000 for the fiscal
quarter ended December 31, 2013 and (iv) $14,580,000 for the fiscal quarter
ended March 31, 2014.

 

“Consolidated Fixed Charge Coverage Ratio”:  with respect to the Borrower Parent
and its consolidated Subsidiaries for any period, the ratio of (a) the remainder
of (i) Consolidated EBITDA for the period of the four fiscal quarters most
recently ended for which the Borrower has delivered financial statements, and
minus (ii) the portion of taxes based on income actually paid in cash (net of
any cash refunds received) during such period, to (b) Consolidated Fixed Charges
for such period.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Fixed Charges”: with respect to the Borrower Parent and its
consolidated Subsidiaries for any period ending on any determination date (the
“determination date”), the sum (without duplication) of (a) Consolidated
Interest Expense for such period, plus (b) Consolidated Capital Expenditures
(excluding the principal amount of such Consolidated Capital Expenditures funded
with Loans or the proceeds of other Indebtedness) and (c) scheduled principal
payments on the Term Loan.  Notwithstanding the foregoing, Consolidated Fixed
Charges shall be deemed to be (i) $11,363,000 for the fiscal quarter ended
June 30, 2013, (ii) $12,185,000 for the fiscal quarter ended September 30, 2013,
(iii) $8,993,000 for the fiscal quarter ended December 31, 2013 and
(iv) $8,351,000 for the fiscal quarter ended March 31, 2014.

 

“Consolidated Funded Indebtedness”:  as of any date of determination, for the
Borrower Parent and its consolidated Subsidiaries, the sum (without duplication)
of (a) all Indebtedness of such Persons for borrowed money as at such date,
including all current maturities and current sinking fund payments in respect of
any such Indebtedness, whether or not required to be paid within one year from
the date of its creation, plus (b) Indebtedness of such Persons in respect of
the Loans.

 

“Consolidated Interest Expense”:  for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower
Parent and its consolidated Subsidiaries for such period with respect to all
outstanding Indebtedness of such Persons (including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP).

 

“Consolidated Net Income”:  for any period, the net income (or loss) of the
Borrower Parent and its consolidated Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Net Leverage Ratio”:  as of any date of determination, the ratio
of (a) (i) Consolidated Funded Indebtedness, plus (ii) Obligations under Letters
of Credit as of such date, less (iii) Excess Cash, to (b) Consolidated EBITDA
for the period of the four fiscal quarters most recently ended for which the
Borrower Parent has delivered financial statements.

 

“Consolidated Senior Funded Indebtedness”: Consolidated Funded Indebtedness, but
excluding the Term Loan.

 

“Consolidated Senior Leverage Ratio”:  as of any date of determination, the
ratio of (a) (i) Consolidated Senior Funded Indebtedness, plus (ii) Obligations
under Letters of Credit as of such date, to (b) Consolidated EBITDA for the
period of the four fiscal quarters most recently ended for which the Borrower
Parent has delivered financial statements.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control”:  the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting

 

9

--------------------------------------------------------------------------------


 

power, by contract or otherwise.  “Controlling” and “Controlled” have meanings
correlative thereto.

 

“Control Agreement”:  any account control agreement entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary with which a Loan Party maintains a Securities Account,
such Loan Party, and Lender pursuant to which Lender obtains control (within the
meaning of the UCC or any other applicable law) over such Deposit Account or
Securities Account.

 

“Debtor Relief Laws”: the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default”:  any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Default Rate”:  as defined in Section 2.13(c).

 

“Deposit Account”:  any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.

 

“Deposit Account Control Agreement”:  any Control Agreement entered into by
Lender, a Loan Party and a financial institution holding a Deposit Account of
such Loan Party pursuant to which Lender is granted “control” (for purposes of
the UCC) over such Deposit Account.

 

“Designated Jurisdiction”: any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Determination Date”:  as defined in the definition of “Pro Forma Basis.”

 

“Discharge of Obligations”:  subject to Section 10.8, the satisfaction of the
Obligations by the payment in full, in cash (or, as applicable, Cash
Collateralization in accordance with the terms hereof) of the principal of and
interest on or other liabilities relating to each Loan, all fees and all other
expenses or amounts payable under any Loan Document (other than inchoate
indemnification obligations, and any other obligations which pursuant to the
terms of any Loan Document specifically survive repayment of the Loans for which
no claim has been made) and other Obligations under or in respect of Specified
Swap Agreements or Cash Management Agreements as to which arrangements
satisfactory to the Qualified Counterparty or Cash Management Bank, as
applicable, shall have been made, if (a) no Letter of Credit shall be
outstanding (or, as applicable, each outstanding and undrawn Letter of Credit
has been Cash Collateralized in accordance with the terms hereof, or other
arrangements satisfactory to Lender shall have been made) and (b) the Commitment
of Lender is terminated.

 

“Disclosure Letter”: the disclosure letter, dated as of the date hereof, as
amended or supplemented from time to time by the Borrowers with the written
consent of the Lender (or as supplemented by the Borrowers pursuant to the terms
of this Agreement), delivered by the Borrowers to Lender.

 

10

--------------------------------------------------------------------------------


 

“Disposition”:  with respect to any property (including, without limitation,
Capital Stock of any Borrower (other than Borrower Parent) or any of its
Subsidiaries), any sale, lease, Sale Leaseback Transaction, assignment,
conveyance, transfer or other disposition thereof.  The terms “Dispose” and
“Disposed of” shall have correlative meanings.

 

“DMD”: Demand Media, Inc., a Delaware corporation.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domain Services Business”:  the collective reference to Borrower Parent’s and
its Subsidiaries’ registrar, domain portfolio, domain monetization, domain
auction, registry and other domain services businesses.

 

“Domestic Subsidiary”:  (a) any Subsidiary of a Borrower organized under the
laws of any jurisdiction within the United States other than a U.S. domestic
entity that has no significant assets other than equity interests in controlled
foreign corporations within the meaning of Section 957 of the Code and with
respect to which the Borrower is a “United States shareholder,” within the
meaning of Section 951(b) of the Code and (b) any Subsidiary that is treated as
a disregarded entity under Treasury Regulations Section 301.7701-3 of a
Subsidiary described in clause (a).

 

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“Environmental Liability”:  any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) a violation of an Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Materials of Environmental
Concern, (c) exposure to any Materials of Environmental Concern, (d) the release
or threatened release of any Materials of Environmental Concern into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended,
including (unless the context otherwise requires) any rules or regulations
promulgated thereunder.

 

“ERISA Affiliate”:  each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of
Section 4001(a)(14) of ERISA.

 

“ERISA Event”:  any of (a) a reportable event as defined in Section 4043 of
ERISA with respect to a Pension Plan, excluding, however, such events as to
which the PBGC by regulation

 

11

--------------------------------------------------------------------------------


 

has waived the requirement of Section 4043(a) of ERISA that it be notified
within 30 days of the occurrence of such event; (b) the applicability of the
requirements of Section 4043(b) of ERISA with respect to a contributing sponsor,
as defined in Section 4001(a)(13) of ERISA, to any Pension Plan where an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such plan within the following
30 days; (c) a withdrawal by any Loan Party or any ERISA Affiliate thereof from
a Pension Plan during any plan year in which it was a “substantial employer” (as
defined in Section 4001(a)(2) of ERISA) or the termination of any Pension Plan
resulting in liability on any Loan Party or any ERISA Affiliate thereof under
Sections 4063 or 4064 of ERISA; (d) the withdrawal of any Loan Party or, to the
knowledge of any Loan Party, any ERISA Affiliate thereof in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability to any Loan Party or
any ERISA Affiliate therefore, or the receipt by any Loan Party or, to the
knowledge of an Loan Party, any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA;  (e) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) the imposition of liability on any Loan
Party or any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
failure by any Loan Party or any ERISA Affiliate thereof to make any required
contribution to a Pension Plan, or the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430 of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (h) the determination that any Pension Plan is considered
an at-risk plan or a plan in endangered to critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA;
(i) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (j) the imposition of any liability under
Title IV of ERISA, other than PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate thereof;
(k) an application for a funding waiver under Section 303 of ERISA or an
extension of any amortization period pursuant to Section 412 of the Code with
respect to any Pension Plan; (l) the occurrence of a non-exempt prohibited
transaction under Sections 406 or 407 of ERISA for which any Loan Party or any
Subsidiary thereof is liable; (m) the occurrence of an act or omission which
gives rise to the imposition on any Loan Party or any ERISA Affiliate thereof of
fines, penalties, taxes or related charges under Chapter 43 of the Code or under
Sections 409, 502(c), (i) or (1) or 4071 of ERISA in excess of $500,000;
(n) receipt from the IRS of notice of the failure of any Pension Plan to qualify
under Section 401(a) of the Code, or the failure of any trust forming part of
any Pension Plan to fail to qualify for exemption from taxation under
Section 501(a) of the Code; or (o) the imposition of any lien (or the
fulfillment of the conditions for the imposition of any lien) on any of the
rights, properties or assets of any Loan Party or any ERISA Affiliate thereof,
in either case pursuant to Title I or IV, including Section 302(f) or 303(k) of
ERISA or to Section 401(a)(29) or 430(k) of the Code.

 

“ERISA Funding Rules”:  the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension

 

12

--------------------------------------------------------------------------------


 

Protection Act of 2006, and thereafter, as set forth in Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by Lender by
reference to the ICE Benchmark Administration (or any successor thereto if the
ICE Benchmark Administration is no longer making a LIBOR rate available)
(“LIBOR”) for deposits (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 A.M. (London, England time) two (2) Business Days prior to
the beginning of such Interest Period (as set forth by Bloomberg Information
Service or any successor thereto or any other commercially available service
selected by Lender which provides quotations of LIBOR.  In the event that Lender
determines that LIBOR is not available, the “Eurodollar Base Rate” shall be
determined by reference to the rate per annum equal to the offered quotation
rate to first class banks in the London interbank market by SVB for deposits
(for delivery on the first day of the relevant Interest Period) in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Loan for which the Eurodollar Base Rate is then being determined with maturities
comparable to such period, as of approximately 11:00 A.M. (London, England time)
two (2) Business Days prior to the beginning of such Interest Period.

 

“Eurodollar Loans”:  Loans, the rate of interest applicable to which is based
upon the Eurodollar Rate.

 

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

Eurodollar Base Rate

1.00 – Eurocurrency Reserve Requirements

 

The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements which affect Eurodollar
Loans to be made as of, and ABR Loans to be converted into Eurodollar Loans, in
any such case, at the beginning of the next applicable Interest Period.

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility (other than the L/C Facility), the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).

 

13

--------------------------------------------------------------------------------


 

“Event of Default”:  any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash”: at any time, the excess, if any, of the sum of (a) the aggregate
amount of unrestricted cash and Cash Equivalents held at such time by the
Borrower Parent and its Subsidiaries, less (b) the aggregate amount of any then
outstanding Revolving Loans, less (c) $15,000,000; provided that Excess Cash
shall not be less than $0.

 

“Exchange Act”:  the Securities Exchange Act of 1934, as amended from time to
time and any successor statute.

 

“Excluded Assets”:  as defined in the Guarantee and Collateral Agreement.

 

“Excluded Taxes”:  any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in any such case (i) to the extent imposed as a
result of Lender being organized under the laws of, or having its principal
office or, in the case of Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof), or
(ii) to the extent constituting Other Connection Taxes; (b) in the case of
Lender, U.S. federal withholding Taxes imposed on amounts payable to or for the
account of Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the Closing Date; (c) Taxes attributable to
Lender’s failure to comply with Section 2.18(f); and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Existing Letters of Credit”:  the letters of credit described on Schedule 1.1A.

 

“Facility”:  each of (a) the L/C Facility (which is a subfacility of the
Revolving Facility), and (b) the Revolving Facility.

 

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three federal funds brokers of
recognized standing selected by it.

 

“First Tier Foreign Subsidiary”:  at any date of determination, each Foreign
Subsidiary in which any one or more of (a) a U.S. Borrower, (b) a U.S. domestic
entity that is a Subsidiary that has no significant assets other than equity
interests in controlled foreign corporations within the meaning of Section 957
of the Code and with respect to which a Borrower is a “United States
shareholder,” within the meaning of Section 951(b) of the Code or (c) any
Domestic Subsidiary of

 

14

--------------------------------------------------------------------------------


 

a U.S. Borrower owns directly more than 50%, in the aggregate, of the Voting
Stock of such Foreign Subsidiary.

 

“Foreign Law Pledge Agreements”: those security documents evidencing the pledge
of and/or creation of a Lien over not less than 65% of the voting securities of
each Material First-Tier Foreign Subsidiary.

 

“Foreign Law Security Agreements”: those security documents evidencing the
pledge of the assets of any Material Foreign Subsidiary.

 

“Foreign Pledge Documents”:  collectively, in respect of the grant by any Loan
Party to Lender of a Lien on certain of the Capital Stock of any First-Tier
Foreign Subsidiary owned by such Loan Party, any related Foreign Law Pledge
Agreement, any related filings, an opinion as is customary in the relevant
jurisdiction delivered by local counsel in the foreign jurisdiction in which
such First-Tier Foreign Subsidiary is organized and addressing the effectiveness
of the pledge and/or creation of a Lien by such Loan Party to Lender of the
pledged Capital Stock of such First Tier-Foreign Subsidiary having been issued
to such Loan Party, any related authorizing resolutions adopted by the board of
directors (or equivalent) of such Loan Party in connection with such pledge, any
amendments to the organizational documents of such First-Tier Foreign Subsidiary
required by Lender to facilitate the pledge and/or creation of a Lien by such
Loan Party to Lender of such pledged Capital Stock, and any other agreements,
documents, instruments, notices, filings or other items reasonably required by
Lender to be executed and/or delivered in connection with any of the foregoing.

 

“Foreign Security Documents”: collectively, in respect of the grant by any
Material Foreign Subsidiary to Lender of a Lien on the assets of any Material
Foreign Subsidiary, any related Foreign Law Security Agreement, any related
filings, an opinion as is customary in the relevant jurisdiction delivered by
local counsel in the foreign jurisdiction in which such Material Foreign
Subsidiary is organized and addressing the effectiveness of the pledge by such
Material Foreign Subsidiary to Lender of the assets of such Material Foreign
Subsidiary, any related authorizing resolutions adopted by the board of
directors (or equivalent) of such Material Foreign Subsidiary in connection with
such pledge, any amendments to the organizational documents of such Material
Foreign Subsidiary required by Lender to facilitate the pledge by such Material
Foreign Subsidiary to Lender of such assets, and any other agreements,
documents, instruments, notices, filings or other items reasonably required by
Lender to be executed and/or delivered in connection with any of the foregoing.

 

“Foreign Subsidiary”:  any Subsidiary of a U.S. Borrower that is not a Domestic
Subsidiary.

 

“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

 

“Funding Office”:  the office of Lender specified in Section 10.2 or such other
office as may be specified from time to time by Lender as its funding office by
written notice to the Borrowers.

 

15

--------------------------------------------------------------------------------


 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1.  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then each party to this Agreement agrees to enter into
negotiations to amend such provisions of this Agreement so as to reflect
equitably such Accounting Changes with the desired result that the criteria for
evaluating the Borrowers’ financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made.  The
Borrowers and Lender further agree that Lender shall not charge the Borrowers
any amendment, negotiation or other fee in connection with such negotiations or
amendment.  Until such time as such an amendment shall have been executed and
delivered by the Borrowers and Lender, all financial covenants, standards and
terms in this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred.  “Accounting Changes” refers to changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC.

 

“Governmental Approval”:  any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority”:  the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Group Members”:  the collective reference to the Borrower Parent and its
Subsidiaries, excluding any Immaterial Subsidiary.

 

“Guarantee (Non-U.S. Entities)”: the Unconditional Guarantee (Non-U.S. Entities)
to be executed and delivered by the Non-U.S. Borrowers and each Material
Subsidiary of a Non-U.S. Borrower or other Subsidiary which has become a
Guarantor of the  Obligations of the Non-U.S. Borrowers pursuant thereto,
substantially in the form of Exhibit D.

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement
(U.S. Entities) to be executed and delivered by the U.S. Borrowers and each
Material Domestic Subsidiary of the U.S. Borrowers or other Subsidiary which has
become a Guarantor of the Obligations of the U.S. Borrowers pursuant thereto,
substantially in the form of Exhibit A.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in

 

16

--------------------------------------------------------------------------------


 

effect guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrowers in good faith.

 

“Guarantors”:  (a) with respect to Obligations of the U.S. Borrowers, a
collective reference to each Material Domestic Subsidiary of the U.S. Borrowers,
or other Subsidiary which has become a Guarantor of such Obligations pursuant to
the Guarantee and Collateral Agreement, and (b) with respect to Obligations of
the Non-U.S. Borrowers, a collective reference to each Material Subsidiary of a
Non-U.S. Borrower, each U.S. Borrower and each Material Domestic Subsidiary of
the U.S. Borrowers, or other Subsidiary which has become a Guarantor  of such
Obligations pursuant to the Guarantee and Collateral Agreement or the Guarantee
(Non-U.S. Entities).

 

“Immaterial Subsidiary”:  at any date of determination, any Subsidiary of any
Loan Party designated as such by such Loan Party on Schedule 1.1B on the Closing
Date or thereafter and which as of such date holds assets representing five
percent (5%) or less of the Borrowers’ consolidated total assets as of such date
(determined in accordance with GAAP), and which has generated less than five
percent (5%) of the Borrowers’ consolidated total revenues determined in
accordance with GAAP for the four fiscal quarter period ending on the last day
of the most recent period for which financial statements have been delivered
after the Closing Date pursuant to Section 6.1(b); provided that all
Subsidiaries that are individually “Immaterial Subsidiaries” shall not have
aggregate consolidated total assets that would represent ten percent (10%) or
more of the Borrowers’ consolidated total assets as of such date or have
generated ten percent (10%) or more of the Borrowers’ consolidated total
revenues for such four fiscal quarter period, in each case determined in
accordance with GAAP.

 

“Incurred”:  as defined in the definition of “Pro Forma Basis”.

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price

 

17

--------------------------------------------------------------------------------


 

of property or services (other than (i) current trade payables incurred in the
ordinary course of such Person’s business and (ii) accruals for payroll and
other liabilities, including deferred compensation arrangements, accrued in the
ordinary course of business), (c) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
Obligations and all Synthetic Lease Obligations of such Person, (f) all
obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or
similar arrangements, (g) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (f) above, (h) all
obligations of the kind referred to in clauses (a) through (g) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (i) the net obligations of
such Person in respect of Swap Agreements.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.

 

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

 

“Indemnitee”:  as defined in Section 10.5(b).

 

“Insider Indebtedness”:  any Indebtedness owing by any Loan Party to any Group
Member or officer, director, shareholder or employee of any Group Member.

 

“Insider Subordinated Indebtedness”:  any Insider Indebtedness which is also
Subordinated Indebtedness.

 

“Insolvency Proceeding”: (a) any case, action or proceeding before any court or
other Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, examinership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

18

--------------------------------------------------------------------------------


 

“Intellectual Property Security Agreement”:  an intellectual property security
agreement entered into between a Loan Party and Lender pursuant to the terms of
the Guarantee and Collateral Agreement, together with each other intellectual
property security agreement and supplement thereto delivered pursuant to
Section 6.9, in each case as amended, restated, supplemented or otherwise
modified from time to time.

 

“Interest Payment Date”:  (a) as to any ABR Loan, the first Business Day of each
calendar quarter to occur while such Loan is outstanding and the final maturity
date of such Loan, (b) as to any Eurodollar Loan having an Interest Period of
three months or less, the last Business Day of such Interest Period, (c) as to
any Eurodollar Loan having an Interest Period longer than three months, each day
that is three months (or, if such date is not a Business Day, the Business Day
next succeeding such date) after the first day of such Interest Period and the
last Business Day of such Interest Period, and (d) as to any Loan (other than
any Revolving Loan that is an ABR Loan), the date of any repayment or prepayment
made in respect thereof.

 

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Borrower by irrevocable notice to
Lender in a Notice of Conversion/Continuation not later than 11:00 A.M., Pacific
time, on the date that is three Business Days prior to the last day of the then
current Interest Period with respect thereto; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:

 

(i)                                  if any Interest Period would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)                              a Borrower may not select an Interest Period
under a particular Facility that would extend beyond the Revolving Termination
Date;

 

(iii)                          any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and

 

(iv)                          the Borrowers shall select Interest Periods so as
not to require a payment or prepayment of any Eurodollar Loan during an Interest
Period for such Loan.

 

“Inventory”:  all “inventory,” as such term is defined in the UCC, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing,

 

19

--------------------------------------------------------------------------------


 

production, packaging, promotion, delivery or shipping of the same, including
all supplies and embedded software.

 

“Investments”:  as defined in Section 7.7.

 

“Involuntary Disposition”: any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.

 

“Irish Borrowers”: DMIH and Domains.

 

“Irish Law Charges”: (a) the security deed (debenture) dated on or about the
date of this Agreement, entered into between Lender and DMIH in respect of the
assets of DMIH more fully described therein and securing the obligations of the
Non-U.S. Borrowers and their Subsidiaries that are Loan Parties and (b) the
security deed (debenture) dated on or about the date of this Agreement, entered
into between Lender and Domains in respect of the assets of Domains more fully
described therein and securing the obligations of the Non-U.S. Borrowers and
their Subsidiaries that are Loan Parties.

 

“Irish Law Share Charges”: (a) the security over share deed dated on or about
the date of this Agreement, entered into between Lender and the Borrower Parent
in respect of the Borrower Parent’s shares in DMIH and securing the obligations
of the U.S. Borrowers, (b) the security over share deed dated on or about the
date of this Agreement, entered into between Lender and the Borrower Parent in
respect of the Borrower Parent’s shares in DMIH and securing the obligations of
the Non-U.S. Borrowers and their Subsidiaries that are Loan Parties and (c) the
security over share deed dated on or about the date of this Agreement, entered
into between Lender and DMIH in respect of DMIH’s shares in Domains and securing
the obligations of the Non-U.S. Borrowers and their Subsidiaries that are Loan
Parties.

 

“IRS”:  the Internal Revenue Service, or any successor thereto.

 

“ISP”:  with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Judgment Currency”:  as defined in Section 10.19.

 

“L/C Commitment”:  $15,000,000 as a sublimit of the Revolving Commitment.

 

“L/C Disbursement”:  a payment or disbursement made by Lender pursuant to a
Letter of Credit.

 

“L/C Exposure”:  at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time.

 

“L/C Facility”:  the L/C Commitment and the extensions of credit made
thereunder.

 

“L/C Fee Payment Date”:  as defined in Section 3.3(a).

 

20

--------------------------------------------------------------------------------


 

“L/C-Related Documents”:  collectively, each Letter of Credit (including,
without limitation, each Existing Letter of Credit), all applications for any
Letter of Credit (and applications for the amendment of any Letter of Credit)
submitted by the Borrowers to Lender and any other document, agreement and
instrument relating to any Letter of Credit, including any of Lender’s standard
form documents for letter of credit issuances and any Release and Assumption
Agreement.

 

“Letter of Credit”:  as defined in Section 3.1(a); provided that such term shall
include each Existing Letter of Credit.

 

“Letter of Credit Availability Period”:  the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.

 

“Letter of Credit Fee”:  as defined in Section 3.3(a).

 

“Letter of Credit Maturity Date”:  the date occurring 15 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

 

“LIBOR”:  as defined in the definition of “Eurodollar Base Rate.”

 

“Lien”:  any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

 

“Liquidity”:  at any time, the sum of (a) the aggregate amount of unrestricted
cash and Cash Equivalents held at such time by the Borrower Parent and its
Subsidiaries, and (b) the Available Revolving Commitment at such time.

 

“Loan”:  any loan made or maintained by Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Security Documents, the Guarantee
(Non-U.S. Entities), the Collateral Information Certificate, each Subordination
Agreement, the Post-Closing Agreement, each L/C-Related Document, each
Compliance Certificate, each Notice of Borrowing, each Notice of
Conversion/Continuation, and any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 3.10, and any amendment,
waiver, supplement or other modification to any of the foregoing.

 

“Loan Parties”:  each Group Member that is a party to a Loan Document.

 

“Material Adverse Effect”:  (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Borrowers
and their subsidiaries, taken as a whole; (b) a material impairment of the
rights and remedies of Lender under any material Loan Document, or of the
ability of the Borrowers, or the Guarantors taken as a whole, to perform their
respective obligations under any Loan Document to which it is a party, or to
which they are parties, as

 

21

--------------------------------------------------------------------------------


 

applicable; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Borrower or any Guarantor of any
material Loan Document to which it is a party.

 

“Material Domestic Subsidiary”:  any Material Subsidiary which is also a
Domestic Subsidiary.

 

“Material First-Tier Foreign Subsidiary”:  any Material Foreign Subsidiary which
is also a First Tier Foreign Subsidiary.

 

“Material Foreign Subsidiary”:  any Material Subsidiary which is also a Foreign
Subsidiary.

 

“Material Subsidiary”:  any Subsidiary that is not an Immaterial Subsidiary.

 

“Materials of Environmental Concern”:  any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.

 

“Moody’s”:  Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgaged Properties”:  the real properties as to which, pursuant to
Section 6.9(b) or otherwise, Lender shall be granted a Lien pursuant to the
Mortgages.

 

“Mortgages”:  each of the mortgages, deeds of trust, deeds to secure debt or
such equivalent documents hereafter entered into and executed and delivered by
one or more of the Loan Parties to Lender, in each case, as such documents may
be amended, amended and restated, supplemented or otherwise modified, renewed or
replaced from time to time and in form and substance reasonably acceptable to
Lender.

 

“Multiemployer Plan”:  a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or has been obligated to make during the
preceding five plan years, contributions.

 

“New Proceeds”: proceeds of Equity Securities and proceeds of Permitted
Subordinated Indebtedness received by a Borrower on or after the Closing Date.

 

“Non-U.S. Revolving Loans”:  as defined in Section 2.4(a).

 

“Notice of Borrowing”:  a notice substantially in the form of Exhibit F.

 

“Notice of Conversion/Continuation”:  a notice substantially in the form of
Exhibit G.

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the

 

22

--------------------------------------------------------------------------------


 

commencement of any insolvency, reorganization or like proceeding, relating to
the Borrowers or any Guarantor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrowers and any other Loan Party to Lender
or to Lender or any Qualified Counterparty party to a Specified Swap Agreement,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Cash Management Agreements,
the Letters of Credit, any Specified Swap Agreement or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all reasonable and documented fees, charges and
disbursements of counsel to Lender or to Lender that are required to be paid by
the Borrower or any Guarantor pursuant hereto) or otherwise.

 

“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury.

 

“Operating Documents”:  for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation or company, its bylaws or memorandum and articles of
association (or equivalent thereof) in current form, (b) if such Person is a
limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

 

“Other Connection Taxes”:  with respect to any Recipient, Taxes imposed as a
result of a present or former connection between Lender and the jurisdiction
imposing such Tax (other than connections arising from Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

“Other Taxes”:  all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment.

 

“Participant”:  as defined in Section 10.6(c).

 

“Participant Register”:  as defined in Section 10.6(c).

 

“Patriot Act”:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.

 

“PBGC”:  the Pension Benefit Guaranty Corporation, or any successor thereto.

 

23

--------------------------------------------------------------------------------


 

“Pension Plan”:  an employee pension benefit plan (as defined in Section 3(2) of
ERISA) other than a Multiemployer Plan subject to the provisions of Title IV of
ERISA or Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA and
in respect of which any Loan Party or any ERISA Affiliate thereof is (or if such
plan were terminated would under Section 4069 of ERISA be deemed to be) a
“contributing sponsor” as defined in Section 4001(a)(13) of ERISA.

 

“Permitted Disposition”:  as defined in Section 7.5.

 

“Permitted gTLD Investments”: as defined in Section 7.7(i).

 

“Permitted Subordinated Indebtedness”: (a) the Term Loan and (b) unsecured
Indebtedness of a Borrower or a Guarantor that (i) is expressly subordinated in
right of payment to the Obligations under this Agreement and on terms that (A) a
financial officer of the Borrowers certifies are no less favorable, in the
aggregate, to Lender than the subordination provisions contained in a customary
public or “Rule 144A” issuance of non-investment grade subordinated notes or
(B) are deemed reasonably customary by Lender at the time of incurrence,
(ii) has a maturity not earlier than the date that is one year after the
Revolving Termination Date, (iii) does not require any repayments of principal
earlier than the date that is one year after the Revolving Termination Date
(other than customary offers to repurchase upon a change of control, asset sale
or Casualty Event and customary acceleration rights after an event of default),
(iv) does not restrict the incurrence of the Loans and (v) is not guaranteed by
any Person that is not a Guarantor and is guaranteed only on a basis expressly
subordinated (on terms that, when taken as a whole, are deemed reasonably
customary by Lender at the time of incurrence) in right of payment to the
Obligations hereunder.

 

“Person”:  any natural person, corporation, company, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan”:  (a)  an “employee benefit plan” (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan or Pension Plan which is currently maintained or
sponsored by any Loan Party or any Subsidiary thereof or to which any Loan Party
or any Subsidiary thereof is obligated to make, contributions, or (b) a Pension
Plan.

 

“Pledged Stock”:  as defined in the Guarantee and Collateral Agreement.

 

“Post-Closing Agreement”: that certain post-closing letter agreement dated as of
the date hereof between the Borrowers and Administrative Agent.

 

“Prime Rate”:  the rate of interest per annum from time to time published in the
money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Lender, the
“Prime Rate” shall mean the rate of interest per annum announced by SVB as its
prime rate in effect at its principal office in the State of California (such
SVB announced Prime Rate not being intended to be the lowest rate of interest
charged by SVB in connection with extensions of credit to debtors).

 

24

--------------------------------------------------------------------------------


 

“Pro Forma Basis”:  with respect to any calculation or determination for a Loan
Party for any period, in making such calculation or determination on the
specified date of determination (the “Determination Date”), means:

 

(a)                               pro forma effect will be given to any
Indebtedness incurred (“Incurred”) by such Loan Party or any of its Subsidiaries
(including by assumption of then outstanding Indebtedness or by a Person
becoming a Subsidiary) after the beginning of the applicable period and on or
before the Determination Date to the extent the Indebtedness is outstanding or
is to be Incurred on the Determination Date, as if such Indebtedness had been
Incurred on the first day of such period;

 

(b)                              pro forma calculations of interest on
Indebtedness bearing a floating interest rate will be made as if the rate in
effect on the Determination Date (taking into account any Swap Agreement
applicable to the Indebtedness) had been the applicable rate for the entire
reference period;

 

(c)                               Consolidated Fixed Charges related to any
Indebtedness no longer outstanding or to be repaid or redeemed on the
Determination Date, except for Consolidated Interest Expense accrued during the
reference period under a revolving credit to the extent of the commitment
thereunder (or under any successor revolving credit) in effect on the
Determination Date, will be excluded as if such Indebtedness was no longer
outstanding or was repaid or redeemed on the first day of such period; and

 

(d)                             pro forma effect will be given to: (A) the
acquisition or disposition of companies, divisions or lines of businesses by
such Loan Party and its Subsidiaries, including any acquisition or disposition
of a company, division or line of business since the beginning of the reference
period by a Person that became a Subsidiary after the beginning of the
applicable period; and (B) the discontinuation of any discontinued operations
but, in the case of Consolidated Fixed Charges, only to the extent that the
obligations giving rise to Consolidated Fixed Charges will not be obligations of
such Loan Party or any of its Subsidiaries following the Determination Date; in
each case of clauses (A) and (B), that have occurred since the beginning of the
applicable period and before the Determination Date as if such events had
occurred, and, in the case of any disposition, the proceeds thereof applied, on
the first day of such period. To the extent that pro forma effect is to be given
to an acquisition or disposition of a company, division or line of business, the
pro forma calculation (which may include, for the avoidance of doubt, pro forma
cost savings attributable to such acquisition or disposition (i) that occurred
during the most recent four-quarter reference period or subsequent to the
four-quarter reference period and on or prior to the Determination Date and
calculated in accordance with Regulation S-X under the Securities Act of 1933 or
(ii) that the Borrower reasonably determines are probable based upon
identifiable actions to be taken within 12 months of the date of the relevant
acquisition or disposition (as applicable)) will be calculated in good faith by
a responsible financial or accounting officer of the Borrowers in consultation
with Lender based upon the most recent four full fiscal quarters for which the
relevant financial information is available.

 

“Projections”:  as defined in Section 6.2(c).

 

“Properties”:  as defined in Section 4.17(a).

 

25

--------------------------------------------------------------------------------


 

“Qualified Counterparty”:  with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was Lender or an Affiliate of Lender.

 

“Qualifying Lender”: a lender that is beneficially entitled to the interest
payable to such lender in respect of a Loan and

 

(a)                               which is a company (within the meaning of
Section 4 of the TCA);

 

(i)                                  which, by virtue of the law of a Relevant
Territory, is resident in the Relevant Territory for purposes of tax and that
jurisdiction imposes a tax that generally applies to interest receivable in such
jurisdiction by companies from sources outside such jurisdiction; or

 

(ii)                              in receipt of interest which:

 

(A)                          is exempted from the charge to Irish income tax
pursuant to the terms of a double taxation treaty entered into between Ireland
and another jurisdiction that is in force on the date the relevant interest is
paid; or

 

(B)                           would be exempted from the charge to Irish income
tax pursuant to the terms of a double taxation treaty entered into between
Ireland and another jurisdiction signed on or before the date on which the
relevant interest is paid but not in force on that date, assuming the treaty had
the force of law on that date;

 

provided that in the case of both (i) and (ii), such company does not provide
its Commitment in connection with a trade or business which is carried on in
Ireland through a branch or agency in Ireland; or

 

(b)                              which is a U.S. corporation that is
incorporated in the U.S. and is subject to U.S. federal income tax on its
worldwide income; provided that such U.S. corporation does not provide its
Commitment in connection with a trade or business which is carried on in Ireland
through a branch or agency in Ireland;

 

(c)                               which is a U.S. limited liability company
where the ultimate recipients of the interest payable to such limited liability
company satisfy the requirements set out in clause (a) above and the business
conducted through such limited liability company is so structured for market
reasons and not for tax avoidance purposes; provided that such limited liability
company and the ultimate recipients of the relevant interest do not provide
their Commitment in connection with a trade or business which is carried on in
Ireland through a branch or agency in Ireland; or

 

(d)                             which is a lender other than a lender falling
within paragraph (a), (b) or (c) of this definition which is, on the date any
relevant payment is made, entitled under a double taxation agreement in force on
such date (subject to the completion of any procedural formalities) to that
payment without any deduction or withholding for or on account of Taxes.

 

“Recipient”:  Lender.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

26

--------------------------------------------------------------------------------


 

“Related Parties”:  with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

 

“Release and Assumption Agreement”: that certain Letters of Credit Release and
Assumption Agreement dated on or about the date hereof by and among DMD,
Borrower Parent and Lender in respect of the Existing L/Cs in the form of
Exhibit I.

 

“Relevant Territory”: (a) a member state of the European Communities (other than
Ireland); or (b) to the extent not a member state of the European Communities, a
jurisdiction with which Ireland has entered into a double taxation treaty that
either has the force of law by virtue of section 836(1) of the TCA or which will
have the force of law on completion of the procedures set out in section
836(1) of the TCA.

 

“Requirement of Law”:  as to any Person, the Operating Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

“Responsible Officer”:  the chief executive officer, president, chief financial
officer, chief accounting officer, treasurer, secretary, assistant secretary,
controller or comptroller or any director of a Loan Party, but in any event,
with respect to financial matters, any director, the chief financial officer,
chief accounting officer, vice president of accounting or finance, treasurer,
controller or comptroller of a Loan Party.  Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Payments”:  as defined in Section 7.6.

 

“Revolving Commitment”:  the obligation of Lender to make Revolving Loans and
issue Letters of Credit in an aggregate principal amount of $30,000,000.

 

“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.

 

“Revolving Extensions of Credit”:  an amount equal to the sum of (a) the
aggregate principal amount of all Revolving Loans then outstanding, (b) the
aggregate undrawn amount of all outstanding Letters of Credit (including any
Existing Letters of Credit) at such time, and (c)  the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time.

 

“Revolving Facility”:  the Revolving Commitment and the extensions of credit
made thereunder.

 

“Revolving Loan Conversion”:  as defined in Section 3.5(b).

 

“Revolving Loans”:  as defined in Section 2.4(a).

 

27

--------------------------------------------------------------------------------


 

“Revolving Termination Date”:  the three year anniversary of the Closing Date.

 

“S&P”:  Standard & Poor’s Ratings Services and any successor thereto.

 

“Sale Leaseback Transaction”:  any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

 

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Secured Obligations”:  as defined in the Guarantee and Collateral Agreement.

 

“Secured Parties”:  the collective reference to Lender, any Cash Management
Bank, and any Qualified Counterparties.

 

“Securities Account”:  any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.

 

“Securities Account Control Agreement”:  any Control Agreement entered into by
Lender, a Loan Party and a securities intermediary holding a Securities Account
of such Loan Party pursuant to which Lender is granted “control” (for purposes
of the UCC) over such Securities Account.

 

“Securities Act”:  the Securities Act of 1933, as amended from time to time and
any successor statute.

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, the Intellectual Property Security Agreements, the
Deposit Account Control Agreements, the Securities Account Control Agreements,
the Foreign Pledge Documents, including the Cayman Law Share Charge and the
Irish Law Share Charges, the Foreign Security Documents, including the Cayman
Law Charge and the Irish Law Charges, and all other security documents hereafter
delivered to Lender granting a Lien on any property of any Person to secure the
Obligations of any Loan Party under any Loan Document and all financing
statements, fixture filings, patent, trademark and copyright filings,
assignments, acknowledgments and other filings, documents and agreements made or
delivered pursuant thereto.

 

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the

 

28

--------------------------------------------------------------------------------


 

liability of such Person on its debts as such debts become absolute and matured,
as such quoted terms are determined in accordance with applicable federal and
state laws governing determinations of the insolvency of debtors, (c) such
Person will not have, as of such date, an unreasonably small amount of capital
with which to conduct its business, and (d) such Person will be able to pay its
debts as they mature in the ordinary course.  For purposes of this definition,
(i) “debt” means liability on a “claim,” and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured. 
In computing the amount of contingent liabilities at any time, it is intended
that such liabilities will be computed at the amount which, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.  Without
prejudice to the foregoing, in relation to United, an inability to pay its debts
shall also be determined in accordance with applicable Cayman Islands law.

 

“Specified Swap Agreement”:  any Swap Agreement entered into by any Group Member
and any Qualified Counterparty (or any Person who was a Qualified Counterparty
as of the Closing Date or as of the date such Swap Agreement was entered into)
to the extent permitted under Section 7.11.

 

“Spin-Out Transaction”: the distribution by DMD to its stockholders of all of
the stock of Borrower Parent, a corporation formed to own and operate Opco,
eNom, DMIH, and all the other assets of the Borrower’s Domain Services Business,
and certain transactions subsidiary thereto.

 

“Subordinated Debt Document”:  any agreement, certificate, document or
instrument executed or delivered by the Borrower or any Subsidiary and
evidencing Permitted Subordinated Indebtedness, and any renewals, modifications,
or amendments thereof which are not prohibited by this Agreement or are approved
in writing by Lender, including, without limitation, any Term Loan Documents.

 

“Subordinated Indebtedness”:  Indebtedness of a Loan Party subordinated to the
Obligations, pursuant to subordination terms (including payment, lien and
remedies subordination terms, as applicable) reasonably acceptable to Lender,
including, without limitation, the Term Loan.

 

“Subordination Agreement”: any agreement or document executed and delivered by
Lender and any holder of Permitted Subordinated Indebtedness describing the
subordination terms in respect of the applicable Permitted Subordinated
Indebtedness, including, without limitation, the Term Loan Intercreditor
Agreement.

 

“Subsidiary”:  as to any Person, a corporation, company, partnership, limited
liability company or other entity of which shares of stock or shares in the
share capital or other ownership interests having ordinary voting power (other
than stock or such other ownership interests having such power only by reason of
the happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership or other entity are at the time
owned,

 

29

--------------------------------------------------------------------------------


 

or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries, or both, by such Person.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower Parent.

 

“Surety Indebtedness”:  as of any date of determination, indebtedness
(contingent or otherwise) owing to sureties arising from surety bonds issued on
behalf of any Borrower or its Subsidiaries as support for, among other things,
their contracts with customers, whether such indebtedness is owing directly or
indirectly by the Borrower or any such Subsidiary.

 

“SVB”:  as defined in the preamble hereto.

 

“Swap Agreement”:  any agreement with respect to any swap, hedge, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that for the
avoidance of doubt the following shall not be deemed to be a “Swap Agreement”:
(i) phantom stock or similar plan (including, any stock compensation plan or
similar benefit plan) providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrowers and their Subsidiaries, (ii) any stock option or warrant agreement
for the purchase of Capital Stock, (iii) the purchase of Capital Stock or
Indebtedness (including securities convertible into Capital Stock) pursuant to
delayed delivery contracts, accelerated stock repurchase agreements, forward
contracts or other similar agreements and (iv) any of the foregoing to the
extent that it constitutes a derivative embedded in a convertible security.

 

“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Qualified
Counterparty).

 

“Synthetic Lease Obligation”:  the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

 

“Tax Return”: any report, filing, return, information return, document,
election, including amendments to any of the foregoing, filed or furnished or
required to be filed or furnished with respect to Taxes.

 

30

--------------------------------------------------------------------------------


 

“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“TCA”: the Taxes Consolidation Act, 1997 (as amended) of Ireland.

 

“Term Loan”: the term loan made by the Term Loan Lenders to Borrower Parent and
United pursuant to the terms of the Term Loan Documents in an aggregate
principal amount of $30,000,000 (as such amount may be increased from time to
time in accordance with the terms of the Term Loan Intercreditor Agreement).

 

“Term Loan Agent”: Obsidian Agency Services, Inc. and its successors and assigns
as administrative agent and/or collateral agent pursuant to the Term Loan
Documents.

 

“Term Loan Agreement”: the Credit Agreement by and among Borrower Parent,
United, the Term Loan Agent and the Term Loan Lenders evidencing the Term Loan.

 

“Term Loan Documents”: the Term Loan Agreement and all other agreements,
instruments and other documents setting forth the terms of the Term Loan.

 

“Term Loan Intercreditor Agreement”: the Subordination and Intercreditor
Agreement executed and delivered by Lender and Term Loan Agent and acknowledged
by Borrower Parent, in form and substance satisfactory to Lender.

 

“Term Loan Lenders”: collectively, Special Value Continuation Partners, LP,
Tennenbaum Opportunities Fund VI, LLC and each of their respective successors
and assigns pursuant to the terms of the Term Loan Agreement.

 

“Term Loan Mandatory Prepayment”: as defined in Section 2.10.

 

“Total U.S. Revolving Extensions of Credit”: is, at any time, the aggregate
amount of the Revolving Extensions of Credit outstanding at such time issued to
U.S. Borrowers.

 

“Trade Date”: as defined in Section 10.6(b)(i)(B).

 

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“Unfriendly Acquisition”:  any acquisition that has not, at the time of the
first public announcement of an offer relating thereto, been approved (to the
extent required) by the board of directors (or other legally recognized
governing body) of the Person to be acquired; except that with respect to any
acquisition of a non-U.S. Person, an otherwise friendly acquisition shall not be
deemed to be unfriendly if it is not customary in such jurisdiction to obtain
such approval prior to the first public announcement of an offer relating to a
friendly acquisition.

 

“Uniform Commercial Code” or “UCC”:  the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of
California, or as the context may require, any other applicable jurisdiction.

 

31

--------------------------------------------------------------------------------


 

“United States” and “U.S.”:  the United States of America.

 

“U.S. Overadvance”: as defined in Section 2.7.

 

“U.S. Person”:  any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Revolving Loan Sublimit”: as of any date of determination by Lender, from
time to time, an amount equal to (i) with respect to the period from the Closing
Date until the date of the delivery of the first Compliance Certificate to
Lender pursuant to Section 6.2(b), $36,450,000  and (ii) thereafter, 2.5 times
the Consolidated Domestic EBITDA of the Borrower Parent and its Domestic
Subsidiaries as described on the Compliance Certificate most recently delivered
to Lender pursuant to Section 6.2(b).

 

“U.S. Revolving Loans”:  as defined in Section 2.4(a).

 

“Voting Stock”:  as to any Person, the capital stock of any class or classes or
other equity interests (however designated and including general partnership
interests in a partnership) having ordinary voting power for the election of
directors or similar governing body of such Person.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”: any Guarantor that is a Wholly Owned
Subsidiary of any Borrower or one of the other Loan Parties.

 

“Withholding Agent”: as applicable, any applicable Loan Party and Lender, as the
context may require.

 

1.2                            Other Definitional Provisions.

 

(a)                               Unless otherwise specified therein, all terms
defined in this Agreement shall have the defined meanings when used in the other
Loan Documents or any certificate or other document made or delivered pursuant
hereto or thereto.

 

(b)                              As used herein and in the other Loan Documents,
and any certificate or other document made or delivered pursuant hereto or
thereto, (i) accounting terms relating to any Group Member not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP,
(ii) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation,” (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights, and (v) references
to agreements (including this Agreement) or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or

 

32

--------------------------------------------------------------------------------


 

Contractual Obligations as amended, supplemented, restated, amended and restated
or otherwise modified from time to time.

 

The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. Section and Exhibit references are to
this Agreement unless otherwise specified.  Schedule references are to Schedules
attached to the Disclosure Letter unless otherwise specified.  The word “will”
shall be construed to have the same meaning and effect as the word “shall.” 
Unless the context requires otherwise, (i) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (ii) all
references herein to Articles, Sections and Exhibits shall be construed to refer
to Articles and Sections of, and Exhibits to, this Agreement, (iii) all
references herein to Schedules shall be construed to refer to Schedules to the
Disclosure Letter and (iv) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.

 

(c)                               The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such
terms.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

 

SECTION 2
AMOUNT AND TERMS OF COMMITMENTS

 

2.1                            Promise to Pay.  U.S. Borrowers hereby jointly,
severally and unconditionally promise to pay Lender the outstanding principal
amount of all Revolving Loans and accrued and unpaid interest thereon as and
when due in accordance with this Agreement.  Non-U.S. Borrowers hereby jointly,
severally and unconditionally promise to pay Lender the outstanding principal
amount of all Non-U.S. Revolving Loans and accrued and unpaid interest thereon
as and when due in accordance with this Agreement.

 

2.2                            Reserved.

 

2.3                            Reserved.

 

2.4                            Revolving Commitments.

 

(a)                               Subject to the terms and conditions hereof,
Lender severally agrees to make revolving credit loans (each, a “Revolving Loan”
and, collectively, the “Revolving Loans”) to the Borrowers from time to time
during the Revolving Commitment Period in an aggregate principal amount with
respect to all such Revolving Loans at any one time outstanding which, when
added to the aggregate outstanding amount of any Revolving Loans, the aggregate
undrawn amount of all outstanding Letters of Credit, and the aggregate amount of
all L/C Disbursements that have not yet been reimbursed or converted into
Revolving Loans, incurred on behalf of the Borrowers and owing to Lender, does
not exceed the amount of the Revolving Commitment.  The Revolving Loans may be
advances to a U.S. Borrower (“U.S. Revolving Loans”), or advances to a Non-U.S.
Borrower (“Non-U.S. Revolving Loans”).  In addition the Total U.S. Revolving
Extensions of Credit shall not exceed the lesser of (i) the Revolving Commitment
outstanding at such time and (ii) the U.S. Revolving Loan Sublimit in effect at
such time. During the Revolving Commitment Period the Borrowers may use the
Revolving Commitments by borrowing, prepaying the

 

33

--------------------------------------------------------------------------------


 

Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof.  The Revolving Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrowers and notified to
Lender in accordance with Sections 2.5 and 2.11.

 

(b)                              The Borrowers shall repay all outstanding
Revolving Loans on the Revolving Termination Date.

 

2.5                            Procedure for Revolving Loan Borrowing.  The
Borrowers may borrow up to the Available Revolving Commitment during the
Revolving Commitment Period on any Business Day; provided that the Borrowers
shall give Lender an irrevocable Notice of Borrowing (which must be received by
Lender prior to 11:00 A.M., Pacific time, (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) one Business
Day prior to the requested Borrowing Date, in the case of ABR Loans (in each
case, with originals to follow within three Business Days)) (provided that any
such Notice of Borrowing of ABR Loans under the Revolving Facility to finance
payments under Section 3.5(a) may be given not later than 11:00 A.M., Pacific
time, on the date of the proposed borrowing), in each such case specifying
(i) the amount and Type of Revolving Loans to be borrowed, (ii) the requested
Borrowing Date, (iii) in the case of Eurodollar Loans, the respective amounts of
each such Type of Loan and the respective lengths of the initial Interest Period
therefor, and (iv) instructions for remittance of the proceeds of the applicable
Loans to be borrowed.  Each borrowing under the Revolving Commitments shall be
in an amount equal to in the case of ABR Loans, $1,000,000 or a whole multiple
of $100,000 in excess thereof (or, if the then aggregate Available Revolving
Commitment is less than $1,000,000, such lesser amount).  Such borrowing will
then be made available to the Borrower by Lender crediting such account as is
designated in writing to Lender by the Borrower.

 

2.6                            Reserved.

 

2.7                            U.S. Overadvances.  If at any time or for any
reason the amount of the Total U.S. Revolving Extensions of Credit exceeds the
lesser of (x) the amount of the Revolving Commitments then in effect and (y) the
U.S. Revolving Loan Sublimit then in effect (any such excess, a “U.S.
Overadvance”), the U.S. Borrowers shall immediately pay the full amount of such
U.S. Overadvance to Lender without notice or demand for application against the
Obligations in accordance with the terms hereof; provided that any such
repayment of a U.S. Overadvance shall be applied by Lender first to repay
prepayment of any U.S. Revolving Loans that are ABR Loans and thereafter to U.S.
Revolving Loans that are Eurodollar Loans.  Any prepayment of any U.S. Revolving
Loan that is a Eurodollar Loan hereunder shall be subject to U.S. Borrowers’
obligations to pay any amounts owing pursuant to Section 2.19.

 

2.8                            Fees.

 

(a)                               Fees.  On or prior to the Closing Date, the
Borrowers agree to pay to Lender an upfront fee in the amount of $90,000.

 

(b)                              Commitment Fee.  As additional compensation for
the Commitments, the Borrowers shall pay to Lender a fee for the Borrowers’
non-use of available funds under the Revolving Facility (the “Commitment Fee”),
payable quarterly in arrears on October 1, 2014 and

 

34

--------------------------------------------------------------------------------


 

on the first day of each calendar quarter occurring thereafter prior to the
Revolving Termination Date, and on the Revolving Termination Date, in each case
as applicable and in an amount equal to the Applicable Margin under the heading
“Commitment Fee” multiplied by the average unused portion of the Revolving
Commitment as reasonably determined by Lender.  The unused portion of the
Revolving Commitment, for purposes of this calculation, shall equal the
difference between (i) the Revolving Commitment (as reduced from time to time),
and (ii) the sum of (A) the average for the period of the daily closing balance
of the Revolving Loans outstanding, (B) the aggregate undrawn amount of all
Letters of Credit outstanding at such time, and (C) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time.

 

(c)                               Fees Nonrefundable.  All fees payable under
this Section 2.8 shall be fully earned on the date paid and nonrefundable.

 

2.9                            Termination or Reduction of Revolving
Commitments.

 

(a)                               Termination or Reduction of Revolving
Commitment.  The Borrowers shall have the right, upon not less than three
Business Days’ written notice delivered to Lender, to terminate the Revolving
Commitment or from time to time to reduce the amount of the Revolving
Commitment; provided that no such termination or reduction shall be permitted
if, after giving effect thereto and to any prepayments of the Revolving Loans to
be made on the effective date thereof the amount of the Revolving Extensions of
Credit then outstanding would exceed the Revolving Commitment then in effect. 
Any such reduction shall be in an amount equal to $1,000,000, or a whole
multiple in excess thereof, and shall reduce permanently the Revolving
Commitments then in effect; provided that, if in connection with any such
reduction or termination of the Revolving Commitments a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrowers shall also pay any amounts owing pursuant to
Section 2.19.  All fees accrued until the effective date of any termination of
the Revolving Commitment shall be paid on the effective date of such
termination.

 

(b)                              Termination or Reduction of L/C Commitment. 
The Borrowers shall have the right, upon not less than three Business Days’
written notice delivered to Lender, to terminate the L/C Commitment available to
the Borrowers or, from time to time, to reduce the amount of the L/C Commitment
available to the Borrowers; provided that, in any such case, no such termination
or reduction of the L/C Commitment shall be permitted if, after giving effect
thereto, the L/C Commitment shall be reduced to an amount that would result in
the aggregate L/C Exposure exceeding the L/C Commitment (as so reduced).  Any
such reduction shall be in an amount equal to $1,000,000, or a whole multiple in
excess thereof, and shall reduce permanently the L/C Commitment then in effect. 
All fees accrued until the effective date of any termination of the L/C
Commitment shall be paid on the effective date of such termination.

 

2.10                    Loan Prepayments.  The Borrowers may at any time and
from time to time prepay the Loans, in whole or in part, without premium or
penalty, upon irrevocable notice delivered to Lender no later than 11:00 A.M.,
Pacific time, three Business Days prior thereto, in the case of Eurodollar
Loans, and no later than 11:00 A.M., Pacific time, one Business Day prior
thereto, in the case of ABR Loans, which notice shall specify the date and
amount of the proposed prepayment; provided that if a Eurodollar Loan is prepaid
on any day other than the last day of the

 

35

--------------------------------------------------------------------------------


 

Interest Period applicable thereto, the Borrowers shall also pay any amounts
owing pursuant to Section 2.19; provided, further, that if such notice of
prepayment indicates that such prepayment is to be funded with the proceeds of a
refinancing, such notice of prepayment may be revoked if the financing is not
consummated.  If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with (except in
the case of Revolving Loans that are ABR Loans) accrued interest to such date on
the amount prepaid.  Partial prepayments of Revolving Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof. 
Notwithstanding anything contained herein or in any Loan Document to the
contrary and subject to the terms of the Term Loan Intercreditor Agreement, if
any Borrower is obligated to make a prepayment of the Term Loan pursuant to the
terms and conditions of the Term Loan Documents (each a “Term Loan Mandatory
Prepayment”), (a) such Borrower shall obtain the written consent of Lender in
advance of making such Term Loan Mandatory Prepayment and (b) each; provided
that if such consent is not delivered, such Borrower acknowledges and agrees
that Lender, in its sole and absolute discretion, may require such Borrower
toshall pay to Lender, on the date that such Term Loan Mandatory Prepayment
would otherwise have been required to be made under the Term Loan Documents, the
aggregate principal amount of such Term Loan Mandatory Prepayment for
application to the Obligations and the Term Loan in the following order:
(i) first, to the payment of the Obligations (together with a corresponding
permanent reduction of the Revolving Commitment), (ii) second, to Cash
Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10 (together with a
corresponding permanent reduction of the Revolving Commitment) and (iii) last,
the balance, if any, after application pursuant to clauses (i) and (ii) above,
to the Term Loan Agent for application to the Term Loan Mandatory Prepayment
pursuant to the terms of the Term Loan Documents.

 

2.11                    Conversion and Continuation Options.

 

(a)                               The Borrowers may elect from time to time to
convert Eurodollar Loans to ABR Loans by giving Lender prior irrevocable notice
in a Notice of Conversion/Continuation of such election no later than
11:00 A.M., Pacific time, on the Business Day preceding the proposed conversion
date; provided that any such conversion of Eurodollar Loans may only be made on
the last day of an Interest Period with respect thereto.  Subject to
Section 2.15, the Borrowers may elect from time to time to convert ABR Loans to
Eurodollar Loans by giving Lender prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 11:00 A.M., Pacific time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor); provided that
no ABR Loan may be converted into a Eurodollar Loan when any Event of Default
has occurred and is continuing.

 

(b)                              Subject to Section 2.15, any Eurodollar Loan
may be continued as such upon the expiration of the then current Interest Period
with respect thereto by the Borrowers giving irrevocable notice in a Notice of
Conversion/Continuation to Lender by no later than 11:00 A.M., Pacific time, on
the date occurring three Business Days preceding the proposed continuation date
and otherwise in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans; provided that no Eurodollar Loan may be continued
as such when any Event of Default has occurred and is continuing; provided
further that if the Borrowers shall fail to give any required notice as
described

 

36

--------------------------------------------------------------------------------


 

above in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso, such Loans shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period; provided however, that if
the Borrowers so notify Lender, if no Event of Default has occurred and is
continuing, Eurodollar Loans may be continued automatically at the end of any
Interest Period for successive one month Interest Periods.

 

2.12                    Limitations on Eurodollar Tranches.  Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions and
continuations of Eurodollar Loans and all selections of Interest Periods shall
be in such amounts and be made pursuant to such elections so that, (a) after
giving effect thereto, the aggregate principal amount of the Eurodollar Loans
comprising each Eurodollar Tranche shall be equal to $1,000,000 or a whole
multiple of $100,000 in excess thereof, and (b) no more than three Eurodollar
Tranches shall be outstanding at any one time.

 

2.13                    Interest Rates and Payment Dates.

 

(a)                               Each Eurodollar Loan shall bear interest for
each day during each Interest Period with respect thereto at a rate per annum
equal to (i) the Eurodollar Rate determined for such Interest Period plus
(ii) the Applicable Margin.

 

(b)                              Each ABR Loan shall bear interest at a rate per
annum equal to (i) the ABR plus (ii) the Applicable Margin.

 

(c)                               During the continuance of an Event of Default,
at Lender’s option, all Obligations shall bear interest at a rate per annum
equal to the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2.00% (the “Default Rate”).

 

(d)                             Interest on the outstanding principal amount of
each Loan shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to Section 2.13(c) shall be payable from time to
time on demand.

 

2.14                    Computation of Interest and Fees.

 

(a)                               Interest and fees payable pursuant hereto
shall be calculated on the basis of a 360-day year for the actual days elapsed,
except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed.  Lender shall as soon as practicable notify the Borrowers
of each determination of a Eurodollar Rate.  Any change in the interest rate on
a Loan resulting from a change in the ABR or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective.  Lender shall as soon as practicable notify
the Borrowers of the effective date and the amount of each such change in
interest rate.

 

(b)                              Each determination of an interest rate by
Lender pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrowers in the absence of manifest error.  Lender shall, at the
request of the Borrowers, deliver to the Borrowers a statement showing the
quotations used by Lender in determining any interest rate pursuant to
Section 2.14(a).

 

37

--------------------------------------------------------------------------------


 

2.15                    Inability to Determine Interest Rate.  If prior to the
first day of any Interest Period, Lender shall have determined (which
determination shall be conclusive and binding upon the Borrowers) in connection
with any request for a Eurodollar Loan or a conversion to or a continuation
thereof that, by reason of circumstances affecting the relevant market,
(a) Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such requested Loan or
conversion or continuation, as applicable, (b) adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
(c) the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to Lender (as conclusively
certified by Lender) of making or maintaining Loans during such Interest Period,
then, in any such case of (a), (b) or (c), Lender shall promptly notify the
Borrowers thereof as soon as practicable thereafter.  Any such determination
shall specify the basis for such determination and shall, in the absence of
manifest error, be conclusive and binding for all purposes.  Thereafter, (x) any
Eurodollar Loans requested to be made on the first day of such Interest Period
shall be made as ABR Loans, (y) any Loans that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans shall be converted, on the
last day of the then-current Interest Period, to ABR Loans.  Until such notice
has been withdrawn by Lender, no further Eurodollar Loans shall be made or
continued as such, nor shall the Borrowers have the right to convert Loans under
the relevant Facility to Eurodollar Loans.

 

2.16                    Payments.

 

(a)                               All payments (including prepayments) to be
made by the Borrowers hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff and shall be made prior to 11:00 A.M., Pacific
time, on the due date thereof to Lender, at the Funding Office, in Dollars and
in immediately available funds.  Any payment received by Lender after
11:00 A.M., Pacific time shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.  If
any payment hereunder (other than payments on the Eurodollar Loans) becomes due
and payable on a day other than a Business Day, such payment shall be extended
to the next succeeding Business Day.  If any payment on a Eurodollar Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.  In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.

 

(b)                              Nothing herein shall be deemed to obligate
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by Lender that it has obtained or will obtain the
funds for any Loan in any particular place or manner.

 

(c)                               If at any time insufficient funds are received
by and available to Lender to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, toward payment
of interest and fees then due hereunder, and (ii) second, toward payment of
principal then due hereunder.

 

38

--------------------------------------------------------------------------------


 

2.17                    Illegality; Requirements of Law.

 

(a)                               Illegality.  If Lender determines that any
Requirement of Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for Lender to make, maintain or fund Eurodollar
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by Lender to the Borrower, any
obligation of Lender to make or continue Eurodollar Loans or to convert ABR
Loans to Eurodollar Loans shall be suspended until Lender notifies the Borrowers
that the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, the Borrowers shall, upon demand from Lender, prepay or,
if applicable, convert all Eurodollar Loans of Lender to ABR Loans, either on
the last day of the Interest Period therefor, if Lender may lawfully continue to
maintain such Eurodollar Loans to such day, or immediately, if Lender may not
lawfully continue to maintain such Eurodollar Loans.  Upon any such prepayment
or conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

 

(b)                              Requirements of Law.  If the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
or compliance by Lender with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:

 

(i)                                  shall subject Lender to any Taxes (other
than (A) Indemnified Taxes covered by Section 2.18 which would have been
compensated under Section 2.18 but were not so compensated due to the exclusion
in Section 2.18(b), (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its Loans, loan
principal, Letters of Credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

(ii)                              shall impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of or credit
extended or participated in by, Lender (except any reserve requirement reflected
in the Eurodollar Rate); or

 

(iii)                          impose on Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing is to increase the cost to Lender, by an
amount that Lender deems to be material, of making, converting to, continuing or
maintaining Loans determined with reference to the Eurodollar Rate or of
maintaining its obligation to make such Loans, or to increase the cost to Lender
of issuing or participating in Letters of Credit, or to reduce any amount
receivable or received by Lender in respect thereof (whether in respect of
principal, interest or any other amount), then, in any such case, within the
time period prescribed by Section 2.17(e), the Borrowers shall pay Lender any
additional

 

39

--------------------------------------------------------------------------------


 

amounts necessary to compensate Lender for such increased cost or reduced amount
receivable.  If Lender becomes entitled to claim any additional amounts pursuant
to this paragraph, it shall promptly notify the Borrowers of the event by reason
of which it has become so entitled.

 

(c)                               If Lender determines that any change in any
Requirement of Law subsequent to the date hereof affecting Lender or any lending
office of Lender’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
Lender’s capital or on the capital of Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of Lender or the Loans made by,
or the Letters of Credit issued by Lender, to a level below that which Lender’s
holding company could have achieved but for such change in such Requirement of
Law (taking into consideration Lender’s policies and the policies of Lender’s
holding company with respect to capital adequacy), then from time to time,
within the time period prescribed by Section 2.17(e), the Borrowers will pay to
Lender such additional amount or amounts as will compensate Lender’s holding
company for any such reduction suffered.

 

(d)                             For purposes of this Agreement, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, or directives in connection therewith are deemed to have gone
into effect and been adopted after the date of this Agreement, and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a  change in
any Requirement of Law, regardless of the date enacted, adopted or issued.

 

(e)                               A certificate setting forth in reasonable
detail any additional amounts payable pursuant to paragraphs (b) or (c) of this
Section, and the basis for such compensation, submitted by Lender to the
Borrowers, shall be conclusive in the absence of manifest error.  The Borrowers
shall pay Lender the amount shown as due on any such certificate within 10
Business Days after receipt thereof.  Failure or delay on the part of Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
Lender’s right to demand such compensation.  Notwithstanding anything to the
contrary in this Section 2.17, the Borrowers shall not be required to compensate
Lender pursuant to this Section 2.17 for any amounts incurred more than nine
months prior to the date that Lender notifies the Borrowers of Lender’s
intention to claim compensation therefor; provided that if the circumstances
giving rise to such claim have a retroactive effect, then such nine-month period
shall be extended to include the period of such retroactive effect.  The
obligations of the Borrowers arising pursuant to this Section 2.17 shall survive
the Discharge of Obligations.

 

2.18                    Taxes. For purposes of this Section 2.18, the term
“applicable law” includes FATCA.

 

(a)                               Payments Free of Taxes.  Any and all payments
by or on account of any obligation of any Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law and the Borrowers shall, and shall cause each other Loan
Party, to comply with the requirements set forth in this Section 2.18.  If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding

 

40

--------------------------------------------------------------------------------


 

and shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

 

(b)                              Exclusion from Gross Up.  The Irish Borrowers
shall not be required to make an increased payment to Lender under
Section 2.18(a) in respect of Taxes imposed by Ireland on a payment of interest
on a Loan, if on the date on which the payment falls due such payment could have
been made to Lender without any deduction or withholding for or on account of
Taxes if Lender was a Qualifying Lender, but on such date Lender is not or has
ceased to be a Qualifying Lender (other than as a result of a Change in Law).

 

(c)                               Payment of Other Taxes.  The Borrowers shall,
and shall cause each other Loan Party to, timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
Lender timely reimburse it for the payment of, any Other Taxes applicable to
such Loan Party.

 

(d)                             Evidence of Payments.  As soon as practicable
after any payment of Taxes by any Loan Party to a Governmental Authority
pursuant to this Section 2.18, the Borrowers shall, or shall cause such other
Loan Party to, deliver to Lender the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Lender.

 

(e)                               Indemnification by Loan Parties.  Each
Borrower shall indemnify Lender, within ten days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.18, but
excluding Indemnified Taxes which would have been compensated under
Section 2,18(a) but were not so compensated solely due to the application of the
exclusion in Section 2,18(b)) payable or paid by Lender (for Non-U.S. Borrowers,
with respect to such Borrower and for U.S. Borrowers jointly and severally with
respect to all Borrowers) or required to be withheld or deducted from a payment
to Lender and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrowers by Lender shall be
conclusive absent manifest error.  If any Loan Party fails to pay any Taxes when
due to the appropriate taxing authority or fails to remit to Lender the required
receipts or other required documentary evidence, such Loan Party shall indemnify
Lender for any incremental taxes, interest or penalties that may become payable
by Lender as a result of any such failure.

 

(f)                                Status of Lender.

 

(i)                                              If Lender is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document, it shall deliver to the Borrowers or any tax authority,
at the time or times reasonably directed by the Borrowers, such properly
completed and executed documentation reasonably requested by the Borrowers as
will

 

41

--------------------------------------------------------------------------------


 

permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, Lender, if reasonably requested by the Borrower,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers as will enable the Borrower to determine
whether or not Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.18(f)(ii) and (iii) below) shall
not be required if the Lender is not legally entitled to complete, execute or
deliver such documentation or, in the Lender’s reasonable judgment, such
completion, execution or submission would subject Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of Lender.

 

(ii)                                          Without limiting the generality of
the foregoing, if the Borrower is a U.S. Person, Lender shall deliver to the
Borrowers on or prior to the date on which Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrowers), executed originals of IRS Form W-9 certifying that Lender is exempt
from U.S. federal backup withholding tax.

 

(iii)                                      If a payment made to a Lender under
any Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), Lender shall deliver to the Borrowers at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrowers such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrowers as may be
necessary for the Borrowers to comply with their obligations under FATCA and to
determine that Lender has complied with Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (A), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

(iv)                                      Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrowers in writing of its legal inability to do so.

 

(v)                                          Lender represents and warrants
that, on the Closing Date it is a Qualifying Lender and each Person that becomes
a party to this Agreement pursuant to Section 10.6(b) represents and warrants
that it is a Qualifying Lender as of the date of its joinder.  Lender agrees to
promptly notify the Irish Borrowers if it ceases to be a Qualifying Lender at
any time after the Closing Date.

 

(g)                              If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.18 (including by the payment
of additional amounts pursuant to this Section 2.18), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such

 

42

--------------------------------------------------------------------------------


 

indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax Returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)                              Survival.  Each party’s obligations under this
Section 2.18 shall survive the resignation or replacement of Lender, any
assignment of rights by, or the replacement of, Lender, and the Discharge of
Obligations.

 

2.19                    Indemnity.  The Borrowers agree to indemnify Lender for,
and to hold Lender harmless from, any loss or expense that Lender may sustain or
incur as a consequence of (a) a default by the Borrowers in making a borrowing
of, conversion into or continuation of Eurodollar Loans after a Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) a default by the Borrowers in making any prepayment of or
conversion from Eurodollar Loans after the Borrowers have given a notice thereof
in accordance with the provisions of this Agreement, or (c) for any reason, the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto.  Such losses and expenses shall be
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amount so prepaid, or not so borrowed, reduced, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, reduce, convert or continue to the last day of such Interest Period (or,
in the case of a failure to borrow, reduce, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest or other return for such Loans provided for
herein (excluding, however, the Applicable Margin included therein, if any),
over (ii) the amount of interest (as reasonably determined by Lender) that would
have accrued to Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market.  A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrowers by Lender shall be conclusive in the absence of manifest error.  This
covenant shall survive the Discharge of Obligations.  This Section 2.19 shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

 

2.20                    Borrower Parent as Agent.  Each Borrower hereby
irrevocably appoints Borrower Parent as its agent for all purposes relevant to
this Agreement and each of the other Loan Documents, including (i) the giving
and receipt of notices, (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto,
and (iii) the receipt of the proceeds of any Loans made by the Lender to any
such Borrower hereunder.  Any acknowledgment, consent, direction, certification
or other action which might otherwise be valid or effective only if given or
taken by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by Borrower Parent, whether or not any such
other

 

43

--------------------------------------------------------------------------------


 

Borrower joins therein.  Any notice, demand, consent, acknowledgment, direction,
certification or other communication delivered to Borrower Parent in accordance
with the terms of this Agreement shall be deemed to have been delivered to each
Borrower.

 

SECTION 3
LETTERS OF CREDIT

 

3.1                                L/C Commitment.

 

(a)                               Subject to the terms and conditions hereof,
Lender agrees to issue letters of credit (“Letters of Credit”) for the account
of any of the Borrowers on any Business Day during the Letter of Credit
Availability Period in such form as may reasonably be approved from time to time
by Lender; provided that Lender shall have no obligation to issue any Letter of
Credit if, after giving effect to such issuance, the L/C Exposure would exceed
either the L/C Commitments or the Available Revolving Commitment at such time. 
Each Letter of Credit shall (i) be denominated in Dollars and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the Letter of Credit Maturity Date, provided that any Letter of Credit with
a one-year term may provide for the automatic renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (y) above).  For the avoidance of doubt, no commercial letters of credit
shall be issued by Lender to any Person under this Agreement.

 

(b)                              Lender shall not at any time be obligated to
issue any Letter of Credit if:

 

(i)                                  such issuance would conflict with, or cause
Lender to exceed any limits imposed by, any applicable Requirement of Law;

 

(ii)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain Lender from issuing, amending or reinstating such Letter of Credit, or
any law, rule or regulation applicable to Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over Lender shall prohibit, or request that Lender
refrain from, the issuance, amendment, renewal or reinstatement of letters of
credit generally or such Letter of Credit in particular or shall impose upon
Lender with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which Lender is not otherwise compensated) not in effect on the
Closing Date, or shall impose upon Lender any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which Lender in good faith
deems material to it;

 

(iii)                          Lender has received written notice from the
Borrower, at least one Business Day prior to the requested date of issuance,
amendment, renewal or reinstatement of such Letter of Credit, that one or more
of the applicable conditions contained in Section 5.2 shall not then be
satisfied;

 

(iv)                          any requested Letter of Credit is not in form and
substance acceptable to Lender, or the issuance, amendment or renewal of a
Letter of Credit shall violate any applicable laws or regulations or any
applicable policies of Lender;

 

(v)                              such Letter of Credit contains any provisions
providing for automatic reinstatement of the stated amount after any drawing
thereunder; or

 

44

--------------------------------------------------------------------------------


 

(vi)                          except as otherwise agreed by Lender, such Letter
of Credit is in an initial face amount less than $150,000.

 

3.2                            Procedure for Issuance of Letters of Credit.  The
Borrowers may from time to time request that Lender issue a Letter of Credit for
the account of a Borrower by delivering to Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of
Lender, and such other certificates, documents and other papers and information
as Lender may request, including the name of the Borrower that is the
applicant.  Upon receipt of any Application, Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby (but
in no event shall Lender be required to issue any Letter of Credit earlier than
three Business Days after its receipt of the Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed to by Lender and the applicant Borrower.  Lender
shall furnish a copy of such Letter of Credit to the applicant Borrower promptly
following the issuance thereof.

 

3.3                            Fees and Other Charges.

 

(a)                               Each Borrower agrees to pay, with respect to
each outstanding Letter of Credit issued on or after the Closing Date for the
account of (or at the request of) the Borrowers, (i) a letter of credit fee
equal to the Applicable Margin relating to Letters of Credit multiplied by the
daily amount available to be drawn under each such Letter of Credit to Lender (a
“Letter of Credit Fee”), and (ii) Lender’s standard and customary, reasonable
and documented fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit issued for the account of (or at the request
of) the Borrowers or processing of drawings thereunder (the fees in this clause
(ii), collectively, the “Issuing Lender Fees”).  Issuing Lender Fees shall be
paid when required by Lender, and the Letter of Credit Fee shall be payable
quarterly in arrears on the last Business Day of March, June, September and
December of each year after the issuance date of such Letter of Credit and on
the Letter of Credit Maturity Date (each, an “L/C Fee Payment Date”).  All
Letter of Credit Fees shall be computed on the basis of the actual number of
days elapsed in a year of 360 days.

 

(b)                              The Borrowers shall furnish to Lender such
other documents and information pertaining to any requested Letter of Credit
issuance, amendment or renewal, including any L/C-Related Documents, as Lender
may require.  This Agreement shall control in the event of any conflict with any
L/C-Related Document (other than any Letter of Credit).

 

3.4                            Existing Letters of Credit.  On and after the
Closing Date, each Existing Letter of Credit shall be deemed for all purposes,
including for purposes of the fees to be collected pursuant to Section 3.3(a),
reimbursement of costs and expenses to the extent provided herein and for
purposes of being secured by the Collateral, a Letter of Credit outstanding
under this Agreement and entitled to the benefits of this Agreement and the
other Loan Documents, and shall be governed by the applications and agreements
pertaining thereto and by this Agreement (which shall control in the event of a
conflict).

 

45

--------------------------------------------------------------------------------


 

3.5                            Reimbursement.

 

(a)                               If Lender shall make any L/C Disbursement in
respect of a Letter of Credit, Lender shall notify the Borrowers thereof and the
applicable Borrower shall pay or cause to be paid to Lender an amount equal to
the entire amount of such L/C Disbursement not later than (i) the immediately
following Business Day if Lender issues such notice before 10:00 A.M. Pacific
time on the date of such L/C Disbursement, or (ii) on the second following
Business Day if Lender issues such notice at or after 10:00 A.M. Pacific time on
the date of such L/C Disbursement.  Each such payment shall be made to Lender at
its address for notices referred to herein in Dollars and in immediately
available funds.

 

(b)                              If Lender shall not have received from the
applicable Borrower the payment that it is required to make pursuant to
Section 3.5(a) with respect to a Letter of Credit within the time specified in
such Section, if the conditions to borrowings and Revolving Loan Conversions set
forth in Section 5.2 are satisfied, the applicable Borrower may, by written
notice to Lender certifying that such conditions are satisfied and that all
interest owing under this paragraph has been paid, and specifying a conversion
into either a U.S. Revolving Loan or a Non-U.S. Revolving Loan, request that an
L/C Disbursement be converted into Revolving Loans (a “Revolving Loan
Conversion”), in which case, if such conditions are in fact satisfied, the
Lender shall be deemed to have extended, and the Borrowers shall be deemed to
have accepted, a Revolving Loan in the aggregate principal amount of such
payment without further action on the part of any party, and the L/C Commitments
shall be permanently reduced by such amount; any amount so paid pursuant to this
paragraph shall, on and after the payment date thereof, be deemed to be
Revolving Loans for all purposes hereunder; provided that Lender, at its option,
may effectuate a Revolving Loan Conversion regardless of whether the conditions
to borrowings and Revolving Loan Conversions set forth in Section 5.2 are
satisfied.

 

3.6                            Obligations Absolute.  The Borrowers’ obligations
under this Section 3 shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that the Borrowers may have or have had against Lender, any beneficiary of a
Letter of Credit or any other Person.  Each Borrower also agrees with Lender
that Lender shall not be responsible for, and the Borrowers’ obligations
hereunder shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrowers and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrowers against any beneficiary of such Letter of
Credit or any such transferee.  Lender shall not be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the bad faith, gross
negligence or willful misconduct of Lender.  Each Borrower agrees that any
action taken or omitted by Lender under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of bad faith,
gross negligence or willful misconduct, shall be binding on the Borrowers and
shall not result in any liability of Lender to the Borrowers.

 

46

--------------------------------------------------------------------------------


 

In addition to amounts payable as elsewhere provided in the Agreement, the
Borrowers hereby agree to pay and to protect, indemnify, and save Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees) that
Lender may incur or be subject to as a consequence, direct or indirect, of
(A) the issuance of any Letter of Credit, or (B) the failure of Lender to honor
a demand for payment under any Letter of Credit thereof as a result of any act
or omission, whether rightful or wrongful, of any present or future de jure or
de facto government or Governmental Authority, in each case other than to the
extent solely as a result of the bad faith, gross negligence or willful
misconduct of Lender (as finally determined by a court of competent
jurisdiction).

 

3.7                            Letter of Credit Payments.  If any draft shall be
presented for payment under any Letter of Credit, Lender shall promptly notify
the Borrowers of the date and amount thereof.  The responsibility of Lender to
the Borrowers in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are substantially in conformity with such Letter of Credit.

 

3.8                            Applications.  To the extent that any provision
of any Application related to any Letter of Credit is inconsistent with the
provisions of this Section 3, the provisions of this Section 3 shall apply.

 

3.9                            Interim Interest.  If Lender shall make any L/C
Disbursement in respect of a Letter of Credit, then, unless the Borrowers shall
have reimbursed such L/C Disbursement in full within the time period specified
in Section 3.5(a) the unpaid amount thereof shall bear interest for the account
of Lender, for each day from and including the date of such L/C Disbursement to
but excluding the earlier of the date of payment by the Borrowers, at the rate
per annum that would apply to such amount if such amount were a Revolving Loan
that is an ABR Loan; provided that the provisions of Section 2.10(c) shall be
applicable to any such amounts not paid when due.

 

3.10                    Cash Collateral.

 

(a)                               Certain Credit Support Events.  Upon the
request of Lender (i) if Lender has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Advance that
is not reimbursed by the Borrowers or converted into a Revolving Loan pursuant
to Section 3.5(b), or (ii) if, as of the Letter of Credit Maturity Date, any L/C
Exposure for any reason remains outstanding, the U.S. Borrowers shall, in each
case, immediately Cash Collateralize the then effective amount of all L/C
Exposure and/or the Non-U.S. Borrower shall, in each case Cash Collateralize the
then effective amount of any L/C Exposure issued to any Non-U.S. Borrowers.

 

(b)                              Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts with
Lender.  The Borrowers (other than DMIH and Domains) hereby grant to (and
subjects to the control of) Lender, and agrees to maintain, a first priority
security interest and Lien in all such Cash Collateral and in all proceeds
thereof, as security for the Obligations to which such Cash Collateral may be
applied pursuant to Section 3.10(c).  If at any time Lender determines that

 

47

--------------------------------------------------------------------------------


 

Cash Collateral is subject to any right or claim of any Person other than Lender
as herein provided, or that the total amount of such Cash Collateral is less
than 105% of the applicable L/C Exposure, and other Obligations secured thereby,
the Borrowers will, promptly upon demand by Lender, pay or provide to Lender
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

 

(c)                               Application.  Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under any of this
Section 3.10, Section 2.22 or otherwise in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific L/C Exposure, and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

3.11                    Applicability of ISP.  Unless otherwise expressly agreed
by Lender and the Borrower when a Letter of Credit is issued and subject to
applicable laws, the Letters of Credit shall be governed by and subject to the
rules of the ISP.

 

SECTION 4
REPRESENTATIONS AND WARRANTIES

 

To induce Lender to enter into this Agreement, to make the initial Loans on the
Closing Date and to make additional Loans and to issue the Letters of Credit
thereafter, each Borrower hereby represents and warrants to Lender, on behalf of
itself and each of its Subsidiaries, as applicable, that:

 

4.1                            Financial Condition.  The audited consolidated
balance sheets of the Borrower Parent and its Subsidiaries as of December 31,
2013, December 31, 2012, and December 31, 2011, and the related consolidated
statements of operations and of cash flows for the fiscal years ended on such
dates, reported on by and accompanied by an unqualified report from
PricewaterhouseCoopers LLP, present fairly in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the respective fiscal years then ended.  The unaudited consolidated
balance sheet of the Borrower Parent and its Subsidiaries as at March 31, 2014,
presents fairly in all material respects the consolidated financial condition of
the Borrower and its Subsidiaries as at such date, and the related unaudited
consolidated statements of operations and cash flows for the three-month period
ended on such date present fairly in all material respects the consolidated
results of its operations and its consolidated cash flows for such period (in
each case subject to normal year end audit adjustments).  All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the aforementioned firm of accountants and
disclosed therein).

 

4.2                            No Change.  Since December 31, 2013, there has
been no event or condition, other than events or conditions previously disclosed
in public filings prior to the Closing Date, that has had or could reasonably be
expected to have a Material Adverse Effect.

 

4.3                            Existence; Compliance with Law.  Each Group
Member (a) is duly organized or incorporated, validly existing and, except in
the case of DMIH and Domains, in good standing under the laws of the
jurisdiction of its organization or incorporation, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates

 

48

--------------------------------------------------------------------------------


 

as lessee and to conduct the business in which it is currently engaged, (c) is
duly qualified as a foreign corporation or other organization and in good
standing under the laws of each jurisdiction where the failure to be so
qualified could reasonably be expected to have a Material Adverse Effect and
(d) is in material compliance with all Requirements of Law except in such
instances in which (i) such Requirement of Law is being contested in good faith
by appropriate proceedings diligently conducted and the prosecution of such
contest would not reasonably be expected to result in a Material Adverse Effect,
or (ii) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

4.4                            Power, Authorization; Enforceable Obligations. 
Each Loan Party has the power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrowers, to obtain extensions of credit hereunder.  Each Loan Party has
taken all necessary organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and, in the case of
the Borrowers, to authorize the extensions of credit on the terms and conditions
of this Agreement.  No Governmental Approval or consent or authorization of,
filing with, notice to or other act by or in respect of, any other Person is
required in connection with the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (i) Governmental Approvals, consents,
authorizations, filings and notices described in Schedule 4.4, which
Governmental Approvals, consents, authorizations, filings and notices have been
obtained or made and are in full force and effect, (ii) the filings referred to
in Section 4.19 and (iii) Governmental Approvals described in Schedule 4.4. 
Each Loan Document has been duly executed and delivered on behalf of each Loan
Party party thereto.  This Agreement constitutes, and each other Loan Document
upon execution will constitute, a legal, valid and binding obligation of each
Loan Party party thereto, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

4.5                            No Legal Bar.  The execution, delivery and
performance of this Agreement and the other Loan Documents, the issuance of
Letters of Credit, the borrowings hereunder and the use of the proceeds thereof
will not violate any Requirement of Law (except as set forth in Schedule 4.5) or
any material Contractual Obligation of any Group Member and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security
Documents).  No Requirement of Law or Contractual Obligation applicable to the
Borrowers or any of their Subsidiaries could reasonably be expected to have a
Material Adverse Effect.  The absence of obtaining the Governmental Approvals
described in Schedule 4.5 and the violations of Requirements of Law referenced
in Schedule 4.5 shall not have an adverse effect on any rights of Lender
pursuant to the Loan Documents.

 

4.6                            Litigation.  Except as disclosed on Schedule 4.6,
no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrowers,
threatened in writing by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of

 

49

--------------------------------------------------------------------------------


 

the transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

 

4.7                            No Default.  No Group Member is in default under
or with respect to any of its Contractual Obligations in any respect that could
reasonably be expected to have a Material Adverse Effect.  No Default or Event
of Default has occurred and is continuing, nor shall either result from the
making of a requested credit extension.

 

4.8                            Ownership of Property; Liens; Investments.  Each
Group Member has title in fee simple to, or a valid leasehold interest in, all
of its real property, and good title to, or a valid leasehold interest in, all
of its other property material to the operation of its business, except defects
in title that could not reasonably be expected to have a Material Adverse Effect
and none of such property is subject to any Lien except as permitted by
Section 7.3.

 

4.9                            Intellectual Property.  Except where the absence
of such right could not reasonably be expected to have a Material Adverse
Effect, each Group Member owns, or possesses a legal right to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted.  No claim has been asserted in writing and is pending by any Person
challenging or questioning any Group Member’s use of any Intellectual Property
or the validity or effectiveness of any Group Member’s Intellectual Property,
nor does any Borrower know of any valid basis for any such claim, unless such
claim could not reasonably be expected to have a Material Adverse Effect.  The
use of Intellectual Property by each Group Member, and the conduct of such Group
Member’s business, as currently conducted, does not infringe on or otherwise
violate the rights of any Person, unless such infringement could not reasonably
be expected to have a Material Adverse Effect, and there are no claims pending
or, to the knowledge of the Borrower, threatened in writing to such effect.

 

4.10                    Taxes.  Each Group Member has timely filed or caused to
be timely filed all Federal, state and other material Tax Returns that are
required by applicable law to be filed and has paid all Taxes due and payable
with respect to said returns or on any assessments made against it or any of its
property and all other Taxes, fees or other charges imposed on it or any of its
property, or which are required to have been paid, withheld, deducted or
deposited by any Governmental Authority (other than any the amount or validity
of which are currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided on
the books of the relevant Group Member) have been paid, withheld, deducted or
deposited; as of the Closing Date, no Tax Lien has been filed and remains
effective, and, to the knowledge of the Borrowers, no claim is being asserted,
with respect to any such Tax, fee or other charge.

 

4.11                    Federal Regulations.  No Loan Party is engaged, and no
Loan Party will engage, principally or as one of its important activities, in
the business of “buying” or “carrying” “margin stock”, or extending credit for
the purpose of “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect.  No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time

 

50

--------------------------------------------------------------------------------


 

hereafter in effect for any purpose that violates the provisions of the
Regulations of the Board or (b) for any other purpose that violates the
provisions of the Regulations of the Board.

 

4.12                    Labor Matters.  Except as, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect:  (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge of the Borrower, threatened; (b) hours worked by and payment made to
employees of each Group Member have not been in violation of the Fair Labor
Standards Act; and (c) all payments due from any Group Member on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant Group Member.

 

4.13                    ERISA.  Except in each case as would not reasonably be
expected to have a Material Adverse Effect:

 

(a)                               the Borrowers are in compliance with all
applicable provisions and requirements of ERISA with respect to each Plan, and
has performed all of their obligations under each Plan;

 

(b)                              no ERISA Event has occurred or is reasonably
expected to occur;

 

(c)                               the Borrowers and each of their respective
ERISA Affiliates has met all applicable requirements under the ERISA Funding
Rules with respect to each Pension Plan, and no waiver of the minimum funding
standards under the ERISA Funding Rules has been applied for or obtained by
Borrower;

 

(d)                             as of the most recent valuation date for any
Pension Plan, the amount of outstanding benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension
Plans (excluding for purposes of such computation any Pension Plans with respect
to which assets exceed benefit liabilities) does not exceed their assets;

 

(e)                               the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereunder will not involve
any transaction that is subject to the prohibitions of Section 406 of ERISA or
in connection with which taxes could be imposed pursuant to
Section 4975(c)(1)(A)-(D) of the Code; and

 

(f)                                all liabilities under each Pension Plan are
funded to at least the minimum level required by law or, if higher, to the level
required by the terms governing the Pension Plans.

 

4.14                    Investment Company Act; Other Regulations.  No Loan
Party is an “investment company,” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended. 
No Loan Party is subject to regulation under the Public Utility Holding Company
Act of 2005 or the Federal Power Act or under any other federal or state statute
or regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.

 

51

--------------------------------------------------------------------------------


 

4.15                    Subsidiaries.  Except as disclosed to Lender by the
Borrowers in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of organization of each Subsidiary of the
Borrowers and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party, and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of any
Subsidiary (other than Immaterial Subsidiaries), except as may be created by the
Loan Documents.

 

4.16                    Use of Proceeds.  The proceeds of the Revolving Loans
shall be used for general corporate purposes; provided, however, notwithstanding
the generality of the foregoing, DMIH and Domains shall not use any Facility for
any purpose in breach of Section 60 of the Irish Companies Act (1963), as
amended.

 

4.17                    Environmental Matters.  Except as, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:

 

(a)                               Except as disclosed on Schedule 4.17, the
facilities and properties owned, leased or operated by any Group Member (the
“Properties”) do not contain, and have not previously contained, any Materials
of Environmental Concern in amounts or concentrations or under circumstances
that constitute or have constituted a violation of, or could give rise to
liability under, any Environmental Law;

 

(b)                              no Group Member has received or is aware of any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the business operated by any Group
Member (the “Business”), nor does any Borrower have knowledge or reason to
believe that any such notice will be received or is being threatened;

 

(c)                               no Group Member has transported or disposed of
Materials of Environmental Concern from the Properties in violation of, or in a
manner or to a location that could give rise to liability under, any
Environmental Law, nor has any Group Member generated, treated, stored or
disposed of Materials of Environmental Concern at, on or under any of the
Properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Law;

 

(d)                             no judicial proceeding or governmental or
administrative action is pending or, to the knowledge of the Borrowers,
threatened, under any Environmental Law to which any Group Member is or will be
named as a party with respect to the Properties or the Business, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to the Properties or the Business;

 

(e)                               there has been no release or threat of release
of Materials of Environmental Concern at or from the Properties arising from or
related to the operations of any Group Member or otherwise in connection with
the Business, in violation of or in amounts or in a manner that could give rise
to liability under Environmental Laws;

 

52

--------------------------------------------------------------------------------


 

(f)                                the Properties and all operations of the
Group Members at the Properties are in compliance, and have in the last five
years been in compliance, with all applicable Environmental Laws, and except as
set forth on Schedule 4.17, to the knowledge of the Borrower, there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the Business; and

 

(g)                              no Group Member has assumed any liability of
any other Person under Environmental Laws.

 

4.18                    Accuracy of Information, etc.  No written statement or
information contained in this Agreement, any other Loan Document or any other
document, certificate or statement furnished by or on behalf of any Loan Party
to Lender, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, taken together with
Borrower Parent’s filings with the SEC, contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading.  The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrowers to be reasonable at the time made, it being recognized by Lender that
such financial information as it relates to future events is not to be viewed as
fact and that actual results during the period or periods covered by such
financial information may differ from the projected results set forth therein by
a material amount.

 

4.19                    Security Documents.

 

(a)                               The Guarantee and Collateral Agreement is
effective to create in favor of Lender, a legal, valid and enforceable security
interest in the Collateral described therein and the proceeds thereof.  In the
case of the Pledged Stock described in the Guarantee and Collateral Agreement
that are securities represented by stock certificates or otherwise constituting
certificated securities within the meaning of Section 8-102(a)(15) of the UCC or
the corresponding code or statute of any other applicable jurisdiction
(“Certificated Securities”), when certificates representing such Pledged Stock
are delivered to Lender, and in the case of the other Collateral constituting
personal property described in the Guarantee and Collateral Agreement that can
be perfected by the filing of a financing statement, when financing statements
and other filings specified on Schedule 4.19(a) in appropriate form are filed in
the offices specified on Schedule 4.19(a), Lender shall have a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral and the proceeds thereof, as security for the
Obligations, in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock, Liens permitted by
Section 7.3).  As of the Closing Date, none of the Borrowers or any Guarantor
that is a company, limited liability company or partnership has any Capital
Stock that is a Certificated Security.

 

(b)                              Each of the Mortgages delivered after the
Closing Date will be, upon execution, effective to create in favor of Lender,
for the benefit of the Secured Parties, a legal, valid and enforceable Lien on
the Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices for the applicable jurisdictions in which the
Mortgaged Properties are located, each such Mortgage shall constitute a fully
perfected Lien on,

 

53

--------------------------------------------------------------------------------


 

and security interest in, all right, title and interest of the Loan Parties in
the Mortgaged Properties and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (except as noted in the relevant title
reports).

 

(c)                               Each of the Cayman Law Share Charge and the
Cayman Law Charge is effective to create in favor of Lender a legal, valid and
enforceable first priority Lien on the Collateral described therein and proceeds
thereof.

 

4.20                    Solvency.  After giving effect to the incurrence of all
Indebtedness and Obligations being incurred in connection herewith, each of the
Borrowers, and the other Loan Parties taken as a whole, will be Solvent.

 

4.21                    Regulation H.  No Mortgage encumbers improved real
property that is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards and in
which flood insurance has not been made available under the National Flood
Insurance Act of 1968.

 

4.22                    Designated Senior Indebtedness.  The Loan Documents and
all of the Obligations have been deemed “Designated Senior Indebtedness” or a
similar concept thereto, if applicable, for purposes of any Permitted
Subordinated Indebtedness of the Loan Parties, including the Term Loan.

 

4.23                    Insurance.  All insurance maintained by the Loan Parties
is in full force and effect, all premiums (other than premiums financed in
compliance with Section 7.2) have been duly paid, no Loan Party has received
notice of violation or cancellation thereof, and there exists no default under
any requirement of such insurance.  Each Loan Party maintains insurance with
financially sound and reputable insurance companies insurance on all its
property (and also with respect to its foreign receivables) in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.

 

SECTION 5
CONDITIONS PRECEDENT

 

5.1                            Conditions to Initial Extension of Credit.  The
effectiveness of this Agreement and the obligation of Lender to make its initial
extension of credit hereunder shall be subject to the satisfaction, prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:

 

(a)                               Loan Documents.  Lender shall have received
each of the following, each of which shall be in form and substance satisfactory
to Lender:

 

(i)                                this Agreement, executed and delivered by
Lender and the Borrowers;

 

(ii)                        the Collateral Information Certificate of each Loan
Party, executed by a Responsible Officer of such Loan Party;

 

54

--------------------------------------------------------------------------------


 

(iii)                          the Guarantee and Collateral Agreement, executed
and delivered by each Grantor named therein;

 

(iv)                          the Guarantee (Non-U.S. Entities), executed and
delivered by each Guarantor named therein;

 

(v)                              each Intellectual Property Security Agreement,
executed by the applicable Grantor related thereto;

 

(vi)                          each other Security Document, executed and
delivered by the applicable Loan Party party thereto; and

 

(vii)                      the Post-Closing Agreement dated as of the Closing
Date and executed by the Borrower.

 

(b)                              Approvals.  Except for the Governmental
Approvals described in Schedule 4.4, all Governmental Approvals and consents and
approvals of, or notices to, any other Person (including the holders of any
Capital Stock issued by any Loan Party) required in connection with the
execution and performance of the Loan Documents, the consummation of the
transactions contemplated hereby, shall have been obtained and be in full force
and effect.

 

(c)                               Secretary’s Certificate; Certified Operating
Documents; Good Standing Certificates.  Lender shall have received a certificate
from each Loan Party, dated as of the Closing Date and executed by the
Secretary, Managing Member, director or equivalent officer of such Loan Party,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, including (i) the Operating Documents of such Loan Party, (ii) the
relevant board resolutions or written consents of such Loan Party adopted by
such Loan Party’s board of directors, board of managers, members or other
governing body of such Loan Party for the purposes of authorizing such Loan
Party to enter into and perform the Loan Documents to which such Loan Party is
party, (iii) the names, titles, incumbency and signature specimens of those
representatives of such Loan Party who have been authorized by such resolutions
and/or written consents to execute Loan Documents on behalf of such Loan Party,
(iv) for each U.S. Borrower and its Material Domestic Subsidiaries that are Loan
Parties, a long form good standing certificate or equivalent for each such Loan
Party certified as of or issued on a recent date by the appropriate Governmental
Authority of its respective jurisdiction of organization, and, if applicable,
(v) a certificate of qualification  or equivalent as a foreign corporation
issued by the jurisdiction in which the applicable Loan Party’s chief executive
office is located.

 

(d)                             Responsible Officer’s Certificates.

 

(i)                                  Lender shall have received a certificate
signed by a Responsible Officer of Borrower Parent on behalf of each Loan Party,
dated as of the Closing Date and in form and substance reasonably satisfactory
to it, either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required.

 

55

--------------------------------------------------------------------------------


 

(ii)                              Lender shall have received a certificate
signed by a Responsible Officer of Borrower Parent on behalf of the Borrowers,
dated as of the Closing Date and in form and substance reasonably satisfactory
to it, certifying that the conditions specified in Sections 5.1(l)-(n),
5.2(a) and 5.2(d) have been satisfied.

 

(iii)                          Lender shall have received a certificate signed
by a Responsible Officer of Borrower Parent on behalf of each Loan Party, dated
as of the Closing Date and in form and substance reasonably satisfactory to it,
attaching executed copies of all material Term Loan Documents.

 

(e)                               Patriot Act.  Lender shall have received,
prior to the Closing Date (or such later date as may be acceptable to Lender in
its sole discretion), all documentation and other information required by
Governmental Authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act.

 

(f)                                Collateral Matters.

 

(i)                                  Lien Searches.  Lender shall have received
the results of recent lien searches in each of the jurisdictions where any of
the Loan Parties is formed or organized, and such searches shall reveal no liens
on any of the assets of the Loan Parties except for Liens permitted by
Section 7.3, or other Liens which shall be discharged prior to the Closing Date.

 

(ii)                              Pledged Stock; Stock Powers; Pledged Notes. 
Lender shall have received (A) pursuant to the Guarantee and Collateral
Agreement: (1) original certificates (if any) representing the shares of Capital
Stock pledged to Lender pursuant thereto, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (2) the original promissory note(s) (if any) pledged to
Lender pursuant thereto, endorsed (without recourse) in blank (or accompanied by
an executed transfer form in blank) by the pledgor thereof; (B) pursuant to the
Irish Law Share Charges: (1) original certificates (if any) and other documents
of title representing the Shares and Related Assets (as such terms are defined
therein) charged in favor of Lender pursuant thereto, together with undated
stock transfer forms or other instruments of transfer for each such certificate
executed in blank by a duly authorized officer of the chargor thereof, (2) the
dividend mandate in the form set out in Schedule 2 thereto executed by the
charger thereof; and (3) a letter of authority in the form set out in Schedule 3
thereto executed by the charger thereof; (C) pursuant to the Irish Law Charges:
(1) notices of assignment of insurances in the form set out on Part 2 of
Schedule 3 thereto executed by DMIH, (2) notices to contract parties in the form
set out on Part 2 of Schedule 3 thereto executed by DMIH and (3) acknowledgments
from the applicable parties pursuant to items (1) and (2) each in the form set
out on Part 3 of Schedule 3 executed by the applicable parties; and (D) pursuant
to the Cayman Law Share Charge: (1) original certificates (if any) representing
the shares charged pursuant thereto, along with an undated share transfer form
in respect of such shares in the form set out in Schedule 1 thereto executed by
DMIH, (2) (a) undated letters of resignation and release and (b) dated letters
of authority with respect thereto, each in the form set out in Schedule 2
thereto executed by each director and officer of United, (3) a dated proxy in
respect of the shares charged thereunder in the form set out in Schedule 3
thereto executed by DMIH, (4) a dated undertaking in the form set out in
Schedule 4 thereto executed by United, (5) a dated notice of charge to United in
the form set out in Schedule 5 thereto executed by DMIH, (6) a certified copy of
the annotated

 

56

--------------------------------------------------------------------------------


 

register of members of United in a form acceptable to Lender, noting the charge
over the shares of United created pursuant thereto and (7) evidence satisfactory
to Lender that the memorandum and articles of association of United shall have,
where applicable, been amended to remove any restriction on the transfer of
shares subject to the security created thereby.

 

(iii)                          Filings, Registrations, Recordings,
Agreements, Etc.  Each document (including any UCC financing
statements, Intellectual Property Security Agreements, Deposit Account Control
Agreements, Securities Account Control Agreements, and landlord access
agreements and/or bailee waivers) required by the Loan Documents or under law or
reasonably requested by Lender to be filed, executed, registered or recorded to
create in favor of Lender (for the ratable benefit of the Secured Parties), a
perfected Lien on the Collateral described therein, prior and superior in right
and priority to any Lien in the Collateral held by any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall have been
executed (if applicable) and delivered to Lender in proper form for filing,
registration or recordation.

 

(g)                              Insurance.  Lender shall have received
customary insurance certificates satisfying the requirements of Section 6.5
hereof, together with evidence reasonably satisfactory to Lender that the
insurance policies of each Loan Party have been endorsed for the purpose of
naming Lender (for the ratable benefit of the Secured Parties) as an “additional
insured” or “lender loss payee”, as applicable, with respect to such insurance
policies, in form and substance reasonably satisfactory to Lender.

 

(h)                              Fees.  Lender shall have received all fees
required to be paid on or prior to the Closing Date, and all reasonable and
documented fees and expenses for which invoices have been presented at least one
Business Day Prior to the Closing Date (including the reasonable and documented
fees and expenses of legal counsel to Lender) for payment on or before the
Closing Date.

 

(i)                                  Legal Opinions.  Lender shall have received
the executed legal opinion of (A) Wilson Sonsini Goodrich & Rosati, counsel to
the Loan Parties, (B) Lionel, Sawyer & Collins, special Nevada counsel to the
Loan Parties, (C) Maples & Calder, special Cayman Island counsel to the Loan
Parties, (D) Arthur Cox, special Irish counsel to the Loan Parties, and
(E) William Fry, special Irish counsel to Lender, each in form and substance
reasonably satisfactory to Lender.  Such legal opinions shall cover such matters
incident to the transactions contemplated by this Agreement and the other Loan
Documents as Lender may reasonably require.

 

(j)                                  No Material Adverse Effect.  Except as
previously disclosed in public filings prior to the Closing Date, there shall
not have occurred since December 31, 2013, any event or condition that has had
or could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(k)                              No Litigation.  Except as disclosed on Schedule
4.6, no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of any Group Member,
threatened, that could reasonably be expected to have a Material Adverse Effect.

 

57

--------------------------------------------------------------------------------


 

(l)                                  Spin-Out Complete.  The Spin-Out
Transaction shall have been consummated and fully effective.

 

(m)                          Consolidated Senior Leverage Ratio.  The
Consolidated Senior Leverage Ratio, determined as of March 31, 2014, giving pro
forma effect to the incurrence of any Revolving Loans to be incurred on the
Closing Date (including any Existing Letters of Credit), shall not be greater
than 2.25:1.00.

 

(n)                              Liquidity.  Borrowers and their Subsidiaries,
on a consolidated basis, after giving pro forma effect to the closing of this
Agreement and the availability of Revolving Loans hereunder, have Liquidity of
not less than $40,000,000.

 

5.2                            Conditions to Each Extension of Credit.  The
agreement of Lender to make any extension of credit requested to be made by it
hereunder on any date (including its initial Loans disbursed on the Closing Date
but excluding any Revolving Loan Conversion, any conversion of Loans pursuant to
Section 2.11(a) and any continuation of Loans pursuant to Section 2.11(b)) is
subject to the satisfaction of the following conditions precedent:

 

(a)                               Representations and Warranties.  Each of the
representations and warranties made by each Loan Party in any Loan Document
(i) that is qualified by materiality shall be true and correct, and (ii) that is
not qualified by materiality, shall be true and correct in all material
respects, in each case, on and as of such date as if made on and as of such
date, except to the extent any such representation and warranty expressly
relates to an earlier date, in which case such representation and warranty shall
have been true and correct, or true and correct in all material respects, as
applicable, as of such earlier date.

 

(b)                              Availability.  With respect to any requests for
any Revolving Extensions of Credit, after giving effect to such Revolving
Extension of Credit, the Borrowers shall be in compliance with the availability
and borrowing limitations specified in Section 2.4.

 

(c)                               Notice of Borrowing.  Lender shall have
received a Notice of Borrowing or an Application, as applicable, in connection
with any such request for extension of credit which complies with the
requirements hereof.

 

(d)                             No Default.  No Default or Event of Default
shall have occurred as of or on such date or after giving effect to the
extensions of credit requested to be made on such date.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrowers
hereunder (excluding any Revolving Loan Conversion, any conversion of Loans
pursuant to Section 2.11(a) and any continuation of Loans pursuant to
Section 2.11(b)) shall constitute a representation and warranty by the Borrowers
as of the date of such extension of credit, that the conditions contained in
this Section 5.2 have been satisfied.

 

SECTION 6
AFFIRMATIVE COVENANTS

 

Each Borrower hereby agrees that, until the Discharge of Obligations, the
Borrowers shall, and, where applicable, shall cause each of their Subsidiaries
to:

 

58

--------------------------------------------------------------------------------


 

6.1                            Financial Statements.  Furnish to Lender:

 

(a)                               as soon as available, but in any event not
later than five (5) days after the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC) and in no event
later than 9590 days after the end of each fiscal year of the Borrower Parent, a
copy of the audited consolidated balance sheet of the Borrower Parent and its
consolidated Subsidiaries as at the end of each fiscal year and the related
audited consolidated statements of income, stockholders’ equity, and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing and reasonably acceptable to
Lender; and

 

(b)                              as soon as available, but in any event not
later than five (5) days after the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC) and in no event
later than 45 days after the end of each fiscal quarter of the Borrower Parent
(or, with respect to the fiscal quarter ended June 30, 2014, within 45 days of
the date Borrower Parent’s Form 10 Registration Statement becomes effective),
the unaudited consolidated and consolidating balance sheet of the Borrower
Parent and its consolidated Subsidiaries as at the end of each fiscal quarter
and the related unaudited consolidated and consolidating statements of income,
stockholders’ equity, and of cash flows for such quarter and the portion of the
fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

 

Additionally, documents required to be delivered pursuant to this Section 6.1
and Section 6.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so, shall
be deemed to have been delivered on the date on which the Borrower Parent posts
such documents, or provides a link thereto, either:  (i) on the Borrower
Parent’s website on the Internet at the website address listed in Section 10.2;
or (ii) when such documents are posted electronically on the Borrowers’ behalf
on an internet or intranet website to which Lender has access (whether a
commercial, third-party website or whether sponsored by Lender), if any;
provided that:  (A) the Borrowers shall deliver paper copies of such documents
to Lender upon its request to the Borrowers to deliver such paper copies until
written request to cease delivering paper copies is given by Lender; and (B) the
Borrowers shall notify (which may be by facsimile or electronic mail) Lender of
the posting of any such documents and provide to Lender by email electronic
versions (i.e. soft copies) of such documents.

 

59

--------------------------------------------------------------------------------


 

6.2                            Certificates; Reports; Other Information. 
Furnish (or, in the case of clause (a), use best efforts to furnish) to Lender:

 

(a)                               concurrently with the delivery of the
financial statements referred to in Section 6.1(a), a certificate of the
independent certified public accountants reporting on such financial statements
stating that in making the examination necessary to complete its auditing
procedures, no knowledge was obtained of any Event of Default relating to any of
the financial covenants set forth in this Agreement, except as specified in such
certificate (which certification may be limited to the extent required by
accounting rules or guidelines);

 

(b)                              concurrently with the delivery of any financial
statements pursuant to Section 6.1, (i) a certificate of a Responsible Officer
stating that, to the best of such Responsible Officer’s knowledge, such
Responsible Officer has obtained no knowledge of any no Default or Event of
Default has occurred, except as specified in such certificate and, which shall
describe any corrective action taken or proposed to be taken with respect
thereto, (ii) (x) a Compliance Certificate containing (A) the amount of
Permitted gTLD Investments for the period, and (B) all information and
calculations necessary for determining compliance by each Group Member with the
provisions of Section 7.1 and setting forth the Consolidated Domestic EBITDA
calculations, in each case, as of the last day of the fiscal quarter or fiscal
year of the Borrower Parent, and (y) to the extent not previously disclosed to
Lender, (A) a description of any change in the name, jurisdiction of
organization of any Loan Party, identity, corporate structure, or Federal
Taxpayer Identification Number of any Loan Party, and the Borrowers agree not to
effect or permit any change referred to in this clause (A) unless all filings
have been made under the UCC or otherwise that are required in order for the
Lender to continue at all times following such change to have a valid, legal,
and perfected, first-priority security interest in all of the Collateral, and a
list of any registered Intellectual Property, and rights related thereto, issued
to or acquired by any Loan Party and, (B) a list of Subsidiaries created or
acquired, in each case since the date of the most recent report delivered
pursuant to this clause (y) (or, in the case of the first such report so
delivered, since the Closing Date) , and (C) if any material portion of the
Collateral is damaged or destroyed, or if the value of the Collateral is
impaired in an amount in excess of $250,000, prompt notice to the Lender of such
damage, destruction, or impairment, and (iii) a certificate of a Responsible
Officer certifying that, except as expressly set forth therein, the
representations and warranties in Article IV are true and correct in all
material respects on and as of the date of the certificate to the same extent as
though made on and as of that date (or, to the extent such representations and
warranties specifically relate to an earlier date, certifying that such
representations and warranties were true and correct in all material respects on
and as of such earlier date); provided that, if a representation and warranty is
qualified as to materiality, for purposes of such certification, the applicable
materiality qualifier set forth above shall be disregarded with respect to such
representation and warranty;

 

(c)                               as soon as available, and in any event no
later than 30 days prior to the end of each fiscal year of the Borrower Parent,
a detailed consolidated and consolidating budget for the following fiscal year
(including a projected consolidated balance sheet of the Borrower Parent and its
Subsidiaries as of the end of each fiscal quarter of such fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto) (collectively, the “Projections”);

 

60

--------------------------------------------------------------------------------


 

(d)                             promptly, and in any event within five Business
Days after receipt thereof by any Loan Party or any Subsidiary thereof, copies
of each notice or other correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof (other
than routine comment letters from the staff of the SEC relating to the Borrower
Parent’s filings with the SEC);

 

(e)                               within five days after the same are sent,
copies of each annual report, proxy or financial statement or other material
report that the Borrower Parent sends to the holders of any class of the
Borrowers’ debt securities or public equity securities and, within five days
after the same are filed, copies of all annual, regular, periodic and special
reports and registration statements which the Borrower Parent may file with the
SEC under Section 13 or 15(d) of the Exchange Act, or with any national
securities exchange, and not otherwise required to be delivered to Lender
pursuant hereto;

 

(f)                                promptly after the receipt thereof by the
Borrowers or any of their Subsidiaries, a copy of any “management letter”
received by any such Person from its certified public accountants and the
management’s response thereto;

 

(g)                              promptly after the request by Lender, all
documentation and other information that Lender reasonably requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act; and

 

(h)                              (f) promptly, such additional financial and
other information as Lender may from time to time reasonably request.

 

6.3                            Payment of Obligations.  Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its material obligations of whatever nature, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member.

 

6.4                            Maintenance of Existence; Compliance.  (a)(i) 
Preserve, renew and keep in full force and effect its organizational existence
and (ii) take all reasonable action to maintain or obtain all Governmental
Approvals and all other rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; (b) comply with all Contractual Obligations (including with
respect to leasehold interests of the Borrowers) and Requirements of Law except
to the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect; and (c) comply with
all Governmental Approvals, and any term, condition, rule, filing or fee
obligation, or other requirement related thereto, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

6.5                            Maintenance of Property; Insurance.  (a) Except
as could not reasonably be expected to have a Material Adverse Effect, keep all
property useful and necessary in its business

 

61

--------------------------------------------------------------------------------


 

in good working order and condition, ordinary wear and tear excepted and
(b) maintain with financially sound and reputable insurance companies insurance
on all its property in at least such amounts and against at least such risks
(but including in any event public liability, product liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business.

 

6.6                            Inspection of Property; Books and Records;
Discussions.  (a) Keep proper books of records and account in which full, true
and correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and activities
and (b) permit representatives and independent contractors of Lender to visit
and inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and with reasonable notice and as often
as may reasonably be desired and to discuss the business, operations, properties
and financial and other condition of the Group Members with officers, directors
and employees of the Group Members and with their independent certified public
accountants; provided, however, that (i) any such visit or inspection shall be
coordinated through Lender, (ii) unless an Event of Default shall have occurred
and be continuing, only onetwo such visitvisits per year shall be at the expense
of the Borrowers and their Subsidiaries and (iii) nothing in this Section 6.6
shall require the Borrowers or any Subsidiary to take any action that would
violate a confidentiality agreement or waive any attorney client or similar
privilege.

 

6.7                            Notices.  Give prompt written notice to Lender
of:

 

(a)                               the occurrence of any Default or Event of
Default;

 

(b)                              any (i) default or event of default under any
Contractual Obligation of any Group Member or (ii) litigation, investigation or
proceeding that may exist at any time between any Group Member and any
Governmental Authority, that in either case could reasonably be expected to have
a Material Adverse Effect;

 

(c)                               any litigation or proceeding or any written
threat or notice of any litigation or proceeding affecting any Group Member
(i) in which the amount involved is $2,500,000 or more and not covered by
insurance, (ii) in which injunctive or similar relief is sought against any
Group Member or, (iii) which relates to any Loan Document, or (iv) that could
reasonably be expected to result in a Material Adverse Effect;

 

(d)                             (i)                                 
(A) promptly (and in any event within ten days after a Responsible Officer
obtains knowledge thereof) of the occurrence of any ERISA Event and (B) promptly
after the giving, sending or filing thereof, or the receipt thereof, of copies
of all notices received by the Borrowers from a Multiemployer Plan sponsor
concerning an ERISA Event, and copies of such other documents or governmental
reports or filings relating to any Plan as Lender shall reasonably request; and
without limiting the generality of the foregoing, such certifications or other
evidence of compliance with the provisions of Section 4.13 as Lender may from
time to time reasonably request;

 

(ii)                              upon the reasonable request of Lender after
the giving, sending or filing thereof, or the receipt thereof, copies of each
Schedule B (Actuarial Information) to the annual report (Form

 

62

--------------------------------------------------------------------------------


 

5500 Series) filed by Loan Party or any of its respective ERISA Affiliates with
the IRS with respect to each Pension Plan; and

 

(e)                               any development or event that has had or could
reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer of the Borrowers setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.

 

6.8                            Environmental Laws.

 

(a)                               In any case where individually or in the
aggregate, failure to do so could reasonably be expected to result in a Material
Adverse Effect, comply withComply, and ensure compliance by all tenants and
subtenants, if any, in all material respects with, all applicable Environmental
Laws, and obtain and comply with and maintain, and ensure that all tenants and
subtenants obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.

 

(b)                              Conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply in all material respects
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws.

 

(c)                               If a Default caused by breach of Section 4.17
or Section 6.8(a) shall have occurred and be continuing for more than 20 days
without the Borrowers or any Subsidiary commencing activities reasonably likely
to cure such Default, at the written request of Lender, provide to Lender within
45 days of such request, at the expense of the Loan Parties, an environmental
site assessment report regarding the matters that are the subject of such
Default prepared by an environmental consulting firm reasonably acceptable to
Lender and indicating the presence or absence of hazardous materials and the
estimated cost of any compliance or remedial action in connection with such
Default.

 

6.9                            Additional Collateral, etc.

 

(a)                               With respect to any property (to the extent
included in the definition of Collateral and not constituting Excluded Assets)
acquired after the Closing Date by any Loan Party (other than (x) any property
described in paragraph (b), (c) or (d) below, and (y) any property subject to a
Lien expressly permitted by Section 7.3(g) or (m)) as to which Lender  does not
have a perfected Lien, promptly (and in any event within thirty days after the
end of the next completed month, or, with respect to Intellectual Property, as
provided by Section 6.2(b)), (i) execute and deliver to Lender such amendments
to the Guarantee and Collateral Agreement or such other documents as Lender
deems necessary or advisable to evidence that such Loan Party is a Guarantor and
to grant to Lender  a security interest in such property and (ii) take all
actions necessary or advisable in the opinion of Lender to grant to Lender a
perfected first priority (except as expressly permitted by Section 7.3) security
interest and Lien in such property, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by Lender.

 

63

--------------------------------------------------------------------------------


 

(b)                              With respect to any fee interest in any real
property having a value (together with improvements thereof) of at least
$2,500,000500,000 acquired after the Closing Date by any Loan Party (other than
any such real property subject to a Lien expressly permitted by
Section 7.3(g) or (m)), promptly, to the extent requested by Lender, (i) execute
and deliver a first priority Mortgage, in favor of Lender covering such real
property, (ii) if requested by Lender, provide Lender with (x) title and
extended coverage insurance covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably specified by Lender) as well as a current ALTA survey thereof,
together with a surveyor’s certificate, and (y) any consents or estoppels
reasonably deemed necessary or advisable by Lender in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
Lender and (iii) if requested by Lender, deliver to Lender legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to Lender.

 

(c)                               Subject to clause (d) below, with respect to
any new direct or indirect Material Subsidiary created or acquired after the
Closing Date by any Loan Party (including any Immaterial Subsidiary existing as
of the Closing Date which becomes a Material Subsidiary after the Closing Date),
promptly (i) execute and deliver to Lender such amendments to the Guarantee and
Collateral Agreement, Foreign Pledge Documents or Foreign Security Documents as
Lender deems necessary or advisable to grant to Lender a perfected first
priority security interest in the Capital Stock of such new Material Subsidiary
that is owned directly by such Loan Party, (ii) deliver to Lender such documents
and instruments as may be required to grant, perfect, protect and ensure the
priority of such security interest, including but not limited to, the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Loan Party, (iii) cause such new Material Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement or Guarantee (Non-U.S.
Entities), as applicable, (B) to take such actions as are necessary or advisable
in the opinion of Lender to grant to Lender for the benefit of the Secured
Parties a perfected first priority security interest in (1) with respect to any
such new Material Domestic Subsidiary, the Collateral described in the Guarantee
and Collateral Agreement and (2) with respect to any such new Material Foreign
Subsidiary, the Collateral described in the applicable Foreign Security
Documents, in each case, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement, the applicable Foreign Security Documents, or by law
or as may be requested by Lender and (C) to deliver to Lender a certificate of
such Material Subsidiary, in a form reasonably satisfactory to Lender, with
appropriate insertions and attachments, and (iv) if requested by Lender, deliver
to Lender legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to
Lender.  Notwithstanding anything contained herein, in the Guarantee and
Collateral Agreement,  in any Foreign Security Document or in any Foreign Pledge
Document, (x) no First-Tier Foreign Subsidiary (nor any Subsidiary of any such
First-Tier Foreign Subsidiary) shall be required to comply with the provisions
described in clause (iii) above and (y) any security granted to Lender by a
Foreign Subsidiary (including any pledge of Capital Stock) shall secure only the
obligations in respect of the Non-U.S. Revolving Loans and shall not secure any
obligations in respect of any U.S. Revolving Loans.

 

(d)                             With respect to any new Material First-Tier
Foreign Subsidiary of a U.S. Borrower created or acquired after the Closing Date
by any Loan Party, promptly (i) execute and

 

64

--------------------------------------------------------------------------------


 

deliver to Lender such amendments to the Guarantee and Collateral Agreement,
Foreign Law Pledge Documents and/or Foreign Law Security Documents, as Lender
deems necessary or advisable to grant to Lender a perfected first priority
security interest in the Capital Stock of such new Material First-Tier Foreign
Subsidiary that is owned by any such Loan Party, (ii) deliver to Lender the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Loan Party, and take such other action as may be necessary or, in the
opinion of Lender, desirable to perfect Lender’s security interest therein, and
(iii) if reasonably requested by Lender, deliver to Lender legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to Lender; provided,
however, that if the pledge pursuant to this Section 6.9(d) of one hundred
percent (100%) of the total outstanding Capital Stock of such First-Tier
Material Foreign Subsidiary would cause an inclusion of income under
Section 951(a)(1)(B) of the Code to a Loan Party, then the pledge pursuant to
this Section 6.9(d) shall be limited to sixty five percent (65%) of the total
outstanding Capital Stock of such Material First-Tier Foreign Subsidiary
entitled to vote (or if the relevant Loan Party shall own less than sixty five
percent (65%) of such voting Capital Stock, then one hundred percent (100%) of
the Capital Stock owned by such Loan Party so long as the aggregate amount of
such voting Capital Stock pledged by Loan Parties does not exceed sixty five
percent (65%) of the aggregate amount of such Capital Stock entitled to vote)
and one hundred percent (100%) of the total outstanding Capital Stock of such
Material First-Tier Foreign Subsidiary that is not entitled to vote (it being
agreed that the determination of the entitlement to vote pursuant to this
Section 6.9(d) shall be interpreted in accordance with Code Section 956 and the
U.S. Treasury Regulations promulgated thereunder).

 

6.10                    Insider Subordinated Indebtedness.  Cause any Insider
Indebtedness owing by any Loan Party to any non-Loan Party to become Insider
Subordinated Indebtedness (a) on or prior to the Closing Date, in respect of any
such Insider Indebtedness in existence as of the Closing Date or
(b) contemporaneously with the incurrence thereof, in respect of any such
Insider Indebtedness incurred at any time after the Closing Date.

 

6.11                    Use of Proceeds.  Use the proceeds of each Revolving
Extension of Credit only for the purposes specified in Section 4.16.

 

6.12                    Designated Senior Indebtedness.  Cause the Loan
Documents and all of the applicable Obligations to be deemed “Designated Senior
Indebtedness” or a similar concept thereto, if applicable, for purposes of any
Permitted Subordinated Indebtedness of the Loan Parties.

 

6.13                    Operating Accounts.  Maintain all of its domestic
depository and operating accounts and securities accounts with Lender and
Lender’s Affiliates, and provide Lender five (5) days prior written notice
before establishing any Deposit Account or Securities Account at or with any
bank or financial institution other than Lender or its Affiliates.  In addition,
for each foreign Deposit Account or Securities Account that any Loan Party at
any time maintains, Borrowers shall, to the extent applicable, cause the
applicable bank or financial institution (other than Lender) at or with which
any Deposit Account or Securities Account is maintained to execute and deliver a
Control Agreement or other appropriate instrument with respect to such Deposit
Account or Securities Account to perfect Lender’s Lien in such Deposit Account
or Securities Account in

 

65

--------------------------------------------------------------------------------


 

accordance with the terms hereof.  The provisions of the previous sentence shall
not apply to Deposit Accounts exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of a Loan Party’s
employees and identified to Lender as such.

 

6.14                    Further Assurances.  Execute any further instruments and
take such further action as Lender reasonably deems necessary to perfect,
protect, ensure the priority of or continue Lender’s Lien on the Collateral or
to effect the purposes of this Agreement.

 

SECTION 7
NEGATIVE COVENANTS

 

Each Borrower hereby agrees that, until the Discharge of Obligations, the
Borrowers shall not, nor shall any Borrower permit any of its Subsidiaries to,
directly or indirectly:

 

7.1                            Financial Condition Covenants.

 

(a)                               Consolidated Fixed Charge Coverage Ratio. 
Permit the Consolidated Fixed Charge Coverage Ratio as at the last day of any
fiscal quarter of the Borrower Parent to be less than 1.25:1.00 through
September 30, 2014, and 1.50:1.00 thereafter.

 

(b)                              Consolidated Senior Leverage Ratio.  Permit the
Consolidated Senior Leverage Ratio as at the last day of any fiscal quarter of
the Borrower Parent (i) occurring on or before March 31, 2015, to exceed
2.50:1.00; (ii) occurring thereafter, to exceed 2.00:1.00.

 

(c)                               Consolidated Net Leverage Ratio.  Permit the
Consolidated Net Leverage Ratio as at the last day of any fiscal quarter of the
Borrower Parent ending with any day set forth below to exceed the ratio set
forth below opposite such day:

 

Quarter Ending

 

Consolidated Net Leverage Ratio

Closing Date through June 30, 2015

 

3.50:1.00

September 30, 2015 through June 30, 2016

 

3.00:1.00

September 30, 2016 through June 30, 2017

 

2.50:1.00

September 30, 2017 and thereafter

 

2.00:1.00

 

(d)                             Minimum Liquidity. Permit Liquidity of the
Borrowers and their Subsidiaries on a consolidated basis at any time, measured
on the last day of each fiscal quarter of the Borrower Parent, to be less than
$15,000,000.

 

7.2                            Indebtedness.  Create, issue, incur, assume,
become liable in respect of or suffer to exist any Indebtedness, except:

 

(a)                               Indebtedness of any Loan Party pursuant to any
Loan Document;

 

(b)                              Indebtedness of (i) any Loan Party to any other
Loan Party and (ii) any Subsidiary (which is not a Guarantor) to any other
Subsidiary or the Borrowers;

 

66

--------------------------------------------------------------------------------


 

(c)                               (i) Guarantee Obligations incurred in the
ordinary course of business by the Borrowers and their Subsidiaries of
(A) obligations of any Wholly Owned Subsidiary Guarantor, and (B) obligations of
any other Subsidiary or Person (other than a Subsidiary) in which the Borrower
has an equity interest, not in excess of $5,000,000 in the aggregate outstanding
at any time, and (ii) except as may be limited by Section 7.2(b), Guarantee
Obligations of Indebtedness of any Subsidiary permitted hereunder;

 

(d)                             Indebtedness outstanding on the date hereof and
listed on Schedule 7.2(d) and any refinancings, refundings, renewals or
extensions thereof (which that (i) do not shorten the maturity thereof or
increase the principal amount thereof) , (ii) provide that such Indebtedness, if
subordinated to the Obligations, remains so subordinated on terms no less
favorable to Lender, and (iii) retain the original obligors in respect of such
Indebtedness as the only obligors thereon;

 

(e)                               purchase money Indebtedness (including,
without limitation, Capital Lease Obligations) secured by Liens permitted by
Section 7.3(g) to the Disclosure Letter in an aggregate principal amount not to
exceed $5,000,000 at any one time outstanding and any refinancings, refundings,
renewals or extensions thereof (which do not shorten the maturity thereof or
increase the principal amount thereof except by an amount equal to unpaid
accrued interest and premium thereon plus other amounts paid and reasonable and
customary discounts, commissions, fees and expenses incurred in connection with
such refinancing, refunding, renewals or extensions and by an amount equal to
any existing commitments unutilized thereunder);

 

(f)                                Surety Indebtedness and any other
Indebtedness in respect of letters of credit, banker’s acceptances or similar
arrangements, provided that the aggregate amount of any such Indebtedness
outstanding at any time shall not exceed $5,000,000; provided, that any such
letter of credit shall only be permitted pursuant to this clause (f) if such
letter of credit is of a type that cannot be issued pursuant to the terms of
this Agreement;

 

(g)                              (i) subject to the Term Loan Intercreditor
Agreement, the Term Loan and (ii) so long as no Event of Default has occurred
and is continuing at the time of incurrence, other Permitted Subordinated
Indebtedness (including Guarantee Obligations in respect thereof permitted by
clause (e) of the definition of Permitted Subordinated Indebtedness) in an
aggregate principal amount not to exceed $2,500,000;

 

(h)                              obligations (contingent or otherwise) of the
Borrowers or any of their Subsidiaries existing or arising under any Swap
Agreement, provided that such obligations are (or were) entered into by such
Person in accordance with Section 7.11 and not for purposes of speculation;

 

(i)                                  Guarantees by a Loan Party or any of its
Subsidiaries of the obligations of any Subsidiary under accreditation agreements
entered into in the ordinary course of business with a registry accredited by
the Internet Corporation for Assigned Names and Numbers (ICANN);

 

(j)                                  Indebtedness of a Person (other than the
Borrowers or a Subsidiary) existing at the time such Person is merged with or
into a Borrower or a Subsidiary or becomes a Subsidiary, provided that (i) such
Indebtedness was not, in any case, incurred by such other Person in connection
with, or in contemplation of, such merger or acquisition and, (ii) with respect
to any

 

67

--------------------------------------------------------------------------------


 

such Person who becomes a Subsidiary, (A) such Subsidiary is the only obligor in
respect of such Indebtedness, and (B) to the extent such Indebtedness is
permitted to be secured hereunder, only the assets of such Subsidiary secure
such Indebtedness, and (iii) the aggregate principal amount of such Indebtedness
under this clause (j) does not exceed $1,000,000;

 

(k)                              Indebtedness secured by deposits to secure the
performance of bids, trade contracts (other than for borrowed money), leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business (other
than for indebtedness or any Liens arising under ERISA);

 

(l)                                  Indebtedness consisting of obligations
under deferred consideration (earn-outs, incentive non-competes, milestone
payments and other contingent obligations) or other similar arrangements
incurred in connection with the Transactions or other Investment permitted
hereunder; provided that the amount of all Indebtedness in respect of earn-outs
shall not exceed $1,000,000 in the aggregate; and

 

(m)                          Other Indebtedness of the Borrowers and their
Subsidiaries in an aggregate principal amount, for all such Indebtedness taken
together, not to exceed $3,000,0001,000,000 (of which $500,000 may be secured)
at any one time outstanding.

 

7.3                            Liens.  Create, incur, assume or suffer to exist
any Lien upon any of its property, whether now owned or hereafter acquired,
except:

 

(a)                               Liens for taxes, assessments, government
charges or levies not yet due or that are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the applicable Group Member in conformity with
GAAP;

 

(b)                              carriers’, warehousemen’s, landlord’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business that are not overdue for a period of more than 30
days or that are being contested in good faith by appropriate proceedings;

 

(c)                               pledges or deposits in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

 

(d)                             deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases (other than Capital
Lease Obligations or Synthetic Lease Obligations), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business including for gTLDs (other than for
indebtedness or any Liens arising under ERISA);

 

(e)                               easements, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business that, in
the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

 

(f)                                Liens in existence on the date hereof listed
on Schedule 7.3(f), securing Indebtedness permitted by Section 7.2(d) or other
obligations not prohibited by this Agreement;

 

68

--------------------------------------------------------------------------------


 

provided that (i) no such Lien is spread to cover any additional property after
the Closing Date, (ii) the amount of Indebtedness or obligations secured or
benefitted thereby is not increased except by an amount otherwise permitted
pursuant to Section 7.2(d), (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured thereby is not prohibited by Section 7.2(d);

 

(g)                              Liens securing Indebtedness incurred pursuant
to Section 7.2(e) to finance the acquisition of fixed or capital assets;
provided that (i) such Liens shall be created within 90 days of the acquisition
of such fixed or capital assets, (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness, and (iii) the
amount of Indebtedness secured thereby is not increased, and (iv) the
Indebtedness secured thereby does not exceed 100% of the lesser of the cost or
the fair market value of such real property, improvements or equipment at the
time of such acquisition (or construction);

 

(h)                              Liens created pursuant to the Security
Documents;

 

(i)                                  (x) any interest or title of a lessor or
licensor under any lease or license entered into by the Borrower or any of its
Subsidiaries in the ordinary course of its business and covering only the assets
so leased or licensed or (y) leases, licenses, subleases or sublicenses granted
to others in the ordinary course of business that do not interfere in any
material respect with the business of the Borrower Parent and its Subsidiaries
taken as a whole;

 

(j)                                  judgment Liens that do not constitute a
Default or an Event of Default under Section 8.1(h) of this Agreement; provided
that the aggregate amount of all such judgments or awards (and any cash and the
fair market value of any property subject to such Liens) does not exceed
$250,000 at any time outstanding;

 

(k)                              bankers’ Liens, rights of setoff and other
similar Liens existing solely with respect to cash, Cash Equivalents,
securities, commodities and other funds on deposit in one or more accounts
maintained by a Borrower or any of its Subsidiaries, in each case arising in the
ordinary course of business in favor of banks, other depositary institutions,
securities or commodities intermediaries or brokerages with which such accounts
are maintained securing amounts owing to such banks or financial institutions
with respect to cash  management and operating account management or are arising
under Section 4208 or 4210 of the UCC on items in the course of collection;

 

(l)                                  (i) cash deposits and liens on cash and
Cash Equivalents pledged to secure Indebtedness permitted under
Section 7.2(f) (not to exceed 105% of the face amount of all relevant letters of
credit), (ii) Liens securing reimbursement obligations with respect to letters
of credit permitted by Section 7.2(f) that encumber documents and other property
relating to such letters of credit, and (iii) Liens securing Swap Obligations
(as defined in the Guarantee and Collateral Agreement) permitted by
Section 7.2(h);

 

(m)                          Liens on property of a Person existing at the time
such Person is acquired by, merged into or consolidated with a Group Member or
becomes a Subsidiary of a Group Member or acquired by a Group Member; provided
that (i) such Liens were not created in contemplation of such acquisition,
merger, consolidation or Investment, (ii) such Liens do not

 

69

--------------------------------------------------------------------------------


 

extend to any assets other than those of such Person, and (iii) the applicable
Indebtedness or obligation secured by such Lien is not prohibited under
Section 7.2;

 

(n)                              the replacement, extension or renewal of any
Lien permitted by clause (m) above upon or in the same property theretofore
subject thereto or the replacement, extension or renewal (without increase in
the amount or change in any direct or contingent obligor) of the Indebtedness or
obligation secured thereby;

 

(o)                              Liens of sellers of goods to the Borrowers and
any of their Subsidiaries arising under Article 2 of the Uniform Commercial Code
or similar provisions of applicable law in the ordinary course of business,
covering only the goods sold and securing only the unpaid purchase price for
such goods and related expenses;

 

(p)                              Liens in favor of VeriSign or another ICANN
accredited registry on cash deposits made pursuant to accreditation agreements
entered into in the ordinary course of business not in excess of $1,000,000 in
the aggregate at any time outstanding; and

 

(q)                              subject to the Term Loan Intercreditor
Agreement, Liens in favor of the Term Loan Agent and/or Term Loan Lenders
securing the Term Loan; and

 

(r)                                 other Liens in an amount not to exceed
$1,000,000500,000 at any one time outstanding.

 

7.4                            Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its property or business, except that:

 

(a)                               any Subsidiary of a Borrower may be merged or
consolidated with or into a Borrower (provided that the Borrower shall be the
continuing or surviving corporation) or with or into any Wholly Owned Guarantor
(provided that such Wholly Owned Guarantor shall be the continuing or surviving
corporation), provided, in either case, that no U.S. Borrower and no Domestic
Subsidiary shall merge or consolidate with or into any Non-U.S. Borrower;

 

(b)                              any Subsidiary of a Borrower may Dispose of any
or all of its assets (i) to the Borrower or any Wholly Owned Guarantor (upon
voluntary liquidation or otherwise) or (ii) pursuant to a Disposition permitted
by Section 7.5;

 

(c)                               any Subsidiary of a Borrower which is not a
Guarantor may be merged or consolidated with or into or may Dispose of any or
all of its assets to any other Subsidiary of a Borrower; and

 

(d)                             any Permitted gTLD Investments may be
consummated; provided that in connection with any merger or consolidation
occurring in connection with such Permitted gTLD Investment (i) the continuing
or surviving corporation of a merger or consolidation with a Borrower or a
Wholly Owned Guarantor shall be a Borrower or a Wholly Owned Guarantor and
(ii) no U.S. Borrower and no Domestic Subsidiary shall merge or consolidate with
or into any Non-U.S. Borrower or entity;

 

70

--------------------------------------------------------------------------------


 

provided, that in no event will any U.S. Borrower, as a result of any merger,
consolidation or amalgamation otherwise permitted hereunder, change its
jurisdiction of organization to a jurisdiction outside of the United States.

 

7.5                            Disposition of Property.  Dispose of any of its
property, whether now owned or hereafter acquired, except the following (each, a
“Permitted Disposition”):

 

(a)                               (i) Dispositions of obsolete or worn out
property in the ordinary course of business, and (ii) Dispositions of property
by a Group Member (or a related series of Dispositions) that in each case yield
gross proceeds to any Group Member (valued at the initial principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at fair market value in the case of other non-cash
proceeds) not in excess of $500,000;

 

(b)                              Dispositions of Inventory or domain names or
any property incidental to the ownership of Inventory or domain names, in each
case, in the ordinary course of business;

 

(c)                               Dispositions permitted by clause (i) of
Section 7.4(b) or Section 7.4(c);

 

(d)                             (i) the sale of the Capital Stock of any
Subsidiary, which is not a Guarantor and the Capital Stock of which is not
pledged to Lender, to any other Subsidiary of the Borrowers, and (ii) the sale
of the Capital Stock of any Subsidiary, which is not a Guarantor, but which
Capital Stock is pledged to Lender, to any other Wholly Owned Subsidiary so long
as such Capital Stock remains pledged to Lender and such Wholly Owned
subsidiaries are both Foreign Subsidiaries or Domestic Subsidiaries, as the case
may be;

 

(e)                               the sale of the Capital Stock of any
Subsidiary of a Borrower to another Borrower or to any Wholly Owned Guarantor,
provided, that the Capital Stock of any U.S. Borrower or Domestic Subsidiary
shall not be transferred to any Non-U.S. Borrower;

 

(f)                                Dispositions of other property having a fair
market value not to exceed $5,000,000 in the aggregate, provided that (i) at the
time of any such Disposition, no Event of Default shall have occurred and be
continuing or would result from such Disposition and (ii) not less than 75% of
the consideration received shall be cash;

 

(g)                              the use or transfer of money or Cash
Equivalents in a manner that is not prohibited by the terms of this Agreement or
the other Loan Documents;

 

(h)                              the licensing of patents, trademarks,
copyrights, and other Intellectual Property rights, in each case, in the
ordinary course of business;

 

(i)                                  Dispositions of property subject to a
Casualty Event or Involuntary Disposition;

 

(j)                                  leases or subleases of real property;

 

(k)                              any abandonment, cancellation, non-renewal or
discontinuance of use or maintenance of Intellectual Property (or rights
relating thereto) of the Borrowers or any of its

 

71

--------------------------------------------------------------------------------


 

Subsidiaries that the Borrowers determine in good faith is desirable in the
conduct of the business and not materially disadvantageous to the interests of
Lender or the value of the Collateral;

 

(l)                                  Dispositions of applications for, or
operator rights to, new gTLD registries prior to the first date that domain
names are registered to such registries; and

 

(m)                          Dispositions constituting Sale Leaseback
Transactions in connection with the incurrence of Indebtedness secured by a Lien
permitted by Section 7.3(g);

 

provided, however, that any Disposition made pursuant to clauses (b), (c), (f),
(h), (j), and (l) of this Section 7.5 shall be made for fair value.

 

7.6                            Restricted Payments.  Make any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, any Permitted Subordinated
Indebtedness (other than (i) regularly scheduled interest payments,
(ii) customary offers to repurchase upon a Change of Control, asset sale or
Casualty Event, (iii) customary acceleration rights after an event of default,
(iv) refinancing, refunding, renewals, modifications or exchanges to the extent
permitted hereunder, (v) payment of regularly scheduled payments of principal of
the Term Loan and (vi) solely to the extent permitted by Lender in its sole and
absolute discretion, subject to Section 2.10, Term Loan Mandatory Prepayments,
with each of the foregoing items (i) through (vi) as they relate to the Term
Loan being subject to the terms of the Term Loan Intercreditor Agreement,),
declare or pay any dividend (other than dividends payable solely in Capital
Stock of the Person making such dividend) on, or make any payment on account of,
or set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
the Borrowers, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Group Member (collectively, “Restricted
Payments”), except that, so long as no Event of Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:

 

(a)                               the Borrowers may redeem, repurchase, or
otherwise acquire Capital Stock from employees, consultants, officers and
directors in connection with employee agreements and plans in the amount of
$1,000,000 in the aggregate each fiscal year of the Borrower Parent;

 

(b)                              any Subsidiary of a Borrower may make
Restricted Payments to its parent that is a Borrower; and

 

(c)                               the Borrower Parent or any of its Subsidiaries
may (i) pay cash in lieu of fractional shares in connection with any dividend,
split or combination thereof, (ii) effect non-cash conversions of convertible
securities and make cash payments in lieu of fractional shares in connection
with any such conversion and (iii) make Restricted Payments in connection with
the retention of Equity Interests in payment of withholding taxes in connection
with equity-based compensation plans to the extent that net share settlement
arrangements are deemed to be repurchases.

 

7.7                            Investments.  Make any advance, loan, extension
of credit (by way of guarantee or otherwise) or capital contribution to, or
purchase any Capital Stock, bonds, notes,

 

72

--------------------------------------------------------------------------------


 

debentures or other debt securities of, or any assets constituting a business
unit of, or make any other investment in, any Person (all of the foregoing,
“Investments”), except:

 

(a)                               Investments existing on the Closing Date and
set forth on Schedule 7.7;

 

(b)                              extensions of trade credit in the ordinary
course of business;

 

(c)                               Investments in cash and Cash Equivalents;

 

(d)                             Guarantee Obligations permitted by Section 7.2;

 

(e)                               intercompany Investments by any Group Member
in the Borrowers or any Person (including any newly created Subsidiary) that,
(i) prior to such Investment is a Guarantor, (ii) after giving effect to such
Investment is an Immaterial Subsidiary, or (iii) upon receiving such Investment
becomes a Guarantor, to the extent required, in accordance with the provisions
of Section 6.9(c); provided, that a U.S. Borrower or Domestic Subsidiary of a
U.S. Borrower shall not make Investments in any Foreign Subsidiary or Non-U.S.
Borrower in excess of (x) $5,000,000 in the aggregate (for all U.S. Borrowers
and their respective Domestic Subsidiaries combined) plus (y) the amount of New
Proceeds received in such fiscal year (or portion thereof);

 

(f)                                Investments in the ordinary course of
business consisting of endorsements of negotiable instruments for collection or
deposit;

 

(g)                              Investments received in settlement of amounts
due to the Borrowers or any Subsidiary effected in the ordinary course of
business or owing to the Borrowers or any Subsidiary as a result of Insolvency
Proceedings involving an Account Debtor or upon the foreclosure or enforcement
of any Lien in favor of the Borrowers or any Subsidiary;

 

(h)                              Investments representing non-cash consideration
received in connection with any Dispositions permitted hereunder not in excess
of $5,000,000 at any time outstanding;

 

(i)                                  Investments by the Borrowers and their
Subsidiaries in domain names, domain name portfolios and top-level domain names
(a “Permitted gTLD Investment”), which may be in the form of an acquisition of
assets or of a Person, substantially all of the assets of which are domain
names, domain name portfolios and top-level domain names; provided that the
amount of Permitted gTLD Investments made on or after January 1, 2014
(including, but not limited to, any application fees in connection therewith but
net of all refunds and receipts from Dispositions permitted under
Section 7.5(l)) shall not exceed $50,000,000 in the aggregate (until such date
as Borrower Parent has received $25,000,000 in New Proceeds, and then up to
$70,000,000 in the aggregate, which may be increased by up to 50% of the
aggregate New Proceeds received by Borrower Parent), and Borrowers shall satisfy
the following conditions prior to making any such Investments:

 

(i)                                  the Borrowers have Liquidity of at least
$20,000,000 both immediately before and after giving effect, on a Pro Forma
Basis, to such Investment, and if Investment pursuant to this subsection
(l) exceed $70,000,000, then Borrowers shall have Liquidity of at least
$30,000,000;

 

73

--------------------------------------------------------------------------------


 

(ii)                              immediately before and immediately after
giving effect to such Investment, no Default or Event of Default shall have
occurred and be continuing; and

 

(iii)                          immediately after giving effect to such purchase
or other acquisition, the Borrowers and their Subsidiaries shall be in
compliance with each of the covenants set forth in Section 7.1;

 

(j)                                  cash Investments not to exceed $2,500,000
in Namecheap, Inc., a Delaware corporation; and

 

(k)                              other Investments not to exceed $5,000,000 in
the aggregate at any time outstanding, of which not less than $2,500,000 shall
constitute Collateral; provided that, in each case, the amount of any such
Investment shall be calculated as of the time of such Investment.

 

7.8                            Reserved.

 

7.9                            Transactions with Affiliates.  Enter into any
transaction, including any purchase, sale, lease or exchange of property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than a Borrower or any Guarantor) unless such
transaction is (a) (i) otherwise not prohibited under this Agreement, (ii) in
the ordinary course of business of the relevant Person, and (iii) upon fair and
reasonable terms no less favorable to the relevant Person than it would obtain
in a comparable arm’s length transaction with a Person that is not an Affiliate,
(b) a contract entered into with DMD or its Affiliates in connection with the
Spin-Out Transaction, including without limitation, the Separation and
Distribution Agreement, the Transition Services Agreement, the Tax Matters
Agreement, the Employee Matters Agreement and the Intellectual Property and
License Agreement, in each case, as described in Borrower Parent’s Form 10 as
filed with the SEC (as amended) or (c) approved by a majority of the
disinterested directors of the Borrower’s board of directors.

 

7.10                    Sale Leaseback Transactions.  Enter into any Sale
Leaseback Transaction, except as otherwise permitted pursuant to Section 7.5
hereof.

 

7.11                    Swap Agreements.  Enter into any Swap Agreement, except
Specified Swap Agreements which are entered into by a Group Member to (a) hedge
or mitigate risks to which such Group Member has actual exposure (other than
those in respect of Capital Stock), or (b) effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of such Group Member.

 

7.12                    Accounting Changes.  Make any change in its
(a) accounting policies or reporting practices, except as required by GAAP, or
(b) fiscal year.

 

7.13                    Negative Pledge Clauses.  Enter into or suffer to exist
or become effective any agreement that prohibits or limits the ability of any
Loan Party to create, incur, assume or suffer to exist any Lien upon any of its
property or revenues, whether now owned or hereafter acquired, to secure its
Obligations under the Loan Documents to which it is a party, other than (a) this
Agreement and the other Loan Documents, (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any

 

74

--------------------------------------------------------------------------------


 

prohibition or limitation shall only be effective against the assets financed
thereby), (c) customary restrictions on the assignment of leases, licenses and
other agreements, (d) any agreement in effect at the time any Subsidiary becomes
a Subsidiary of a Loan Party, so long as (i) any such prohibition contained in
any such agreement applies solely with respect to the creation, incurrence,
assumption or sufferance by such Subsidiary of a Lien upon Excluded Assets, and
(ii) such agreement was not entered into solely in contemplation of such Person
becoming a Subsidiary or, in any such case, that is set forth in any agreement
evidencing any amendments, restatements, supplements, modifications, extensions,
renewals and replacements of the foregoing, so long as such amendment,
restatement, supplement, modification, extension, renewal or replacement applies
only to such Subsidiary and does not otherwise expand in any material respect
the scope of any restriction or condition contained therein, and (e) any
restriction pursuant to any document, agreement or instrument governing or
relating to any Lien permitted under Sections 7.3(c), (m), (n) and (p) or any
agreement or option to Dispose any asset of the Borrowers or any of their
Subsidiaries, the Disposition of which is permitted by any other provision of
this Agreement (in each case, provided that any such restriction relates only to
the assets or property subject to such Lien or being Disposed).

 

7.14                    Clauses Restricting Subsidiary Distributions.  Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary of the Borrowers to (a) make
Restricted Payments in respect of any Capital Stock of such Subsidiary held by,
or pay any Indebtedness owed to, any other Group Member, (b) make loans or
advances to, or other Investments in, any other Group Member, or (c) transfer
any of its assets to any other Group Member, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with a
Disposition permitted hereby of all or substantially all of the Capital Stock or
assets of such Subsidiary, (iii) customary restrictions on the assignment of
leases, licenses and other agreements, or (iv) restrictions of the nature
referred to in clause (c) above under agreements governing purchase money liens
or Capital Lease Obligations otherwise permitted hereby which restrictions are
only effective against the assets financed thereby (v) any agreement in effect
at the time any Subsidiary becomes a Subsidiary of a Borrower, so long as such
agreement applies only to such Subsidiary, was not entered into solely in
contemplation of such Person becoming a Subsidiary or in each case that is set
forth in any agreement evidencing any amendments, restatements, supplements,
modifications, extensions, renewals and replacements of the foregoing, so long
as such amendment, restatement, supplement, modification, extension, renewal or
replacement is not as a whole materially less favorable, (vi) restrictions under
any Subordinated Debt Document or Term Loan Document, (vii) restrictions which
are intended to implement or insure compliance with any Requirement of Law or
(viii) any restriction pursuant to any document, agreement or instrument
governing or relating to any Lien permitted under Section 7.3(c), (m), (n) and
(p) (provided that any such restriction relates only to the assets or property
subject to such Lien or being Disposed).

 

7.15                    Lines of Business.  Enter into any business, either
directly or through any Subsidiary, which is substantially different from those
businesses in which the Borrower and its Subsidiaries are engaged on the date of
this Agreement or that are reasonably related, ancillary or incidental thereto.

 

75

--------------------------------------------------------------------------------


 

7.16                    Designation of other Indebtedness.  Designate any
Indebtedness or indebtedness other than the Obligations as “Designated Senior
Indebtedness” or a similar concept thereto, if applicable.

 

7.17                    Amendments to Operating Documents.  Amend or permit any
amendments to any Loan Party’s Operating Documents if such amendment would be
adverse to Lender in any material respect.

 

7.18                    Use of Proceeds.  Use the proceeds of any extension of
credit hereunder, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to (a) purchase or carry margin stock (within the
meaning of Regulation U of the Board) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose, in each case in violation of, or for a
purpose which violates, or would be inconsistent with, Regulation T, U or X of
the Board, or (b) finance an Unfriendly Acquisition.

 

7.19                    Subordinated Debt.

 

(a)                               Amendments.  Amend, modify, supplement, waive
compliance with, or consent to noncompliance with, any Subordinated Debt
Document, unless the amendment, modification, supplement, waiver or consent
(i) does not adversely affect the Borrowers’ ability to pay and perform each of
its Obligations at the time and in the manner set forth herein and in the other
Loan Documents and is not otherwise adverse to Lender, andor (ii) is in
compliance with the subordination provisions therein and any Subordination
Agreement with respect thereto in favor of Lender including the Term Loan
Intercreditor Agreement.

 

(b)                              Payments.  Make any voluntary or optional
payment, prepayment or repayment on, redemption, exchange or acquisition for
value of, or any sinking fund or similar payment with respect to, any Permitted
Subordinated Indebtedness, except as permitted by (i) Section 7.6 and (ii) the
subordination provisions in the applicable Subordinated Debt Documents and any
Subordination Agreement with respect thereto in favor of Lender including the
Term Loan Intercreditor Agreement.

 

SECTION 8
EVENTS OF DEFAULT

 

8.1                            Events of Default.  The occurrence of any of the
following shall constitute an Event of Default:

 

(a)                               (i) the Borrowers shall fail to pay any amount
of principal of any Loan when due in accordance with the terms hereof; or
(ii) the Borrowers shall fail to pay any amount of interest on any Loan, or any
other amount payable hereunder or under any other Loan Document, within three
Business Days after any such interest or other amount becomes due in accordance
with the terms hereof; or

 

(b)                              any representation or warranty made or deemed
made by any Loan Party herein or in any other Loan Document or that is contained
in any certificate, document or financial or other statement furnished by it at
any time under or in connection with this Agreement or any such other Loan
Document (i) if qualified by materiality, shall be incorrect or misleading when

 

76

--------------------------------------------------------------------------------


 

made or deemed made, or (ii) if not qualified by materiality, shall be incorrect
or misleading in any material respect when made or deemed made; or

 

(c)                               (i)  any Loan Party shall default in the
observance or performance of any agreement contained in clause (i) or (ii) of
Section 6.4(a), Section 6.7(a), Section 6.9 or Section 7 of this Agreement or
(ii) an “Event of Default” under and as defined in any Mortgage shall have
occurred and be continuing; or

 

(d)                             any Loan Party shall default in the observance
or performance of any other agreement contained in this Agreement or any other
Loan Document (other than as provided in clauses (a) through (c) of this
Section), and such default shall continue unremedied for a period of 30 days
thereafter; or

 

(e)                               (i) any Group Member shall (A) default in
making any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto; or (B) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (C) unless otherwise
cured or waived, default in the observance or performance of any other agreement
or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to (x) cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable or (y) to cause, with the
giving of notice if required, any Group Member to purchase or redeem or make an
offer to purchase or redeem such Indebtedness prior to its stated maturity;
provided that a default, event or condition described in clause (A), (B) or
(C) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (A), (B) and (C) of this paragraph (e) shall have occurred
with respect to Indebtedness the outstanding principal amount (and, in the case
of Swap Agreements, other than Specified Swap Agreements, the Swap Termination
Value) of which, individually or in the aggregate of all such Indebtedness,
exceeds in the aggregate $2,500,000; or (ii) any default or event of default
(however designated) shall occur with respect to any Subordinated Indebtedness
of any Loan Party, including, without limitation, the Term Loan.

 

(f)                                (i)  any Group Member shall commence any
case, proceeding or other action (a) under any Debtor Relief Law seeking to have
an order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, examination, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (b) seeking appointment of a receiver,
examiner, trustee, custodian, conservator, judicial manager or other similar
official for it or for all or any substantial part of its assets, or any Group
Member shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against any Group Member any case, proceeding or
other action of a nature referred to in clause (i) above that (a) results in the
entry of an order for relief or any such adjudication or appointment, or
(b) remains undismissed, undischarged or unbonded for a period of 60 days
(provided that, during such 60 day period (or in the case of DMIH and/or
Domains, 10

 

77

--------------------------------------------------------------------------------


 

days), no Loans shall be advanced or Letters of Credit issued hereunder); or
(iii) there shall be commenced against any Group Member any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof (provided that, during such 60 day period (or in the case of DMIH
and/or Domains, 10 days), no Loans shall be advanced or Letters of Credit issued
hereunder); or (iv) any Group Member shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Group Member shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

 

(g)                              There shall occur one or more ERISA Events
which individually or in the aggregate results in a Material Adverse Effect
exceeds $1,000,000; or

 

(h)                              There is entered against any Group Member
(i) one or more final judgments or orders for the payment of money or fines or
penalties issued by any Governmental Authority involving in the aggregate a
liability (not paid or to the extent not covered by insurance as to which the
relevant insurance company has acknowledged coverage) of $2,500,0002,000,000 or
more, or (ii) one or more non-monetary final judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
45 days from the entry thereof; or

 

(i)                                  (A)                          any of the
Security Documents shall cease, for any reason, to be in full force and effect
(other than pursuant to the terms thereof), or any Loan Party shall so assert,
or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

 

(B)                           (1) any Person shall seek to serve process to
attach, by trustee or similar process, any funds of a Loan Party or of any other
entity under the control of a Loan Party (including a Subsidiary) in excess of
$100,000 on deposit with Lender or any of its respective Affiliates or subject
to a Control Agreement in favor of Lender, or (2) a notice of lien, levy, or
assessment shall be filed against any of a Loan Party’s assets by a Governmental
Authority, and any of the same under clauses (1) or (2) hereof shall not, within
ten days after the occurrence thereof, be discharged or stayed (whether through
the posting of a bond or otherwise); provided, however, that no Loans or other
extensions of credit shall be made hereunder during any such ten day cure
period; or

 

(C)                                                                          
(1) any material portion of a Loan Party’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (2) any court order
enjoins, restrains or prevents a Loan Party from conducting any part of its
business; or

 

(j)                                  (i) the guarantee contained in Section 2 of
the Guarantee and Collateral Agreement or (ii) the guarantee contained in the
Guarantee (Non-U.S. Entities) shall, in either case, cease for any reason to be
in full force and effect or any Loan Party shall so assert; or

 

78

--------------------------------------------------------------------------------


 

(k)                              a Change of Control shall occur. ;

 

(l)                                  any Subordinated Indebtedness in an
aggregate principal amount exceeding $2,500,000 shall cease to be validly
subordinated to the Obligations as provided in the agreements evidencing such
Subordinated Indebtedness;

 

(m)                          any Borrower or any of its Subsidiaries shall be
convicted under any criminal law that could lead to a forfeiture of any property
of such Person; or

 

(n)                              any event of default (or similar event,
howsoever denominated) under any other Loan Document shall occur (to the extent
that such event of default shall not otherwise be an Event of Default
hereunder).

 

8.2                            Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, Lender may take any or all of the following
actions:

 

(a)                               if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) of Section 8.1 with respect to the
Borrowers, the Commitments shall immediately terminate automatically and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall automatically immediately become
due and payable, and

 

(b)                              if such event is any other Event of Default,
any of the following actions may be taken:  (i)  Lender may, by notice to the
Borrowers declare the Revolving Commitments, and the L/C Commitments to be
terminated forthwith, whereupon the Revolving Commitments, and the L/C
Commitments shall immediately terminate; (ii)  Lender may, by notice to the
Borrowers, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable;
and (iii) exercise on behalf of itself, Lender all rights and remedies available
to it, Lender under the Loan Documents.  With respect to all Letters of Credit
with respect to which presentment for honor shall not have occurred at the time
of an acceleration pursuant to this paragraph, the Borrowers shall Cash
Collateralize an amount equal to 105% of the aggregate then undrawn and
unexpired amount of such Letters of Credit.  Amounts so Cash Collateralized
shall be applied by Lender to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
Obligations of the Borrowers hereunder and under the other Loan Documents in
accordance with Section 8.3.  After all such Letters of Credit shall have been
terminated, expired or fully drawn upon, as applicable, and all amounts drawn
under any such Letters of Credit shall have been reimbursed in full and all
other Obligations of the Borrowers and the other Loan Parties shall have been
paid in full, the balance, if any, of the funds having been so Cash
Collateralized shall be returned to the Borrowers (or such other Person as may
be lawfully entitled thereto).  Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrowers.

 

79

--------------------------------------------------------------------------------


 

8.3                            Application of Funds.  After the exercise of
remedies provided for in Section 8.2, any amounts received by Lender on account
of the Obligations shall be applied by Lender in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to Lender (including any Issuing Lender Fees and the
reasonable fees, charges and disbursements of counsel to Lender and amounts
payable under Sections 2.17, 2.18 and 2.19), and any Qualified Counterparties,
in each case, ratably among them in proportion to the respective amounts
described in this clause First payable to them;

 

Second, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Disbursements
which have not yet been converted into Revolving Loans, and to payment of
premiums and other fees (including any interest thereon) under any Specified
Swap Agreements, to Lender, and any Qualified Counterparties, in each case,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans, and settlement amounts, payment amounts and other termination
payment obligations under any Specified Swap Agreements, in each case, to
Lender, and any applicable Qualified Counterparties, in each case, ratably among
them in proportion to the respective amounts described in this clause Third held
by them;

 

Fourth, to Lender to Cash Collateralize that portion of the L/C Exposure
comprised of the aggregate undrawn amount of Letters of Credit pursuant to
Section 3.10;

 

Fifth, to the payment of all other Obligations of the Loan Parties that are then
due and payable to Lender and the other Secured Parties on such date, in each
case, ratably among them in proportion to the respective aggregate amounts of
all such Obligations owing to Lender and the other Secured Parties on such date;

 

Sixth, for the account of any applicable Qualified Counterparty, to Cash
Collateralize Obligations arising under any then outstanding Specified Swap
Agreements, in each case, ratably among them in proportion to the respective
amounts described in this clause Sixth payable to them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Obligations which have been Cash
Collateralized in accordance with the terms hereof), to the Borrowers or as
otherwise required by Law.

 

Subject to Sections 3.4, 3.5 and 3.10, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral for Letters of
Credit after all Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

 

80

--------------------------------------------------------------------------------


 

SECTION 9
RESERVED

 

 

 

SECTION 10
MISCELLANEOUS

 

10.1                    Amendments and Waivers.  Neither this Agreement, nor any
other Loan Document (other than any L/C Related Document), nor any terms hereof
or thereof may be amended, supplemented or modified except in accordance with
the provisions of this Section 10.1.  Lender and each Loan Party party to the
relevant Loan Document may, from time to time, (i) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of Lender or of the Loan Parties
hereunder or thereunder or (ii) waive, on such terms and conditions as Lender
may specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences.

 

10.2                    Notices.

 

(a)                               All notices, requests and demands to or upon
the respective parties hereto to be effective shall be in writing (including by
facsimile or electronic mail), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of facsimile or electronic mail notice, when received, addressed as follows
in the case of the Borrowers and Lender, or to such other address as may be
hereafter notified by the respective parties hereto:

 

Borrower:                                                                                                                              
Rightside Group, Ltd.
5808 Lake Washington Blvd. NE, Suite 300
Kirkland, WA 98033

Attention:  Tracy Knox, Chief Financial Officer
Facsimile No.: 
Telephone No.: (425) 298-2336
E-Mail: tracy.knox@rightside.co
Website: www.rightside.co

 

Lender:                                                                                                                                             
Silicon Valley Bank
15260 Ventura Blvd., Suite 1800
Sherman Oaks, CA 91403
Attention:  Vicky Regan
Facsimile No.:  (818) 783-7984

Telephone No.: (818) 382-2617
E-Mail:  vregan@svb.com

 

with a copy (not constituting       Sidley Austin LLP

 

81

--------------------------------------------------------------------------------


 

notice) to
:                                                                                                                          
1001 Page Mill Road, Bldg. 1
Palo Alto, CA 94304
Attention:  Pamela J. Martinson
Phone:  (650) 565-7044
Facsimile:  (650) 565-7100

E-Mail:  pmartinson@sidley.com

 

provided that any notice, request or demand to or upon Lender shall not be
effective until received.

 

(b)                              Notices and other communications to Lender
hereunder may be delivered or furnished by electronic communications (including
email and Internet websites) pursuant to procedures approved by Lender; provided
that the foregoing shall not apply to notices to Lender pursuant to Section 2
unless otherwise agreed by Lender.  Lender or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.  Unless Lender otherwise prescribes, (a) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment); and (b) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its email address as described in the foregoing clause
(a) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(a) and (b), if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient.

 

(c)                               Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

10.3                    No Waiver; Cumulative Remedies.  No failure to exercise
and no delay in exercising, on the part of Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

10.4                    Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

10.5                    Expenses; Indemnity; Damage Waiver.

 

(a)                               Costs and Expenses.  The Borrowers shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by Lender and
its Affiliates (including the reasonable fees, charges and disbursements of
counsel for Lender), in connection with the

 

82

--------------------------------------------------------------------------------


 

preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, and (iii) all out-of-pocket expenses incurred by Lender
(including the fees, charges and disbursements of any counsel for Lender, and
all fees and time charges for attorneys who may be employees of Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued or participated in hereunder, including all such documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit; provided, that in no event shall any
Non-U.S. Borrower be responsible for the payment to or reimbursement of Lender
or its Affiliates solely in connection with the obligations of the U.S.
Borrowers under this Agreement and the other Loan Documents.

 

(b)                              Indemnification by the  Borrowers.  The 
Borrowers shall indemnify Lender (and any sub-agent thereof), and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrowers or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Materials of Environmental Concern on or from any property owned or
operated by the  Borrowers or any of its Subsidiaries, or any Environmental
Liability related in any way to the  Borrowers or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrowers or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the  Borrowers or any
other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrowers or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction; and
provided, further that each Non-U.S. Borrower indemnifies each Indemnitee in
connection with items (i) through (iv) solely with respect to the Non-U.S.
Borrowers and their respective Subsidiaries.  This Section 10.5(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

83

--------------------------------------------------------------------------------


 

(c)                               Waiver of Consequential Damages, Etc.  To the
fullest extent permitted by applicable law, each Borrower, for itself and each
other Loan Party, agrees not to assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, exemplary, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof.  No Indemnitee referred to in paragraph
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

 

(d)                             Payments.  All amounts due under this
Section shall be payable promptly after demand therefor.

 

(e)                               Non-U.S. Borrowers.  Notwithstanding anything
to the contrary contained herein, the Non-U.S. Borrowers shall (i) be
responsible for the payments described in clause (a) above solely with respect
to the Non-U.S. Borrowers and their respective Subsidiaries, (ii) not be
responsible for the payments described in clause (a) above with respect to any
U.S. Borrowers, (iii) indemnify each Indemnitee as described in clause (b) above
solely with respect to the Non-U.S. Borrowers and their respective Subsidiaries
and (iv) not indemnify any Indemnitee as described in clause (b) above in
respect of claims relating to any U.S. Borrower.

 

10.6                    Successors and Assigns; Participations and Assignments.

 

(a)                               Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrowers may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of Lender, and Lender
may not assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (c) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (d) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (c) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                              Assignments by Lender.  Lender may at any time
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans at the time owing to it); provided that (in each case with respect to any
Facility) any such assignment shall be subject to the following condition:

 

(i)                                  the consent of the Borrowers (such consent
not to be unreasonably withheld or delayed) shall be required unless (x) an
Event of Default has occurred and is

 

84

--------------------------------------------------------------------------------


 

continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowers shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to Lender within seven Business Days
after having received notice thereof.

 

(c)                               Participations.  Lender may at any time,
without the consent of, or notice to, the Borrowers, sell participations to any
Person (other than a natural Person or any Loan Party or any of any Loan Party’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitments and/or the Loans owing to it); provided that
(i) Lender’s obligations under this Agreement shall remain unchanged,
(ii) Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrowers shall continue to deal
solely and directly with Lender in connection with Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that Lender shall retain the sole right to enforce
this Agreement and to approve any amendment, modification or waiver of any
provision of this Agreement; provided that such agreement or instrument may
provide that Lender will not, without the consent of the Participant, agree to
any amendment, modification or waiver which affects such Participant and for
which the consent of Lender is required (as described in Section 10.1).  The 
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.17, 2.18 and 2.19 (subject to the requirements and limitations
therein, including the requirements under Section 2.18(f) (it being understood
that the documentation required under Section 2.18(f) shall be delivered to such
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant shall not be entitled to receive any greater
payment under Sections 2.17 or 2.18, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a change in any
Requirement of Law that occurs after the Participant acquired the applicable
participation. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7 as though it were a Lender.  Lender
shall, acting solely for this purpose as a non-fiduciary agent of the 
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that Lender shall not have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and Lender shall treat each Person whose name
is recorded in the Participant Register as the owner of such participation for
all purposes of this Agreement notwithstanding any notice to the contrary.

 

(d)                             Certain Pledges.  Lender may at any time pledge
or assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such

 

85

--------------------------------------------------------------------------------


 

pledge or assignment shall release Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for Lender as a party hereto.

 

10.7                    Set-off.  Upon the occurrence and during the continuance
of any Event of Default, Lender and each of its Affiliates is hereby authorized
at any time and from time to time, without prior notice to the Borrowers or any
other Loan Party, any such notice being expressly waived by the Borrowers and
each Loan Party, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final), in any currency, at any time held or owing, and any other credits,
indebtedness, claims or obligations, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by Lender, its Affiliates or any branch or agency thereof to or
for the credit or the account of the  Borrowers or any other Loan Party, as the
case may be, against any and all of the obligations of the  Borrowers or such
other Loan Party now or hereafter existing under this Agreement or any other
Loan Document to Lender or its Affiliates, irrespective of whether or not Lender
or Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the  Borrowers or such other Loan
Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of Lender different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness.  Notwithstanding anything contained
herein, Lender shall only setoff amounts owing under the Non-U.S. Revolving
Loans with amounts from deposits of Non-U.S. Borrowers.

 

10.8                    Payments Set Aside.  To the extent that any payment or
transfer by or on behalf of the Borrower is made to Lender, or Lender exercises
its right of setoff, and such payment or transfer or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any Insolvency Proceeding or otherwise, then
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred.

 

10.9                    Interest Rate Limitation.  Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrowers.  In determining whether the interest
contracted for, charged, or received by Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10            Counterparts.

 

(a)                               This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.  Delivery of an executed signature page

 

86

--------------------------------------------------------------------------------


 

of this Agreement by facsimile or electronic mail transmission shall be
effective as delivery of a manually executed counterpart hereof.  A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrowers and Lender.

 

(b)                              The words “execution,” “signed,” “signature,”
and words of like import in any Assignment and Assumption shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

10.11            Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.12            Integration.  This Agreement and the other Loan Documents
represent the entire agreement of the Borrowers, the other Loan Parties, Lender
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by Lender relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

 

10.13            GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA, WITHOUT
GIVING EFFECT TO CONFLICTS OF LAW PRINCIPLES.  This Section 10.13 shall survive
the Discharge of Obligations.

 

10.14            Submission to Jurisdiction; Waivers.  Each Borrower hereby
irrevocably and unconditionally:

 

(a)                               submits to the exclusive jurisdiction of the
State and Federal courts in the Northern District of the State of California;
provided that nothing in this Agreement shall be deemed to operate to preclude
Lender from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Administrative Agent or
Lender.  Each Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and hereby
waives any objection that it may have based upon lack of personal jurisdiction,
improper venue, or forum non-conveniens and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court.  Each
Borrower hereby waives personal service of the summons, complaints, and other
process issued in such action or suit and agrees that service (i) of such
summons, complaints, and other process may be made by registered or certified
mail addressed to such Borrower at the addresses set forth in Section 10.2 of
this Agreement  and (ii) so made shall be deemed completed upon the earlier to
occur of such

 

87

--------------------------------------------------------------------------------


 

Borrower’s actual receipt thereof or three (3) days after deposit in the U.S.
mails, proper postage prepaid; provided, however, in the case of each of DMIH
and Domains, each hereby irrevocably appoints Borrower Parent as its agent to
accept service of all process in the State of California on its behalf in
relation to this Agreement and any such notices may be sent to Borrower Parent
to the address set forth in Section 10.2 of this Agreement.

 

(b)                              WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. 
THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL; and

 

(c)                               AGREES, WITHOUT INTENDING IN ANY WAY TO LIMIT
ITS AGREEMENT TO WAIVE ITS  RIGHT TO A TRIAL BY JURY, that if the above waiver
of the right to a trial by jury is not enforceable, any and all disputes or
controversies of any nature arising under the Loan Documents at any time shall
be decided by a reference to a private judge, mutually selected by the 
Borrowers, Lender (or, if they cannot agree, by the Presiding Judge in the
Northern District of the State of California) appointed in accordance with
California Code of Civil Procedure Section 638 (or pursuant to comparable
provisions of federal law if the dispute falls within the exclusive jurisdiction
of the federal courts), sitting without a jury, in the Northern District of the
State of California; and the Borrowers hereby submit to the jurisdiction of such
court.  The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive.  The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers.  All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed.  If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the Northern District of the State of
California for such relief.  The proceeding before the private judge shall be
conducted in the same manner as it would be before a court under the rules of
evidence applicable to judicial proceedings.  The  Borrowers shall be entitled
to discovery which shall be conducted in the same manner as it would be before a
court under the rules of discovery applicable to judicial proceedings.  The
private judge shall oversee discovery and may enforce all discovery rules and
orders applicable to judicial proceedings in the same manner as a trial court
judge.  The  Borrowers agree that the selected or appointed private judge shall
have the power to decide all issues in the action or proceeding, whether of fact
of law, and shall report a statement of decision thereon pursuant to the
California Code of Civil Procedure § 644(a).  Nothing in this paragraph shall
limit the right of Lender at any time to exercise self-help remedies, foreclose
against collateral, or obtain provisional remedies.  The private judge shall
also determine all issues relating to the applicability, interpretation and
enforceability of this paragraph.

 

88

--------------------------------------------------------------------------------


 

10.15            Acknowledgements.  Each Borrower hereby acknowledges that:

 

(a)                               it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                              Lender does not have any fiduciary relationship
with or duty to the Borrowers arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between
Lender, on one hand, and the Borrower, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and

 

(c)                               no joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Borrowers and Lender.

 

10.16            Release of Collateral.  At such time as the Loans and the other
Obligations under the Loan Documents (other than inchoate indemnity obligations)
shall have been paid in full, the Commitments have been terminated and no
Letters of Credit or Specified Swap Agreements shall be outstanding (other than
Letters of Credit and Specified Swap Agreements the Obligations in respect of
which have been Cash Collateralized in an amount equal to 105% thereof in
accordance with the terms hereof or as to which other arrangements satisfactory
to Lender or any applicable Qualified Counterparty, as applicable, shall have
been made), the Collateral shall be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than
those expressly stated to survive such termination) of Lender and each Loan
Party under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person. At the sole expense of the
Loan Parties following such termination, Lender shall deliver such documents as
the Loan Parties shall reasonably request to evidence such termination and shall
otherwise authorize the filing of such documents as the Loan Parties shall
reasonably request to terminate its liens.

 

10.17            Treatment of Certain Information; Confidentiality.  Lender
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners); (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
upon the request or demand of any Governmental Authority, in response to any
order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law or if requested or required to do so
in connection with any litigation or similar proceeding; (d) to any other party
hereto; (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to

 

89

--------------------------------------------------------------------------------


 

the Borrower and its obligations, this Agreement or payments hereunder; (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrowers or Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Facilities; (h) with the consent of the Borrowers;
(i) to Gold Sheets and other similar bank trade publications, such information
to consist of deal terms and other information customarily found in such
publications; or (j) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section, or (y) becomes
available to Lender or any of its Affiliates on a non-confidential basis from a
source other than the Borrowers.

 

Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure.  However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.

 

For purposes of this Section, “Information” means all information received from
the Borrowers or any of their Subsidiaries relating to the Borrowers or any
Subsidiaries or any of their respective businesses, other than any such
information that is available to Lender on a non-confidential basis prior to
disclosure by the Borrowers or any Subsidiaries or that becomes available to
Lender on a non-confidential basis from a source other than Borrowers.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

10.18            Automatic Debits.  With respect to any principal, interest,
fee, or any other cost or expense (including attorney costs of Lender payable by
the Borrowers hereunder) due and payable to Lender under the Loan Documents, the
Borrowers hereby irrevocably authorize Lender to debit any deposit account of
the Borrowers maintained with Lender in an amount such that the aggregate amount
debited from all such deposit accounts does not exceed such principal, interest,
fee or other cost or expense.  If there are insufficient funds in such deposit
accounts to cover the amount then due, such debits will be reversed (in whole or
in part, in Lender’s sole discretion) and such amount not debited shall be
deemed to be unpaid.  No such debit under this Section 10.18 shall be deemed a
set-off.

 

10.19            Judgment Currency.  If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures Lender could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the Borrower
and each other Loan Party in respect of any such sum due from it to Lender
hereunder or under any other Loan Document shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that

 

90

--------------------------------------------------------------------------------


 

on the Business Day following receipt by Lender of any sum adjudged to be so due
in the Judgment Currency, Lender may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency.  If the
amount of the Agreement Currency so purchased is less than the sum originally
due to Lender from the Borrowers or any other Loan Party in the Agreement
Currency, the Borrowers and each other Loan Party agree, as a separate
obligation and notwithstanding any such judgment, to indemnify Lender against
such loss.  If the amount of the Agreement Currency so purchased is greater than
the sum originally due to Lender in such currency, Lender agrees to return the
amount of any excess to the Borrowers or other Loan Party, as applicable (or to
any other Person who may be entitled thereto under applicable law).

 

10.20            Patriot Act; OFAC.

 

(a)                               Lender hereby notifies the Borrowers that,
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the names and addresses and other information that will allow Lender to
identify the Borrowers in accordance with the Patriot Act.  Each Borrower will,
and will cause each of its Subsidiaries to, provide, to the extent commercially
reasonable or required by any Requirement of Law, such information and take such
actions as are reasonably requested by Lender to assist Lender in maintaining
compliance with the Patriot Act.

 

(b)                              Each Loan Party and each of its Affiliates is
in compliance with the Patriot Act and other federal or state laws relating to
“know your customer” and anti-money laundering rules and regulations.

 

(c)                               No Loan Party nor any of its Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions, except as
set forth on Schedule 10.20(c) with respect to matters that could not reasonably
be expected to result in (A) a Material Adverse Effect or (B) an adverse effect
on Lender, or (ii) located, organized or resident in a Designated Jurisdiction. 
No Borrower shall directly or indirectly use any credit extension or the
proceeds of any credit extension, or lend, contribute or otherwise make
available such credit extension or the proceeds of any credit extension to any
Person, to fund any activities of or business with any Person (other than eNom
on the basis of the activities disclosed on Schedule 10.20(c) except and to the
extent that such activities could not reasonably be expected to result in (x) a
Material Adverse Effect or (y) an adverse effect on Lender), or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any Person
(including any Person participating in the transaction, whether as a lender or
otherwise) of Sanctions.

 

91

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

 

U.S. BORROWERS:

 

 

 

 

 

RIGHTSIDE GROUP, LTD.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

RIGHTSIDE OPERATING CO.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

ENOM, INCORPORATED,

 

 

a Nevada corporation

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

 

NON-U.S. BORROWERS:

 

 

 

 

 

UNITED TLD HOLDCO LTD.,

 

 

an exempted company limited by shares incorporated under the laws of the Cayman
Islands

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

DMIH LIMITED,

 

 

a limited liability company organized under the laws of Ireland

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

RIGHTSIDE DOMAINS EUROPE LIMITED,

 

 

a limited liability company organized under the laws of Ireland

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

 

LENDER:

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------